Exhibit 10.1

 

EXECUTION VERSION

 

[g129171kg01i001.gif]

 

SECOND AMENDMENT AGREEMENT TO HILL INTERNATIONAL, INC. CREDIT AGREEMENT

 

SECOND AMENDMENT AGREEMENT TO CREDIT AGREEMENT, dated as of May 5, 2017 (this
“Second Amendment Agreement”) among HILL INTERNATIONAL, INC. (the “Borrower”),
the Guarantors party hereto, and SOCIÉTÉ GÉNÉRALE, as Administrative Agent, U.S.
Collateral Agents, L/C Issuer and U.S. Revolving Credit Lender, and the other
U.S. Revolving Credit Lenders party hereto.

 

The Borrower, certain U.S. Loan Parties, the Term Loan Lenders parties thereto,
the U.S. Revolving Credit Lenders parties thereto (the “Existing Revolving
Lenders”) and Société Générale, as Administrative Agent, U.S. Collateral Agents
and L/C Issuer, entered into the Credit Agreement, dated as of September 26,
2014 (as amended by the First Amendment Agreement dated as of December 23, 2014,
and as further amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).

 

In connection with the effectiveness of this Second Amendment Agreement, the
Term Loans outstanding under the Credit Agreement will be repaid in full.

 

The Borrower has requested that the Existing Revolving Lenders, the
Administrative Agent, the U.S. Collateral Agents and the L/C Issuer agree to
amend the Credit Agreement and one or more of the U.S. Loan Documents, and the
Existing Revolving Lenders, the Administrative Agent, the U.S. Collateral Agents
and the L/C Issuer are willing to do so, on the terms and subject to the
conditions contained herein.

 

The Borrower, the Existing Revolving Lenders party hereto as U.S. Revolving
Credit Lenders, the other U.S. Revolving Credit Lenders party hereto and the
Administrative Agent (with the consent of the Existing Revolving Lenders that
are not party hereto as U.S. Revolving Credit Lenders), the U.S. Collateral
Agents and the L/C Issuer wish now to amend the Credit Agreement and one or more
of the U.S. Loan Documents in certain respects, and accordingly, in
consideration of the mutual covenants set forth in this Second Amendment
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, parties hereto hereby agree as
follows:

 

SECTION 1.                            Capitalized Terms; Other Definitional
Provisions.  Capitalized terms used and not otherwise defined herein shall for
all purposes of this Second Amendment Agreement, including the preceding
recitals, have the respective meanings specified therefor in the Credit
Agreement.  The rules of interpretation set forth in Section 1.5 of the Credit
Agreement shall be incorporated herein mutatis mutandis. All references herein
to Articles and Sections mean Articles and Sections of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 2.                            Amendments.  Subject to the satisfaction
of the conditions precedent specified in Section 5 below, but effective as of
the date hereof, the Credit Agreement shall be amended as follows:

 

(a)                                 References Generally.  References in the
Credit Agreement (including references to the Credit Agreement as amended
hereby) to “this Agreement” (and indirect references such as “hereunder”,
“hereby”, “herein” and “hereof”) shall be deemed to be references to the Credit
Agreement as amended hereby.

 

(b)                                 Other Amendments.  The Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example:  stricken text) and to add the bold and
double-underlined text (indicated textually in the same manner as the following
example:  bold and double-underlined text) as set forth on the pages of the
Credit Agreement attached as Annex A hereto.

 

SECTION 3.                            Continuing Effectiveness.  Except as
expressly provided in this Second Amendment Agreement, all of the terms and
conditions of the Credit Agreement remain in full force and effect and are
hereby ratified and confirmed.

 

SECTION 4.                            Representations and Warranties.  Each of
the U.S. Loan Parties represents and warrants that, after giving effect to the
amendments, waivers and consents which are the subject of this Second Amendment
Agreement (i) this Second Amendment Agreement has been duly authorized, executed
and delivered by it and this Second Amendment Agreement and the Credit Agreement
constitute its legal, valid and binding obligations, enforceable in accordance
with their terms; (ii) no Default under the U.S. Loan Documents has occurred and
is continuing on the Second Amendment Effective Date (as defined below) and
immediately after giving effect to the occurrence thereof; (iii) the
representations and warranties contained in this Second Amendment Agreement and
in each of the U.S. Loan Documents, are true and correct in all material
respects on and as of the Second Amendment Effective Date and immediately after
giving effect to the occurrence thereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and (iv)
all information contained in and furnished in connection with this Second
Amendment Agreement is true and complete in all material respects and no
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection therewith contains any misstatement of material fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 

SECTION 5.                            Effectiveness of Amendment.  This Second
Amendment Agreement shall become effective upon satisfaction of the following
conditions on or before May 5, 2017 (such date on which the amendments become
effective, the “Second Amendment Effective Date”)

 

2

--------------------------------------------------------------------------------


 

(failing which satisfaction on or before said date this Second Amendment
Agreement shall terminate and have no further force or effect), each of which
shall be reasonably satisfactory to the Administrative Agent (and to the extent
specified below, to each U.S. Revolving Credit Lender) in form and substance:

 

(a)                                 Second Amendment Agreement: The
Administrative Agent shall have received (i) counterparts of this Second
Amendment Agreement duly executed by the Borrower, each of the other U.S. Loan
Parties, the Administrative Agent, the U.S. Collateral Agents, the L/C Issuer
and the U.S. Revolving Credit Lenders party hereto and (ii) consents hereto from
each Existing Revolving Lender that is not a party hereto as a U.S. Revolving
Credit Lender.

 

(b)                                 Corporate Documentation. Closing
certificates, borrowing base computations, resolutions, lien searches, solvency
certificates, legal opinions and other documents and instruments with respect to
the U.S. Revolving Credit Facility, all of which shall incorporate (and be
substantially consistent with) the terms of the Commitment Letter and otherwise
reasonably satisfactory to the Administrative Agent and the Arranger.

 

(c)                                  Sale: The sale by the Borrower and the
International Borrower of their construction claims business shall have been
consummated pursuant to the terms of the Stock Purchase Agreement dated as of
December 20, 2016 without giving effect to any modifications, amendments,
consents or waivers that in the aggregate are material and adverse to the
Administrative Agent or the U.S. Revolving Credit Lenders, without the written
consent of the Administrative Agent.

 

(d)                                 Fees: The Administrative Agent shall have
received all fees due and payable thereto or to the Arranger or any Existing
Revolving Lender and/or U.S. Revolving Credit Lender on or prior to the Second
Amendment Effective Date and, to the extent invoiced, all other amounts due and
payable pursuant to the Commitment Letter dated as of February 21, 2017 (the
“Commitment Letter”) or the Fee Letter dated as of February 21, 2017 on or prior
to the Second Amendment Effective Date.

 

(e)                                  PATRIOT Act: The Borrower and each of the
International RCF Guarantors shall have provided no less than five business days
prior to the Second Amendment Effective Date the documentation and other
information to the Lenders that are reasonably requested by the Lenders under
the applicable “know-your-customer” rules and regulations, including the PATRIOT
Act.

 

(f)                                   Repayment of Term Loans: The Term Loans
under the Credit Agreement shall have been repaid in full.

 

3

--------------------------------------------------------------------------------


 

SECTION 6.                            U.S. Account Control Agreements. 
Notwithstanding any provision of the U.S. Guaranty and Security Agreement to the
contrary including, without limitation, Section 3.08 (U.S. Account Control
Agreements) thereof, the parties hereto agree that no U.S. Loan Party shall be
required to execute or deliver a U.S. Account Control Agreement in respect of
any deposit account, securities account or commodity account of any such U.S.
Loan Party.

 

SECTION 7.                            Acknowledgment and Consent.

 

(a)                                 Each U.S. Loan Party hereby acknowledges
that it has reviewed the terms and provisions of the Credit Agreement and this
Second Amendment Agreement and consents to the amendment of the Credit Agreement
effected pursuant to this Second Amendment Agreement.  Each U.S. Loan Party
hereby confirms that each U.S. Loan Document to which it is a party or otherwise
bound and all U.S Collateral encumbered thereby will continue to guarantee or
secure, as the case may be, to the fullest extent possible in accordance with
the U.S. Loan Documents the payment and performance of all “U.S. Secured
Obligations” under each of the U.S. Loan Documents to which is a party (in each
case as such terms are defined in the applicable U.S. Loan Document) as amended
hereby.

 

(b)                                 Each U.S. Loan Party acknowledges and agrees
that any of the U.S. Loan Documents to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Second Amendment Agreement.

 

(c)                                  Each U.S. Loan Party (other than the
Borrower) acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Second Amendment Agreement, such U.S. Loan Party
is not required by the terms of the Credit Agreement or any other U.S. Loan
Document to consent to the amendments to the Credit Agreement effected pursuant
to this Second Amendment Agreement and (ii) nothing in the Credit Agreement,
this Second Amendment Agreement or any other U.S. Loan Document shall be deemed
to require the consent of such U.S. Loan Party to any future amendments to the
Credit Agreement.

 

SECTION 8.                            Intercreditor Agreement. Each of the U.S.
Loan Parties, the Administrative Agent, the U.S. Collateral Agents, the L/C
Issuer and the U.S. Revolving Credit Lenders hereby acknowledges and agrees that
the Intercreditor Agreement shall continue in full force and effect until the
first to occur of any two of the Term Loan Obligations Payment Date, the U.S.
Revolver Obligations Payment Date and the International Obligations Payment Date
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Second Amendment Agreement.  The International Secured Parties are intended
third-party beneficiaries of this Section 8.

 

4

--------------------------------------------------------------------------------


 

SECTION 9.                            Release of Liens and Collateral. The
Existing Revolving Lenders hereby direct and authorize the Administrative Agent
to enter into release documentation in form and substance satisfactory to the
Administrative Agent, on behalf of the Existing Revolving Lenders, in order to
release certain Liens and collateral, and release certain Guarantors from their
guaranty of the U.S. Secured Obligations, as required in connection with the
2017 Sale and Restructuring.

 

SECTION 10.                     Governing Law; Miscellaneous.  THIS SECOND
AMENDMENT AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
SECOND AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAWS OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW IF SUCH PROVISIONS WOULD LEAD TO THE APPLICATION OF
LAW OTHER THAN THE STATE OF NEW YORK.  The provisions of Sections 11.14 through
11.16 (inclusive) of the Credit Agreement shall be incorporated herein mutatis
mutandis.

 

SECTION 11.                     Severability. Any provision of this Second
Amendment Agreement being held illegal, invalid or unenforceable in any
jurisdiction shall not affect any part of such provision not held illegal,
invalid or unenforceable, any other provision of this Second Amendment Agreement
or any part of such provision in any other jurisdiction.

 

SECTION 12.                     Headings.  The section headings used in this
Second Amendment Agreement are for convenience of reference only and are not to
affect the construction hereof or be taken into consideration in the
interpretation hereof.

 

SECTION 13.                     Counterparts.  This Second Amendment Agreement
may be executed in any number of counterparts and by different parties in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart. Delivery of an executed signature page of
this Second Amendment Agreement by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

SECTION 14.                     Loan Document.  For the avoidance of doubt, from
and after the Second Amendment Effective Date, this Agreement shall constitute a
U.S. Loan Document for all purposes of the Credit Agreement and the other U.S.
Loan Documents.

 

SECTION 15.                     Concerning the Administrative Agent.  The
Administrative Agent assumes no responsibility for the correctness of the
recitals contained herein, and the Administrative Agent shall not be responsible
or accountable in any way whatsoever for or with respect to the validity,
execution or sufficiency of this Second Amendment Agreement and makes no
representation with respect thereto.  In entering into this Second Amendment
Agreement, the

 

5

--------------------------------------------------------------------------------


 

Administrative Agent shall be entitled to the benefit of every provision of the
Credit Agreement relating to, without limitation, the rights, exculpations or
conduct of, affecting the liability of or otherwise affording protection to the
Administrative Agent.

 

[remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Second Amendment Agreement has been executed as of the
day and year first above written.

 

 

 

BORROWER

 

 

 

 

 

HILL INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ William H Dengler, Jr.

 

Name:

William H Dengler, Jr.

 

Title:

Executive Vice President

 

SIGNATURE PAGE TO HILL — SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

OTHER U.S. LOAN PARTIES

 

 

 

 

 

 

MYLCM SOLUTIONS, INC.,

 

 

 

 

 

as U.S. Loan Party

 

 

 

 

 

 

 

 

By:

 

/s/ Raouf Ghali

 

 

 

Name:

Raouf Ghali

 

 

 

Title:

Director

 

 

 

 

 

HILL INTERNATIONAL (NEW ENGLAND), INC.,

 

 

 

 

 

as U.S. Loan Party

 

 

 

 

 

 

 

 

By:

 

/s/ Raouf Ghali

 

 

 

Name:

Raouf Ghali

 

 

 

Title:

Director

 

SIGNATURE PAGE TO HILL — SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND U.S. COLLATERAL AGENTS

 

 

 

 

 

SOCIÉTÉ GÉNÉRALE

 

as Administrative Agent and as U.S. Collateral Agents

 

 

 

 

 

By:

/s/ Carol Radice

 

Name:

Carol Radice

 

Title:

Director

 

SIGNATURE PAGE TO HILL — SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

L/C ISSUER

 

 

 

 

 

SOCIÉTÉ GÉNÉRALE

 

as L/C Issuer

 

 

 

 

 

By:

/s/ Carol Radice

 

Name:

Carol Radice

 

Title:

Director

 

SIGNATURE PAGE TO HILL — SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

U.S REVOLVING CREDIT LENDERS

 

 

 

 

 

SOCIÉTÉ GÉNÉRALE as U.S. Revolving Credit Lender

 

 

 

 

 

By:

/s/ Carol Radice

 

Name:

Carol Radice

 

Title:

Director

 

SIGNATURE PAGE TO HILL — SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

TD Bank, N.A. as U.S. Revolving Credit Lender

 

 

 

 

 

By:

/s/ Jennifer L. Suspenski

 

Name:

Jennifer L. Suspenski

 

Title:

Vice President

 

SIGNATURE PAGE TO HILL — SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

ANNEX A

 

ANNEX A — SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

[g129171kg05i001.gif]

 

HILL INTERNATIONAL, INC.

CREDIT AGREEMENT

 

Dated as of September 26, 2014

 

as amended by a First Amendment Agreement dated as of December 23, 2014 and as
further amended by a Second Amendment Agreement dated as of May 5, 2017

 

among

 

HILL INTERNATIONAL, INC.,

as Borrower,

 

THE LENDERS PARTY HERETO,

 

THE U.S. LOAN PARTIES,

 

SOCIÉTÉ GÉNÉRALE,
as Administrative Agent, Term Collateral Agent, U.S. Revolver Collateral Agent
and L/C Issuer

 

and

 

TD BANK, N.A.,

as Syndication Agent

 

♦ ♦ ♦

 

SG AMERICAS SECURITIES, LLC,
as Sole Bookrunner and Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1 Definitions, Interpretation and Accounting Terms

 

1

Section 1.1

Defined Terms

 

1

Section 1.2

UCC Terms

 

39

Section 1.3

Accounting Principles

 

39

Section 1.4

Payments

 

39

Section 1.5

Interpretation

 

39

Section 1.6

Currency Conversion

 

40

Section 1.7

Adjustments to Certain Financial Terms

 

40

ARTICLE 2 The U.S. Facilities

 

41

Section 2.1

The Commitments

 

41

Section 2.2

Borrowing Procedures

 

41

Section 2.3

U.S. Revolving Borrowing Base

 

45

Section 2.4

Letters of Credit

 

45

Section 2.5

Reduction and Termination of the Commitments

 

50

Section 2.6

Repayment of Loans

 

50

Section 2.7

Optional Prepayments

 

51

Section 2.8

Mandatory Prepayments

 

51

Section 2.9

Interest

 

53

Section 2.10

Conversion and Continuation Options

 

54

Section 2.11

Fees

 

55

Section 2.12

Application of Payments

 

55

Section 2.13

Payments and Computations

 

57

Section 2.14

Evidence of Debt

 

58

Section 2.15

Suspension of LIBOR Rate Option

 

60

Section 2.16

Breakage Costs; Increased Costs; Capital Requirements

 

61

Section 2.17

Taxes

 

62

Section 2.18

Substitution of Lenders

 

66

Section 2.19

Increased Commitments

 

67

ARTICLE 3 Conditions To Loans And Letters Of Credit

 

70

Section 3.1

Conditions Precedent to Closing

 

70

Section 3.2

Conditions Precedent to Each Loan or Issuance

 

73

ARTICLE 4 Representations and Warranties

 

74

Section 4.1

Corporate Existence; Compliance with Law

 

74

Section 4.2

U.S. Loan Documents and Related Documents

 

74

Section 4.3

Group Ownership

 

75

Section 4.4

Financial Condition

 

75

Section 4.5

Material Adverse Effect

 

76

Section 4.6

Solvency

 

76

Section 4.7

Litigation

 

76

Section 4.8

Taxes

 

76

Section 4.9

Margin Regulations

 

77

Section 4.10

No Defaults

 

77

Section 4.11

Investment Company Act

 

77

 

i

--------------------------------------------------------------------------------


 

Section 4.12

Labor Matters

 

77

Section 4.13

Benefit Plans

 

78

Section 4.14

Environmental Matters

 

78

Section 4.15

Intellectual Property

 

78

Section 4.16

Title; Property

 

79

Section 4.17

Full Disclosure

 

79

Section 4.18

OFAC; Anti-Money Laundering; Corrupt Practices

 

80

Section 4.19

Use of Proceeds

 

81

Section 4.20

Indebtedness; Liens

 

81

ARTICLE 5 Financial Covenants

 

82

Section 5.1

Maximum Consolidated Net Leverage Ratio

 

82

ARTICLE 6 Reporting Covenants

 

82

Section 6.1

Financial Statements

 

82

Section 6.2

Other Events

 

85

Section 6.3

ERISA Matters

 

85

Section 6.4

Environmental Matters

 

85

Section 6.5

Other Information

 

86

ARTICLE 7 Affirmative Covenants

 

86

Section 7.1

Maintenance of Corporate Existence

 

86

Section 7.2

Compliance with Laws, Etc.

 

86

Section 7.3

Payment of Obligations

 

86

Section 7.4

Maintenance of Property

 

87

Section 7.5

Maintenance of Insurance

 

87

Section 7.6

Keeping of Books

 

87

Section 7.7

Access to Books and Property; Lender Meetings

 

87

Section 7.8

Environmental Compliance

 

88

Section 7.9

Use of Proceeds

 

88

Section 7.10

Additional Guaranties

 

88

Section 7.11

L/C Cash Collateral Account

 

89

Section 7.12

Further Assurances

 

89

Section 7.13

Performance of Obligations

 

90

Section 7.14

Other Matters

 

90

Section 7.15

Material Subsidiaries

 

91

ARTICLE 8 Negative Covenants

 

91

Section 8.1

Indebtedness

 

91

Section 8.2

Liens

 

93

Section 8.3

Investments

 

95

Section 8.4

Asset Sales

 

98

Section 8.5

Restricted Payments

 

99

Section 8.6

Prepayment of Indebtedness

 

100

Section 8.7

Fundamental Changes

 

100

Section 8.8

Change in Nature of Business; Limited Activities of the International Borrower

 

100

Section 8.9

Transactions with Affiliates

 

101

Section 8.10

Third-Party Restrictions on Indebtedness, Liens, Investments or Restricted
Payments

 

101

 

ii

--------------------------------------------------------------------------------


 

Section 8.11

Modification of Certain Documents

 

101

Section 8.12

Accounting Changes; Fiscal Year

 

102

Section 8.13

Compliance with ERISA and Foreign Plans

 

102

Section 8.14

OFAC

 

102

ARTICLE 9 Events Of Default

 

103

Section 9.1

Definition

 

103

Section 9.2

Remedies

 

105

Section 9.3

Actions in Respect of Letters of Credit

 

105

ARTICLE 10 The AgentS

 

105

Section 10.1

Appointment and Duties; Appointment of Administrative Agent and U.S. Collateral
Agents

 

105

Section 10.2

Binding Effect

 

107

Section 10.3

Use of Discretion

 

107

Section 10.4

Delegation of Rights and Duties

 

107

Section 10.5

Reliance and Liability

 

108

Section 10.6

The Agents Individually

 

109

Section 10.7

Lender Credit Decision

 

109

Section 10.8

Expenses; Indemnities

 

109

Section 10.9

Resignation of Agent or L/C Issuer

 

111

Section 10.10

Release of U.S. Collateral

 

111

Section 10.11

Lead Arranger

 

112

ARTICLE 11 Miscellaneous

 

112

Section 11.1

Amendments, Waivers, Etc.

 

112

Section 11.2

Assignments and Participations; Binding Effect

 

114

Section 11.3

Costs and Expenses

 

117

Section 11.4

Indemnities

 

118

Section 11.5

Survival

 

118

Section 11.6

Limitation of Liability for Certain Damages

 

118

Section 11.7

Lender-Creditor Relationship

 

118

Section 11.8

Right of Setoff

 

118

Section 11.9

Sharing of Payments, Etc.

 

119

Section 11.10

Marshaling; Payments Set Aside

 

119

Section 11.11

Notices

 

119

Section 11.12

Electronic Transmissions

 

120

Section 11.13

Governing Law

 

121

Section 11.14

Jurisdiction

 

121

Section 11.15

WAIVER OF JURY TRIAL

 

122

Section 11.16

Severability

 

122

Section 11.17

Execution in Counterparts

 

122

Section 11.18

Entire Agreement

 

122

Section 11.19

Use of Name

 

122

Section 11.20

Non-Public Information; Confidentiality

 

123

Section 11.21

PATRIOT Act Notice

 

124

Section 11.22

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

124

Section 11.23

2017 Sale and Restructuring

 

125

 

iii

--------------------------------------------------------------------------------


 

Exhibits:

 

Exhibit A:

Form of Assignment

Exhibit B:

Form of Note

Exhibit C:

Form of Notice of Borrowing

Exhibit D:

Form of U.S. Revolving Borrowing Base Certificate

Exhibit E:

Form of L/C Request

Exhibit F:

Form of Notice of Conversion or Continuation

Exhibit G:

Form of Compliance Certificate

Exhibit H:

Form of Guaranty and Security Agreement

Exhibit I:

Form of Solvency Certificate

Exhibit J 1-4:

Form of U.S. Tax Compliance Certificates

Exhibit K:

Form of Accounts Detail Report

Exhibit L:

Form of Accounts Report

 

ANNEXES:

 

Annex I

Commitments

Annex II

Guarantors

Annex III

Notices

Annex IV

Excluded and Immaterial Subsidiaries

Annex V

Material Subsidiaries

 

SCHEDULES:

 

Schedule 4.3

Ownership

Schedule 4.7

Litigation

Schedule 4.8A

Taxes

Schedule 4.8B

Cash Balance and Tax Withholding

Schedule 4.14

Environmental

Schedule 4.15

Intellectual Property

Schedule 4.16C

Federal Assignment of Claims Act

Schedule 4.16D

Real Property

Schedule 4.18

Sanctioned Country

Schedule 6.1(h)

Permitted Countries

Schedule 8.1

Indebtedness

Schedule 8.2

Liens

Schedule 8.3

Investments

 

iv

--------------------------------------------------------------------------------


 

This Credit Agreement, dated as of September 26, 2014 (the “date hereof”), is
entered into among HILL INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), the U.S. Loan Parties signatory hereto, the lenders signatory
hereto, SOCIÉTÉ GÉNÉRALE, as administrative agent and collateral agent for the
Term Loan Lenders, U.S. Revolving Credit Lenders and the L/C issuers (in such
capacities, the “Administrative Agent”, the “Term Collateral Agent” and the
“U.S. Revolver Collateral Agent”) and TD BANK, N.A., as syndication agent (the
“Syndication Agent”).

 

The Borrower has requested, and the Lenders have agreed to make available to the
Borrower hereunder, the U.S. Revolving Credit Facility and the Term Loan
Facility upon and subject to the terms and conditions set forth in this
Agreement to be used for the purposes set forth in Section 7.9.

 

Accordingly, in consideration of the mutual agreements, provisions and covenants
contained herein, the parties hereto agree as follows:

 

ARTICLE 1
 DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

 

Section 1.1                                    Defined Terms.  As used in this
Agreement, the following terms have the following meanings:

 

“2017 Sale and Restructuring” means the sale by the Borrower and the
International Borrower, directly or indirectly, of their respective construction
claims businesses pursuant to the terms of the Stock Purchase Agreement dated as
of December 20, 2016, as amended, the restructuring transactions effected in
contemplation thereof (e.g., including the relevant Investments, Dispositions,
and Restricted Payments) and the discontinuance of certain operations relating
thereto.

 

“Accounting Principles” means (a) in respect of the Borrower and its
Subsidiaries incorporated or otherwise organized in the United States, the
generally accepted accounting principles in the United States of America, as in
effect from time to time, set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants, in the statements and pronouncements of the Financial Accounting
Standards Board and in such other statements by such other entity as may be in
general use by significant segments of the accounting profession that are
applicable to the circumstances as of the date of determination, and (b) in
respect of any Subsidiary of the Borrower not incorporated or otherwise
organized in the United States, the generally accepted accounting principles in
such jurisdiction as in effect from time to time.

 

“Accounts Detail Report” means a report in form and substance similar to Exhibit
K setting forth the amount of Receivables of the U.S. Loan Parties showing, by
Client, the aggregate amount of Receivables due by aging bucket and including
reasonable detail on chargebacks, open credit and returns memoranda, and amounts
due and unpaid by 30-day aging categories and showing all Receivables unpaid
more than 90 days after the original due date or 150 days after the original
invoice date and segregating such Receivables based on the

 

1

--------------------------------------------------------------------------------


 

jurisdiction of domicile of the relevant U.S. Loan Party, and which Receivables
are subject to the Lien of the U.S. Security Documents or the International
Security Documents, as applicable.

 

“Accounts Report” means a valuation report in form and substance similar to
Exhibit L detailing the aggregate amount of Eligible Domestic Receivables of the
U.S. Loan Parties pledged as U.S. Collateral for the U.S. Facilities, after
applying the criteria for Eligible Domestic Receivables set forth herein to the
Receivables set forth on the Accounts Detail Report.

 

“Administrative Agent” has the meaning specified in the Preamble.

 

“Affected Lender” has the meaning specified in Section 2.18.

 

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that none of the Agents nor any Lender shall be or be
deemed to be an Affiliate of the Borrower.  For purpose of this definition,
“control” means the possession of either (a) the power to vote, or the
beneficial ownership of, 10% or more of the Voting Stock of such Person or (b)
the power to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

 

“Agents” means the Administrative Agent, the U.S. Collateral Agents, the
Syndication Agent, or any or all of them, as the case may be.

 

“Aggregate Excess Funding Amount” has the meaning specified in Section
2.2(c)(iv).

 

“Anti-Corruption Laws” means (a) the United States Foreign Corrupt Practices Act
of 1977 (Pub. L. No. 95 213, §§101 104); (b) the United Kingdom Bribery Act of
2010 and (c) any other legal requirement having the force of law and relating to
bribery, kickbacks or similar business practices.

 

“Anti-Money Laundering Laws” means any Requirement of Law related to money
laundering, including (a) 18 U.S.C. §§ 1956 and 1957; and (b) the Bank Secrecy
Act, 31 U.S.C. §§ 5311 et seq., as amended by the Patriot Act, and its
implementing regulations (collectively, the “Bank Secrecy Act”).

 

“Anti-Terrorism Laws” means any Requirement of Law related to terrorism
financing, including the Trading With the Enemy Act (50 U.S.C. § 1 et seq.), the
International Emergency Economic Powers Act (50 U.S.C. §1701 et seq.) and
Executive Order 13224 (effective September 24, 2001), and their implementing
regulations.

 

“Applicable Fronting Exposure” means, with respect to any L/C Issuer at any
time, the sum of (a) the aggregate amount of all Letters of Credit issued by
such L/C Issuer that remains available for drawing at such time and (b) the
aggregate amount of all payments made by such L/C Issuer pursuant to all Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time.

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin” means a percentage per annum equal to (a) 5.75% in the case
of any Term Loan that is a Base Rate Loan, (b) 6.75% in the case of any Term
Loan that is a LIBOR Rate Loan, (c) 2.75% in the case of any U.S. Revolving Loan
that is a Base Rate Loan, and (d) 3.75% in the case of any U.S. Revolving Loan
that is a LIBOR Rate Loan.

 

“Approved Fund” means, with respect to any Lender, any Person (other than an
individual Person) that (a) is or will be engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.

 

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 11.2 (with the consent of any party whose consent is required by Section
11.2), acknowledged and recorded by the Administrative Agent, in substantially
the form of Exhibit A, or any other form approved by the Administrative Agent.

 

“Available Amount” means, on any date of determination, an amount equal to (a)
the sum, without duplication, of (i) for any date of determination after March
31, 2016, the aggregate amount (which shall not be less than zero) of Excess
Cash Flow that has been certified to the Administrative Agent prior to such date
of determination pursuant to Section 6.1(d) on a cumulative basis and that is
not required to be applied to the repayment or prepayment of the Term Loans,
plus (ii) the aggregate amount of proceeds received in cash after the date
hereof and on or prior to such date of determination from any issuance or
placement of Qualified Capital Stock of, or capital contribution to, the
Borrower or any of its Wholly-Owned Subsidiaries plus (iii) an amount equal to
all cash returns (including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts) actually
received by the Borrower or any of its Subsidiaries that is a U.S. Loan Party or
International Loan Party in respect of any cash Investments previously made
solely in reliance on the Available Amount, minus (b) the aggregate amount of
all Investments, Restricted Payments, Liens and prepayments, redemptions,
repurchases, defeasances and other satisfactions of Indebtedness made by the
Borrower or any of its Subsidiaries pursuant to Sections 8.2(m), 8.3(p) or
8.5(b)(iii) of this Agreement or the International Credit Agreement,
respectively, solely in reliance on the Available Amount on or prior to such
date of determination.

 

“Available Cash” means, after giving pro forma effect to the Borrowing hereunder
made on the Closing Date, any borrowing of revolving loans pursuant to Section
2.1 of the International Credit Agreement made on the Closing Date and the
Equity Contribution, in respect of the Borrower and its Subsidiaries, (a) cash
on deposit in demand deposit accounts in the United States and (b) cash on
deposit in demand deposit accounts outside of the United States net of any
estimated costs of the conversion of such cash into Dollars or of the
repatriation of such cash to the United States (whether in the form of dividends
or interest), including applicable Taxes (it being understood that the relevant
withholding tax rate for each relevant Person shall be deemed to be 20%), as
reported in the certificate delivered pursuant to Section 3.1(e); and in the
case of each of clauses (a) and (b), such cash is not subject to any Liens
(other than customary bank rights of set-off that are not currently exercisable
against such cash and the Liens created

 

3

--------------------------------------------------------------------------------


 

pursuant to the U.S. Loan Documents or International Loan Documents), or to any
contractual arrangement requiring the maintenance or segregation of, such cash
for a specified use.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means title 11 of the United States Code.

 

“Base Rate” means, for any day, for any Loan, a rate per annum (rounded upwards
to the nearest 1/100 of 1%) equal to the greatest of (a) the Prime Rate in
effect on such day, (b) the sum of (i) LIBOR Rate in effect on such day for a
one-month Interest Period plus (ii) 1.00% and (c) the Federal Funds Effective
Rate in effect on such day plus 0.50%.  If, for any reason, Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate,
including the inability or failure of Administrative Agent to obtain sufficient
quotations in accordance with the terms hereof, the Base Rate shall be
determined without regard to clause (c) until the circumstances giving rise to
such inability no longer exist.  Any change in the Base Rate due to a change in
the Prime Rate, LIBOR Rate or the Federal Funds Effective Rate shall be
effective on the effective date of such change in the Prime Rate, LIBOR Rate or
the Federal Funds Effective Rate, respectively.

 

“Base Rate Loan” means any Loan that bears interest based on the Base Rate.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
the Borrower or any of its Subsidiaries incurs or otherwise has any Liability.

 

“Borrower” has the meaning specified in the Preamble.

 

“Borrowing” means a borrowing by the Borrower consisting of the same Type of
Loan from all the Lenders having Commitments with respect to such Loans on a
given date (or resulting from a conversion or conversions on such date), and in
the case of LIBOR Rate Loans having the same Interest Period; provided that Base
Rate Loans incurred pursuant to Section 2.15(c) shall be considered part of the
related Borrowing of LIBOR Rate Loans.

 

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of any LIBOR Rate or
LIBOR Rate Loan or any funding, conversion, continuation, Interest Period or
payment of any LIBOR Rate Loan, that is also a day on which dealings in Dollar
deposits are carried on in the London interbank market.

 

“Business Line” means, with respect to any Person, Properties constituting an
identifiable line or division of business operations conducted by such Person.

 

4

--------------------------------------------------------------------------------


 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).  For purposes of this definition, (a) the
purchase price of equipment that is purchased substantially contemporaneously
with the trade-in or sale of existing equipment or with insurance proceeds shall
be included in Capital Expenditures only to the extent of the gross amount by
which such purchase price exceeds the credit granted to such Person for the
equipment being traded in by the seller of such new equipment, the proceeds of
such sale or the amount of the insurance proceeds, as the case may be and (b)
any expenditure under this definition shall be deemed a Capital Expenditure upon
the acquisition of title to such asset notwithstanding the actual date of
payment therefor.

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with the Accounting Principles.

 

“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, the amount of all obligations of such Person that is (or that would be,
if such synthetic lease or other lease were accounted for as a Capital Lease)
capitalized on a balance sheet of such Person prepared in accordance with the
Accounting Principles.

 

“Cash Equivalents” means, at any time, (a) readily marketable obligations issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States is pledged in support thereof, (b) time or demand deposits with,
or insured certificates of deposit or bankers’ acceptances of, any commercial
bank that (i) (A) is a Lender or (B) is organized under the laws of the United
States, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia, and is a member of
the United States Federal Reserve System, (ii) has a long-term rating of BBB+ or
higher from S&P and Baa1 or higher from Moody’s and (iii) has combined capital
and surplus of at least $500,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof, (c) (i) commercial paper
issued by any Person organized under the laws of any state of the United States
and rated at least “Prime-1” (or the then equivalent grade) by Moody’s or at
least “A-1” (or the then equivalent grade) by S&P and (ii) up to $5,000,000 in
the aggregate at any time outstanding of commercial paper issued by any Person
organized under the laws of any state of the United States and rated at least
“Prime-2” (or the then equivalent grade) by Moody’s or at least “A-2” (or the
then equivalent grade) by S&P, in the case of each type of commercial paper in
clauses (i) and (ii) with maturities of not more than 180 days from the date of
acquisition thereof, (d) fully collateralized repurchase agreements with a term
of not more than 30 days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria, at the time of acquisition
thereof, described in clause (c) above or with any primary dealer and having a
market value at the time that such repurchase agreement is entered into of not
less than 100% of the repurchase obligation of such counterparty entity with
whom such repurchase agreement has been entered into and (e) Investments,
classified in

 

5

--------------------------------------------------------------------------------


 

accordance with the Accounting Principles as current assets of the Borrower or
any of its Subsidiaries, in money market investment programs registered under
the Investment Company Act of 1940, the portfolios of which are limited solely
to Investments of the character, quality and maturity described in clauses (a),
(b), (c) and (d) of this definition.

 

“Cash Netting” means, for any date of determination, unrestricted cash and Cash
Equivalents determined in accordance with the methodology set forth in the
Borrower’s balance sheet as filed with the United States Securities and Exchange
Commission, at such date.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change of Control” means the occurrence of any of the following after the date
hereof:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act, but excluding
any employee benefit plan of such person or its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than the Permitted Management Shareholders
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 25%
or more of the Voting Stock or economic power of the Equity Interests of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right);

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Borrower ceases to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors);

 

(c)                                  any Person or two or more Persons (other
than the Permitted Management Shareholders) acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower, or control over the
Voting Stock or economic power of the Equity Interests of the Borrower on a
fully-diluted basis (and taking into account all such

 

6

--------------------------------------------------------------------------------


 

securities that such Person or Persons have the right to acquire pursuant to any
option right) representing 25% or more of such Voting Stock or economic power of
the Equity Interests; or

 

(d)                                 the Borrower shall cease to be the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act) of 100% of the aggregate direct or indirect Voting Stock or
economic power of the Equity Interests of each Wholly-Owned Subsidiary of the
Borrower (other than in connection with a transaction permitted pursuant to
Section 8.7), free and clear of all Liens (other than Permitted Liens).

 

“Client” means the account debtor with respect to any Receivable or prospective
purchaser of goods, services or both with respect to any contract or contract
right, or any party who enters into or proposes to enter into any contract or
other arrangement with the Borrower or any of its Subsidiaries, pursuant to
which the Borrower or such Subsidiary is to deliver any personal property to
perform any services.

 

“Closing Date” means September 26, 2014.

 

“Code” means the U.S. Internal Revenue Code of 1986.

 

“Commitment” means, with respect to any Lender, such Lender’s U.S. Revolving
Credit Commitment, or Term Loan Commitment, as the context requires.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with the Accounting Principles.

 

“Consolidated Current Assets” means, with respect to any Person as of any date
of determination, all amounts (other than cash and Cash Equivalents) that would
be set forth opposite the caption “total current assets” (or any like caption)
on a Consolidated balance sheet of the Borrower at such date on the most recent
financial statements delivered or that should have been delivered pursuant to
Sections 6.1(b) and (c).

 

“Consolidated Current Liabilities” means, with respect to any Person as of any
date of determination, all amounts that would be set forth opposite the caption
“total current liabilities” (or any like caption) on a Consolidated balance
sheet of the Borrower at such date on the most recent financial statements
delivered or that should have been delivered pursuant to Sections 6.1(b) and
(c).

 

“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income plus: (a) the following for such period to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Expense,
(ii) the provision for Taxes, (iii)

 

7

--------------------------------------------------------------------------------


 

depreciation and amortization expense, (iv) Non-Cash Charges (provided that if
any such Non-Cash Charges represent an accrual or reserve for potential cash
items in any future period, the sum of cash paid in respect thereof in such
future period shall be subtracted from the calculation Consolidated EBITDA for
such future period), (v) any deductions attributable to minority interests of
third parties in non-Wholly Owned Subsidiaries of the Borrower, except to the
extent of cash dividends declared or paid on Equity Interests of such
Subsidiaries held by third parties, (vi) cash expenses relating to earn-outs and
similar obligations incurred in connection with Permitted Acquisitions, (vii)
any transaction costs and expenses incurred in connection with the Loans or
Equity Contribution referred to herein incurred (and reasonably backup
documentation is provided to the Administrative Agent and satisfactory to the
Administrative Agent in its reasonable discretion), (viii) stock-based
compensation expenses, (ix) any non-cash write-downs effected during such period
for Receivables outstanding on the Closing Date payable by Clients located in
Libya, (x) transaction or restructuring-related costs and expenses (to include,
among other things, costs and expenses incurred in connection with the
negotiation and execution of the Second Amendment) and costs and expenses
incurred in order to implement, or relating to the implementation of,
cost-cutting measures and (xi) non-recurring proxy (or proxy-related) litigation
expenses and charges in the aggregate amount not to exceed $2,000,000 (in each
of clauses (i) through (xi), of or by any Person and its Subsidiaries on a
Consolidated basis); minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits, (ii) all gains from investments recorded using the equity
method, except to the extent of cash dividends or distributions received by such
Person or any other Subsidiary in respect of such investments and (iii) all
non-cash items increasing Consolidated Net Income (in each of clauses (i)
through (iii), of or by such Person and its Subsidiaries on a Consolidated
basis); provided that (A) in the event the Borrower or any of its Subsidiaries
consummates the acquisition of any Person (or Properties constituting a division
or line of business of any business entity, division or line of business) during
any period, then the Borrower shall include on a Pro Forma Basis in its
Consolidated EBITDA for such period prior to such consummation the Consolidated
EBITDA of such acquired Person (or attributable to such acquired Properties),
assuming for such purpose that such consummation occurred on the first day of
such period included; provided, however, that if the Consolidated EBITDA
proposed to be included would be in excess of $5,000,000, no amounts
attributable to such acquisition may be so included unless the relevant amounts
are satisfactorily described in a quality of earnings report prepared by an
independent registered accounting firm reasonably satisfactory to the
Administrative Agent; and (B) the Consolidated EBITDA of any Person or
properties constituting a division or line of business of any business entity,
division or line of business, in each case, sold, transferred or otherwise
disposed of by the Borrower or any of its Subsidiaries during such period shall
be excluded for such period (assuming for such purpose that the consummation of
such sale or disposition or such designation, as the case may be, occurred on
the first day of such period.

 

“Consolidated Interest Expense” means, for any period, (a) the sum, for such
period, of (i) all interest, premium payments, debt discount, fees, charges and
related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest, (ii) all interest paid or payable with
respect to discontinued operations and (iii) the portion of rent expense under
Capital Leases that is treated as interest, minus (b) the sum, for such period,
of (i) paid-in-kind interest expenses or other non-cash interest expense, (ii)
the amortization or write-off of any

 

8

--------------------------------------------------------------------------------


 

financing fees paid by the Borrower and (iii) the amortization of debt
discounts; in each case of clauses (a) and (b), of or by the Borrower and its
Subsidiaries on a Consolidated basis.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries on a Consolidated basis for such period; provided
that Consolidated Net Income shall exclude extraordinary gains and extraordinary
losses and gains or losses from discontinued operations for such period.

 

“Consolidated Net Leverage Ratio” means, for any date of determination, the
ratio of (a) Consolidated Total Debt (net of Cash Netting) as at such date, to
(b) Consolidated EBITDA for the most recently completed Test Period on or prior
to such date.

 

“Consolidated Total Assets” means, for any date of determination, the
Consolidated amount of all assets of the Borrower and its Subsidiaries as at
such date reflected on the financial statements most recently delivered or that
should have been delivered under Section 6.1(b) or (c), as the case may be, or,
on any date prior to the delivery of financial statements under Section 6.1(b)
or (c), the financial statements referred to in Section 4.4(a).

 

“Consolidated Total Debt” means, for any date of determination, all Indebtedness
(excluding obligations consisting of undrawn letter of credit backing
liabilities already reflected on the balance sheet or backing obligations that
would be considered an expense item when calculating Consolidated EBITDA) of the
Borrower and its Subsidiaries on a Consolidated basis as at such date.

 

“Consolidated Working Capital” means, for the Borrower and its Subsidiaries and
for any period, (a) Consolidated Current Assets as at the last day of such
period minus (b) Consolidated Current Liabilities as at the last day of such
period.

 

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Equity Interest of such
Person.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
indenture, mortgage, deed of trust, contract, undertaking, agreement or other
instrument to which that Person is a party or by which it or any of its
properties is bound or to which it or any of its properties is subject.

 

“Corporate Chart” means a document delivered pursuant to Section 6.1(e) setting
forth, as of a date set forth therein, for each of the Borrower and its
Subsidiaries, (a) the full legal name of such Person, (b) the jurisdiction of
organization and any organizational number and tax identification number of such
Person, (c) the location of such Person’s chief executive office (or, if
applicable, sole place of business) and (d) the name of the holders of each
Equity Interest of such Person and the ownership percentage thereof.

 

9

--------------------------------------------------------------------------------


 

“Customary Permitted Liens” means, with respect to any Person, any of the
following:

 

(a)                                 (i) Liens with respect to the payment of
Taxes, assessments or other governmental charges for amounts that are not yet
due, or (ii) statutory or common law Liens of landlords, suppliers, carriers,
materialmen, warehousemen, workmen or mechanics and other similar Liens, or
other customary Liens (other than in respect of Indebtedness) in favor of
landlords, in each case arising in the ordinary course of business for amounts
that are not more than 45 days past due and remain payable without penalty, or,
in each case under clause (i) or (ii) above, that are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves or other appropriate provisions, if any, as shall be required
to be maintained on the books of such Person in accordance with the Accounting
Principles;

 

(b)                                 Liens in favor of collecting banks arising
by operation of law under Section 4-210 of the Uniform Commercial Code (or
similar Requirement of Law); Liens of a collection bank on items in the course
of collection arising under Section 4-208 of the UCC as in effect in the State
of New York or any similar section under any applicable UCC or any similar
Requirement of Law of any foreign jurisdiction; Liens of banks arising from
customary bank rights of set-off that are not currently exercisable; and Liens
of securities firms arising in the ordinary course of business;

 

(c)                                  pledges or cash deposits made in the
ordinary course of business (i) in connection with workers’ compensation,
unemployment insurance or other types of social security benefits (other than
any Lien imposed by ERISA), (ii) to secure the performance of bids, tenders,
leases (other than Capital Leases) sales or other trade contracts or other
similar obligations (other than for the repayment of borrowed money), (iii) made
in lieu of, or to secure the performance of or the obligations under, surety,
appeal, customs, reclamation and performance bonds or letters of credit (in each
case not related to judgments or litigation);

 

(d)                                 except with respect to any Eligible Domestic
Receivables, judgment liens (other than for the payment of Taxes, assessments or
other governmental charges) securing judgments and other proceedings not
constituting an Event of Default and pledges or cash deposits made in lieu of,
or to secure the performance of, judgment or appeal bonds in respect of such
judgments and proceedings; and

 

(e)                                  Liens arising by reason of zoning
restrictions, easements, licenses, reservations, restrictions, covenants,
conditions, rights of first refusal, rights of first offer, rights-of-way,
utility easements, building restrictions, encroachments, minor defects or
irregularities in title (including leasehold title) and other similar
encumbrances on the use of real Property that do not, in the aggregate,
materially (i) impair the value or marketability of such real Property or (ii)
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real Property.

 

“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.

 

“Dilution Reserve” means, for any date of determination, an amount equal to 1%
(or such higher percentage computed from time to time in the most recently
delivered collateral audit

 

10

--------------------------------------------------------------------------------


 

described in Section 6.1(g)(i), which percentage shall be in effect for the next
succeeding twelve months and thereafter until such percentage is reset;
provided, however, that the Dilution Reserve may not be reset more frequently
than once per twelve-month period) of Eligible Domestic Receivables at such date
as set forth on the most recently delivered U.S. Revolving Borrowing Base
Certificate pursuant to Section 6.1(f).

 

“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related written materials prepared in connection with the
syndication of the U.S. Facilities and (b) all other documents filed by the
Borrower or any of its Subsidiaries with the United States Securities and
Exchange Commission.

 

“Dispose” means, with respect to any Property, to sell, convey, transfer,
assign, license, lease or otherwise dispose of, any interest therein or to
permit any Person to acquire any such interest, including, in each case, through
a sale, factoring at maturity, collection (exclusive of collections on account
of Receivables) of or other disposal, with or without recourse, of any notes or
accounts receivable.  Conjugated forms thereof, the past tense verb form
“Disposed”, and the noun “Disposition” have correlative meanings.

 

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the U.S. Revolving Credit Termination Date at
the time such Equity Interest is issued, (b) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) debt securities or
(ii) any Equity Interest referred to in clause (a) above, in each case at any
time on or prior to the first anniversary of the U.S. Revolving Credit
Termination Date at the time such Equity Interest is issued, (c) contains any
repurchase obligation that may come into effect prior to the first anniversary
of the U.S. Revolving Credit Termination Date at the time such Equity Interest
is issued, (d) requires the payment of any dividends (other than the payment of
dividends solely in the form of Qualified Capital Stock) prior to the first
anniversary of the U.S. Revolving Credit Termination Date at the time such
Equity Interest is issued or (e) provides the holders of such Equity Interests
thereof with any rights to receive any cash upon the occurrence of a change of
control or asset sale prior to the first anniversary of U.S. Revolving Credit
Termination Date at the time such Equity Interest is issued, unless the rights
to receive such cash are contingent upon the prior payment in full in cash of
the U.S. Secured Obligations (other than contingent indemnification obligations
for which no claim has been made and obligations under Secured Hedging
Agreements).

 

“Disqualified Domestic Subsidiary” means any Domestic Subsidiary (a) that owns
at least 51% of the Voting Stock of one or more Foreign Subsidiaries or (b) with
which one or more Foreign Subsidiaries is required to be consolidated for
accounting purposes.

 

“Dollar Equivalent” means, with respect to any amount denominated in any
Specified Currency on any date, the amount of Dollars that would be required to
purchase such amount of such Specified Currency, as determined by the
Administrative Agent in accordance with Section

 

11

--------------------------------------------------------------------------------


 

1.6 on the basis of the applicable Exchange Rate as of such calculation date set
forth therein, such determinations to be conclusive and binding on the parties
in the absence of manifest error.

 

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

 

“Domestic Person” means any Person (a) that is not a “disregarded entity” for
U.S. federal income tax purposes and is a “United States person” under and as
defined in Section 770l(a)(30) of the Code or (b) that is a “disregarded entity”
for U.S. federal income tax purposes and whose regarded owner (for U.S. federal
income tax purposes) is a “United States person” under and as defined in
Section 770l(a)(30) of the Code.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

 

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

“E-System” means any electronic system, including Intralinks® and ClearPar® and
any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” means, as to any Loans, the effective yield on such Loans as
reasonably determined by the Administrative Agent, taking into account the
applicable interest rate margins, any interest rate floors or similar devices
and all fees, including upfront or similar fees or original issue discount
(amortized over the shorter of (x) the Weighted Average Life to Maturity of such
Loans and (y) the four years following the date of incurrence thereof) payable
generally to Lenders making such Loans, but excluding any arrangement,
underwriting, structuring or other fees payable in connection therewith that are
not generally shared with the relevant Lenders and customary consent fees paid
generally to consenting Lenders.

 

12

--------------------------------------------------------------------------------


 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail, or otherwise to or from an E-System or other equivalent
service.

 

“Eligible Domestic Receivables” means, with respect to each U.S. Loan Party,
each of its Receivables arising in the ordinary course of business that are
evidenced by an invoice or other documentary evidence (to include unbilled
receivables to the extent such unbilled receivables are to be billed in the next
billing cycle), provided that no such Receivable shall be an “Eligible Domestic
Receivable” if:

 

(a)                                 such Receivable arises out of a sale made by
a U.S. Loan Party to an Affiliate of such U.S. Loan Party or to a Person
controlled by an Affiliate of such U.S. Loan Party;

 

(b)                                 such Receivable is due or unpaid more than
(i) 90 days after the original due date or (ii) 150 days after the original
invoice date;

 

(c)                                  the amount with respect to any such
Receivable that is attributable to the excess of bona fide requests for credit,
adjustments, disputes or liability in excess of $100,000 minus the amount of
credit memoranda previously issued in connection therewith, but limited in any
event to the amount of such excess;

 

(d)                                 any covenant, representation or warranty
contained in the U.S. Loan Documents with respect to such Receivable has been
breached;

 

(e)                                  any Client with respect to such Receivable
shall (i) apply for, suffer, or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its Property or call a meeting of its creditors,
(ii) admit in writing its inability, or be generally unable, to pay its debts as
they become due or cease operations of its present business, (iii) make a
general assignment for the benefit of creditors, (iv) commence a voluntary case
or proceeding under any state or federal bankruptcy laws (as now or hereafter in
effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, any petition which is filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;

 

(f)                                   the services giving rise to such
Receivable are provided to a Client in Libya;

 

(g)                                  the services giving rise to such Receivable
are provided to the Client is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;

 

(h)                                 the services giving rise to such Receivable
have not been performed by such U.S. Loan Party and accepted by the Client or
the Receivable otherwise does not represent performance of service;

 

(i)                                     such Receivable is subject to any
offset, deduction, defense, dispute, or counterclaim (but only to the extent of
such offset, deduction, defense or counterclaim) or the Receivable is contingent
in any respect or for any reason;

 

13

--------------------------------------------------------------------------------


 

(j)                                    such Receivable is not payable to a U.S.
Loan Party;

 

(k)                                 such Receivable is in connection with a
discontinued operation that is no longer a going concern (it being understood
that any such Receivable, so long as it meets the other requirements of this
definition, shall be an Eligible Domestic Receivable for so long as it is
connection with a discontinued operation that is currently a going concern); or

 

(l)                                     the Administrative Agent reasonably
believes that collection of such Receivable could be in doubt either by reason
of increased returns by a Client (to the extent of such increase) or by reason
of the Client’s financial inability to pay.

 

“Environmental Laws” means any and all statutes, ordinances, orders, rules,
regulations, binding guidance documents, judgments, Governmental Authorizations,
or any other binding requirements of any Government Authority relating to
(a) pollution or protection of the environment, including those relating to any
Hazardous Materials, (b) the generation, use, storage, transportation or
disposal of Hazardous Materials or (c) occupational safety and health,
industrial hygiene (as they relate to exposure to Hazardous Materials), or the
protection of human, plant or animal health or welfare from exposure to
Hazardous Materials, in any manner applicable to the Borrower or any of its
Subsidiaries.

 

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against the
Borrower or any other U.S. Loan Party as a result of, or related to, any claim,
suit, action, investigation, proceeding or demand by any Person, whether based
in contract, tort, implied or express warranty, strict liability, criminal or
civil statute or common law or otherwise, arising under any Environmental Law or
in connection with any environmental, health or safety condition or with any
Release and resulting from the ownership, lease, sublease or other operation or
occupation of Property by the Borrower or any of its Subsidiaries, whether on,
prior or after the date hereof.

 

“Equity Contribution” means an issuance by the Borrower of Equity Interests with
gross proceeds of not less than $40,000,000, provided that as of the Closing
Date, the Borrower and its Wholly-Owned Subsidiaries have, in the aggregate, at
least $10,000,000 in Available Cash.

 

“Equity Equivalents” means all securities convertible into or exchangeable for
Equity Interests or any other Equity Equivalent and all warrants, options or
other rights to purchase, subscribe for or otherwise acquire any Equity
Interests or any other Equity Equivalent, whether or not presently convertible,
exchangeable or exercisable.

 

“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of Property of, such partnership, whether outstanding on the date
hereof or issued hereafter, but excluding debt securities convertible or
exchangeable into such equity.

 

14

--------------------------------------------------------------------------------


 

“ERISA” means the United States Employee Retirement Income Security Act of 1974
(or any successor legislation thereto) and the regulations promulgated and the
rulings issued thereunder.

 

“ERISA Affiliate” means, collectively, the Borrower or any of its Subsidiaries,
and any Person under common control, or treated as a single employer, with the
Borrower or any of its Subsidiaries, within the meaning of Section 414(b), (c),
(m) or (o) of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Benefit Plan;
(b) the existence with respect to any Benefit Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Benefit Plan; (d) the incurrence by the Borrower,
any of its Subsidiaries or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Benefit Plan; (e) the
receipt by the Borrower, any of its Subsidiaries or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Benefit Plan or to appoint a trustee to administer any Benefit Plan; (f) the
incurrence by the Borrower, any of its Subsidiaries or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Benefit Plan or Multiemployer Plan; or (g) the receipt by the Borrower,
any of its Subsidiaries or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower, any of its Subsidiaries or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“euro” or “€” means the lawful currency of Participating Member States of the
European Union.

 

“Event of Default” has the meaning specified in Section 9.1.

 

“Excess Cash Flow” means for any period, an amount equal to the excess of:

 

(a)                                 the sum, without duplication, of:
(i) Consolidated EBITDA minus any amounts included by operation of clause (A) of
the proviso to the definition of Consolidated EBITDA and any amounts included by
operation of clause (a)(ix) of the definition of Consolidated EBITDA;
(ii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions or Disposition of Property by the
Borrower or any of its Subsidiaries completed during such period or the
application of purchase accounting); (iii) cash receipts in respect of interest
income and Interest Rate Contracts during such period to the extent not
otherwise included in Consolidated Net Income; and (iv) any reduction in Excess
Cash Flow for the prior period resulting from Subcontractor Payables paid by the
Borrower or any of its Subsidiaries during such period (to the extent not
already included in the computation of Consolidated Working Capital); over

 

15

--------------------------------------------------------------------------------


 

(b)                                 the sum, without duplication, of:
(i) Consolidated Interest Expense paid in cash for such period; (ii) increases
in Consolidated Working Capital for such period (other than any such increases
arising from acquisitions or Disposition of Property by the Borrower or any of
its Subsidiaries completed during such period or the application of purchase
accounting); (iii) the amount of Capital Expenditures made by the Borrower and
its Subsidiaries in cash during such period to the extent not prohibited under
this Agreement, except to the extent that such Capital Expenditures were
financed with the proceeds received from the issuance or incurrence of long-term
Indebtedness, or the issuance of Equity Interests, of one or more of the
Borrower or any of its Subsidiaries; (iv) Subcontractor Payables for such period
(to the extent not already included in the computation of Consolidated Working
Capital); provided that (A) the cash to be paid to subcontractors or vendors in
connection with such Subcontractor Payables (1) results in a reduction to the
Borrower’s or any of its Subsidiary’s accounts receivable for such period,
(2) for which no payment by the Borrower or any of its Subsidiaries was made
during the period resulting in a reduction to its accounts payable, and (3) the
funds received from the relevant client to make such payment to the relevant
subcontractors or vendors were received during the final 10 Business Days of
such period and (B) the Subcontractor Payables were paid to the relevant
subcontractors and vendors during the first 10 Business Days of the subsequent
period; (v) the aggregate amount of all scheduled and mandatory principal
payments of Indebtedness of the Borrower or any of its Subsidiaries made during
such period (including (A) the principal component of payments in respect of
Capitalized Lease Obligations, (B) the amount of any repayment of Term Loans
pursuant to Section 2.6(b) and (C) the amount of a mandatory prepayment of Term
Loans pursuant to Section 2.8) but excluding any excess cash flow mandatory
prepayment made pursuant to Section 2.8(a); (vi) the aggregate amount of cash
consideration (including, post-closing purchase price adjustments,
indemnification obligations and earnouts) paid by the Borrower and its
Subsidiaries (on a Consolidated basis) in connection with Permitted Acquisitions
and other Investments made during such period which are permitted under
Section 8.3 (other than Section 8.3(p)) to the extent that such Investments were
not financed with the proceeds received from the issuance or incurrence of long
term Indebtedness, or the issuance of Equity Interests, of the Borrower or its
Subsidiaries; (vii) the amount of Restricted Payments permitted to be made
during such period under Section 8.5 (other than Section 8.5(b)(iii)) and
actually paid during such period (on a Consolidated basis) by the Borrower or
any of its Subsidiaries in cash, to the extent such Restricted Payments were
financed with internally generated cash flow of Borrower or its Subsidiaries;
(viii) the aggregate cash payments made during such period to satisfy Taxes
measured by net income; (ix) any Transaction Costs paid in cash during such
period to the extent such payments were added back to Consolidated EBITDA
pursuant to clause (a)(vii) of the definition thereof for such period; and
(x) the amount related to items that were added to or not deducted from net
income in calculating Consolidated Net Income or were added to or not deducted
from net income in calculating Consolidated EBITDA to the extent such items
represented a cash payment by the Borrower and its Subsidiaries, or did not
represent cash received by the Borrower and its Subsidiaries, on a Consolidated
basis during such period.

 

“Excess Date” has the meaning specified in Section 2.8(d).

 

“Exchange Rate” means the Administrative Agent’s spot rate of exchange for
Specified Currency per Dollars in the applicable foreign exchange market.

 

16

--------------------------------------------------------------------------------


 

“Excluded Subsidiary” means (a) those Subsidiaries listed on Annex IV under the
heading “Excluded Subsidiaries” as of the date hereof, (b) any Subsidiary of the
Borrower that is not a Wholly Owned Subsidiary thereof (whether directly or
indirectly), (c) any Foreign Subsidiary of the Borrower, (d) any CFC, (e) any
Domestic Subsidiary of the Borrower which is a Subsidiary of a CFC, (f) any
Subsidiary of the Borrower that is a Disqualified Domestic Subsidiary, (g) any
Subsidiary of the Borrower that is prohibited by any Requirement of Law from
guaranteeing the U.S. Secured Obligations or that would require the consent,
approval, license or authorization of a Governmental Authority to guarantee the
U.S. Secured Obligations (unless such Governmental Authorization has been
received), and (h) any Subsidiary of the Borrower in respect of which the
benefit to the U.S. Secured Parties of obtaining such Subsidiary’s guarantee of
the U.S. Secured Obligations would, in the commercially reasonable opinion of
the Borrower, be outweighed by fees, costs and expenses to such Subsidiary of
granting such guarantee and executing and delivering the U.S. Guaranty and
Security Agreement.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Guarantor becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.

 

“Excluded Tax” means with respect to any Tax Indemnitee, (a) Taxes measured by
net income (including branch profit Taxes) and franchise Taxes imposed in lieu
of net income Taxes, in each case (i) imposed on any Tax Indemnitee as a result
of being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes; (b) U.S. federal withholding Taxes to the extent that the
obligation to pay or withhold amounts existed on the date that such Person
became a Tax Indemnitee under this Agreement in the capacity under which such
Person makes a claim under Section 2.17, or the date such Person designates a
new lending office, except in each case to the extent such Person is a direct or
indirect assignee (other than pursuant to Section 2.18) of any other Tax
Indemnitee that was entitled, at the time the assignment to such Person became
effective, to receive additional amounts under Section 2.17 or such Person was
entitled to receive additional amounts under Section 2.17 immediately prior to
changing its lending office; (c) Taxes that are directly attributable to the
failure by any Tax Indemnitee to deliver the documentation required to be
delivered pursuant to Section 2.17(f); and (d) any U.S. federal withholding
Taxes imposed under FATCA.

 

“Extraordinary Receipts” means any (i) proceeds of judgments or settlements,
(ii) indemnity payments, (iii) tax refunds, (iv) pension plan reversions or
(v) substantially similar

 

17

--------------------------------------------------------------------------------


 

payment, in each case received by or paid to or for the account of any U.S. Loan
Party not in the ordinary course of business.

 

“FATCA means Sections 1471, 1472, 1473 and 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), current or future
United States Treasury Regulations promulgated thereunder and published guidance
with respect thereto, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any applicable intergovernmental agreements
with respect thereto.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
(rounded upwards, if necessary, to the next 1/100 of 1%) on overnight Federal
funds transactions with members of the United States Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day on such transactions received by
Administrative Agent from three Federal funds brokers of recognized standing
selected by Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System.

 

“Fee Letter” means the Fee Letter dated as of June 12, 2014 executed by Société
Générale, SG Americas Securities, LLC and agreed and accepted by the Borrower
and the International Borrower.

 

“First Lien U.S. Secured Parties” means, collectively, the U.S. Secured Parties
for whose benefit a first lien security interest in certain U.S. Collateral is
created pursuant to the U.S. Security Documents.

 

“Fiscal Quarter” means each three fiscal month period ending on March 31,
June 30, September 30 or December 31.

 

“Fiscal Year” means each twelve-month period ending on December 31.

 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement (a) maintained or contributed to by the Borrower or any of its
Subsidiaries organized outside the United States with respect to employees
employed outside the United States and (b) is not subject to ERISA.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any branch of government, agency,
department, authority or instrumentality thereof and any Person or authority
exercising executive, legislative, taxing, judicial, regulatory or
administrative functions of or pertaining to government, including any

 

18

--------------------------------------------------------------------------------


 

central bank, stock exchange, regulatory body, arbitrator, public sector entity,
supra-national entity (including the European Union and the European Central
Bank) and any self-regulatory organization (including the National Association
of Insurance Commissioners).

 

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, certificate, right,
exemption, order or consent decree of or from, any Governmental Authority.

 

“Guarantor” means each Subsidiary of the Borrower listed on Annex II and any
other Person that becomes party to the U.S. Guaranty and Security Agreement from
time to time pursuant to Section 7.10 or the terms of the U.S. Guaranty and
Security Agreement; provided that no Immaterial Subsidiary and no Excluded
Subsidiary shall become a Guarantor pursuant to Section 7.10 or otherwise.

 

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the Property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any Property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for Property or services irrespective
of whether such Property is received or such services are rendered).

 

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

 

“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any

 

19

--------------------------------------------------------------------------------


 

other similar speculative transaction and any other similar agreement or
arrangement designed to alter the risks of any Person arising from fluctuations
in any underlying variable.

 

“Increased Commitment Agreement” has the meaning specified in Section 2.19(c).

 

“Incremental Amount Date” has the meaning specified in Section 2.19(a)(i).

 

“Incremental Term Loan Commitments” has the meaning specified in
Section 2.19(a)(i).

 

“Incremental Term Loan Lender” has the meaning specified in Section 2.19(a)(i).

 

“Incremental Term Loan Payment Date” means the dates (if any) scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Increased Commitment Agreement; provided that any such dates shall be
consistent with the dates set forth in Section 2.6(b).

 

“Incremental Term Loans” has the meaning specified in Section 2.19(a)(ii).

 

“Immaterial Subsidiary” means (a) as of the date hereof, those Subsidiaries
listed on Annex IV under the heading “Immaterial Subsidiaries” and (b) at any
time, any other Subsidiary of the Borrower (i) the total assets of which, in the
aggregate with all other Immaterial Subsidiaries, at the last day of any Fiscal
Quarter for the most recently ended Test Period, were less than 5% of the
Consolidated Total Assets of the Borrower and its Subsidiaries at such day,
(ii) the gross revenues of which, in the aggregate with all other Immaterial
Subsidiaries, at such date were less than 5% of the Consolidated gross revenues
of the Borrower and its Subsidiaries at such date, and (iii) that does not
directly or indirectly own a Subsidiary that qualifies as a Material Subsidiary
(without giving effect to the proviso in the definition thereof).

 

“Impacted Lender” means any Lender that fails to provide to the Administrative
Agent, within three Business Days following the Administrative Agent’s request,
assurance satisfactory to the Administrative Agent that such Lender will not
become a Non-Funding Lender.

 

“Indebtedness” means, as applied to any Person, without duplication and whether
or not matured, (a) all indebtedness for borrowed money, regardless of whether
such indebtedness is an obligation of such Person as a result of the assumption
thereof or otherwise and/or is nonrecourse to the credit of any other Person,
(b) all obligations of such Person for the reimbursement of any obligor in
respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions, (c) all Capitalized Lease Obligations of such
Person, (d) all obligations created or arising under any conditional sale or
other title retention agreement, regardless of whether the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such Property, (e) all obligations evidenced by
notes, bonds, debentures or similar instruments (other than performance bonds
and similar instruments not related to litigation or arbitration and otherwise
incurred in the ordinary course of business), (f) any obligation of such Person
owed for all or any part of the deferred purchase price of Property or services
(excluding trade accounts payable and other similar liabilities incurred in the
ordinary course of business due and payable within 180 days after the delivery
of the relevant Property or services), (g) all indebtedness secured by any Lien
on any Property owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person

 

20

--------------------------------------------------------------------------------


 

or is nonrecourse to the credit of that Person, (h) all Disqualified Capital
Stock and all obligations, liabilities and indebtedness of such Person arising
from such Disqualified Capital Stock, (i) solely for purposes of clause (d) of
Section 9.1, the aggregate amount of all net obligations under any Interest Rate
Contract or Other Hedging Agreement or under any similar type of agreement
entered into by such Person (which, for avoidance of doubt, shall not otherwise
be included in the definition of Indebtedness), and (j) all Guaranty Obligations
of such Person in respect of Indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above (which, for avoidance of doubt,
shall in no event include any of the obligations referred to in the next
sentence or any Guaranty Obligations in respect thereof).  Notwithstanding the
foregoing to the contrary, the definition of Indebtedness shall not include
performance bonds/letters of credit, bid bonds, advance payment bonds and
similar obligations entered into in the ordinary course of business (including
obligations under or relating to performance letters of credit, letters of
credit and advance payment guarantees issued in connection with payments by a
customer in advance of when such payments are due in an amount not to exceed the
remaining amount of payments by such customer that have not yet been earned).

 

“Indemnified Tax” means (a) any Tax other than an Excluded Tax and (b) to the
extent not otherwise described in clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.4.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof, among the U.S. Loan Parties from time to time party thereto,
certain other loan parties under the International Loan Documents, the
International Collateral Agent (as defined in the International Credit
Agreement) and the U.S. Collateral Agents.

 

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the date on which such LIBOR Rate Loan is made or converted to a
LIBOR Rate Loan or, if such loan is continued, on the last day of the
immediately preceding Interest Period therefor and, in each case, ending one,
two, three or six months (or, to the extent available to all relevant Lenders,
12 months) thereafter, as selected by the Borrower pursuant hereto; provided,
however, that (a) if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless the result of such extension would be to extend
such Interest Period into the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day, (b) any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of a calendar month,
and (c) the Borrower may not select any Interest Period (i) in the case of U.S.
Revolving Loans, ending after the U.S. Revolving Credit Termination Date and
(ii) in the case of Term Loans, ending after the Term Loan Maturity Date.

 

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

 

“International Borrower” means Hill International N.V.

 

21

--------------------------------------------------------------------------------


 

“International Collateral” means all Property in or upon which a Lien is granted
or purported to be granted pursuant to the International Security Documents.

 

“International Collateral Agent” has the meaning specified in the International
Credit Agreement.

 

“International Credit Agreement” means the credit agreement, dated as of the
date hereof, among the International Borrower, as borrower, certain lenders from
time to time party thereto, and Société Générale, as administrative agent and
international collateral agent.

 

“International Loan Documents” has the meaning specified in the International
Credit Agreement.

 

“International Loan Parties” has the meaning specified in the International
Credit Agreement.

 

“International Obligations” has the meaning specified in the International
Credit Agreement.

 

“International Secured Parties” has the meaning specified in the International
Credit Agreement.

 

“International Security Documents” has the meaning specified in the
International Credit Agreement.

 

“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any U.S. Secured Obligation), (b) to
purchase or otherwise acquire, whether in one transaction or in a series of
transactions, all or a significant part of the Property of any other Person or a
business conducted by any other Person or all or substantially all of the
Properties constituting the business of a division, branch, brand or other unit
operation of any other Person, (c) to incur, or to remain liable under, any
Guaranty Obligation for Indebtedness of any other Person, to assume the
Indebtedness of any other Person or to make any arrangement pursuant to which
the Person incurs debt of the type referred to in clause (f) of the definition
of “Indebtedness” or (d) to make, directly or indirectly, any loan, advance or
capital contribution to any other Person.  The outstanding amount of any
Investment shall be calculated as the excess of (x) the initial cost of such
Investment plus the cost of all additions thereto (without any adjustments for
increases or decreases in value, or write ups, write downs or write offs with
respect to such Investment) over (y) the sum of (A) without duplication of
amounts included in the Available Amount, any amount paid, repaid, returned,
distributed or otherwise received in cash or Cash Equivalents on account of such
Investment and (B) all liabilities of the investing Person constituting all or a
portion of the initial cost of such Investment expressly transferred prior to
such time in connection with the Disposition of such Investment, but only to the
extent that the investing Person is fully released from such liability by such
transfer.

 

“IRS” means the Internal Revenue Service of the United States.

 

22

--------------------------------------------------------------------------------


 

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing.  The terms
“Issuing”, “Issued” and “Issuance” have correlative meanings.

 

“L/C Cash Collateral Account” means any deposit account under the sole control
(as defined in the applicable UCC) of the U.S. Revolver Collateral Agent in
which amounts are deposited from time to time to cash collateralize the Letters
of Credit in accordance with Section 2.4(k).

 

“L/C Issuer” means Société Générale and each Lender that shall have become an
L/C Issuer hereunder as provided in Section 2.4(i) (other than any Person that
shall have ceased to be an L/C Issuer as provided in Section 2.4(k)), each in
its capacity as an issuer of Letters of Credit hereunder.  Each L/C Issuer may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such L/C Issuer, in which case the term “L/C Issuer” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“L/C Obligations” means, for any Letter of Credit at any time, the sum
(determined, in the case of any Letter of Credit denominated in Specified
Currency and solely for this purpose, at the Exchange Rate in effect as of such
date) of (a) the L/C Reimbursement Obligations at such time for such Letter of
Credit and (b) the aggregate maximum undrawn face amount of such Letter of
Credit outstanding at such time.

 

“L/C Reimbursement Agreement” has the meaning specified in Section 2.4(a)(iii).

 

“L/C Reimbursement Date” has the meaning specified in Section 2.4(e).

 

“L/C Reimbursement Obligations” means, for any currently outstanding or future
Letter of Credit, the obligation of the Borrower to the L/C Issuer thereof to
pay all amounts drawn under such Letter of Credit (as referred to in
Section 2.4(e)) in Dollars or the Dollar Equivalent thereof (in the case of any
Letter of Credit denominated in Specified Currency, determined at the Exchange
Rate in effect as of the L/C Reimbursement Date), as applicable, except for such
amounts previously reimbursed in full by the Borrower.

 

“L/C Request” has the meaning specified in Section 2.4(b).

 

“Lead Arranger” means SG Americas Securities, LLC.

 

“Lender” means, collectively, any Person that (a) is listed on the signature
pages hereof as a “Lender”, or (b) from time to time becomes a party hereto by
execution of an Assignment.

 

“Lender Party” means each of the Agents, each Lender, each L/C Issuer, each SPV
and each participant pursuant to Section 11.2(f).

 

“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4.

 

“Letter of Credit Fee” has the meaning specified in Section 2.11(b).

 

23

--------------------------------------------------------------------------------


 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 

“LIBOR Rate” means, for each Interest Period, the offered rate for deposits of
Dollars in the London interbank market for the relevant Interest Period that
appears on Reuters Screen LIBOR 01 Page (or on any successor or substitute
page of such service, or any successor to, or substitute for, such service,
providing rate quotations comparable to those currently provided on such page,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) as of 11:00 a.m. (London, England time) two Business
Days prior to the first day in such Interest Period adjusted for LIBOR Reserve
Requirements or, if no such offered rate exists, such rate will be the rate of
interest per annum, as determined by the Administrative Agent at which deposits
of Dollars in immediately available funds are offered at 11:00 a.m. (London,
England time) two Business Days prior to the first day in such interest period
by major financial institutions reasonably satisfactory to the Administrative
Agent in the London interbank market for such interest period for the applicable
principal amount on such date of determination; provided that the LIBOR Rate for
any Term Loan shall be no lower than 1.00% per annum.

 

“LIBOR Rate Loan” means any Loan that bears interest based on the LIBOR Rate.

 

“LIBOR Reserve Requirements” means, with respect to any Interest Period and for
any LIBOR Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect two Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for Eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D of the Federal Reserve Board) maintained by a
member bank of the United States Federal Reserve System.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.

 

“Loan” means the Term Loans and the U.S. Revolving Loans, or any or all of them
as the case may be.

 

“Marfin Facility” has the meaning specified in Section 7.14.

 

24

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on or material adverse
developments with respect to (a) the business, operations, Properties, condition
(financial or otherwise) or prospects of any of the U.S. Loan Parties taken as a
whole, or the Borrower or any of its Material Subsidiaries individually; (b) the
ability of any U.S. Loan Party to perform its obligations under any U.S. Loan
Document to which it is a party; (c) the legality, validity, binding effect or
enforceability against a U.S. Loan Party of a U.S. Loan Document to which it is
a party; or (d) the rights, remedies and benefits available to, or conferred
upon, any Agent and any Lender or any secured party under any U.S. Loan Document
or the validity, enforceability or priority of the Liens purported to be created
by the U.S. Security Documents.

 

“Material Subsidiary” means (a) as of the date hereof, the Subsidiaries set
forth on Annex V, and (b) any other Subsidiaries of the Borrower as designated
from time to time in accordance with Section 7.15, (i) the revenues of which, in
the aggregate with the Borrower and all other Material Subsidiaries, as of the
last day of any Fiscal Quarter for the most recently ended Test Period, were at
least 80% of the Consolidated gross revenues of the Borrower and its
Subsidiaries as of such date, and in any event (ii) the revenues or assets of
which, individually, as of the last day of any Fiscal Quarter for the most
recently ended Test Period, were at least 5% of the Consolidated gross revenues
or at least 5% of the Consolidated Total Assets of the Borrower and its
Subsidiaries as of such date; it being understood that “Material Subsidiary”
shall not include any Immaterial Subsidiaries or any non-Wholly-Owned
Subsidiaries.

 

“Maximum Lawful Rate” has the meaning specified in Section 2.9(d).

 

“Monthly Report” has the meaning specified in Section 6.1(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any Liability.

 

“Net Cash Proceeds” means proceeds received in cash from (a) any Disposition of,
or Property Loss Event with respect to, Property, net of (i) reasonable and
documented attorneys’ fees, accountants’ fees, investment banking fees, sales
commissions and other customary out-of-pocket cash costs, fees and expenses paid
or required to be paid in connection therewith, (ii) Taxes paid or reasonably
estimated to be payable as a result thereof, (iii) amounts set aside in escrow
or as a reserve, in each case against any indemnities, liabilities (contingent
or otherwise) associated with such Disposition or Property Loss Event (except
that to the extent such amounts set aside pursuant to this clause (iii) are not
used or disposed of in connection with such escrow or reserve within 365 days of
such Disposition or Property Loss Event, as the case may be, such amounts shall
not be netted out pursuant to this clause (iii)), (iv) in the event of a
Property Loss Event, all of the costs and expenses reasonably incurred in
connection with the settlement or collection of such proceeds, award or other
payments, and (v) any amount required to be paid or prepaid on Indebtedness
(other than the U.S. Secured Obligations and Indebtedness owing to the Borrower
or any of its Subsidiaries) secured by the Property subject thereto or (b) any
issuance or incurrence of Indebtedness, in each case net of attorneys’,
accountant’s, brokers’, advisors’ and investment banking fees and other
customary out-of-pocket underwriting discounts,

 

25

--------------------------------------------------------------------------------


 

commissions and other customary out-of-pocket cash costs, fees and expenses, in
each case incurred in connection with such transaction.

 

“Non-Cash Charges” means (a) non-cash losses on asset sales, disposals or
abandonments, (b) any impairment charge or asset write-down related to
intangible assets, long-lived assets, and investments in debt and equity
securities pursuant to applicable Accounting Principles, (c) non-cash losses
from investments recorded using the equity method, and (d) other non-cash
charges, including paid-in-kind interest expenses or other non-cash interest
expenses and non-recurring expenses, reducing Consolidated Net Income.

 

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the U.S. Loan Documents within two Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given notice (and the Administrative
Agent has not received a revocation), to the Borrower, the Administrative Agent,
any Lender, or the L/C Issuer or has otherwise publicly announced (and the
Administrative Agent has not received notice of a public retraction) that such
Lender believes it will fail to fund payments or purchases of participations
required to be funded by it under the U.S. Loan Documents or one or more other
syndicated credit facilities, (c) failed to fund, and not cured, loans,
participations, advances, or reimbursement obligations under one or more other
syndicated credit facilities, unless subject to a good faith dispute, or (d) any
Lender that has or any Person that directly or indirectly controls such Lender
has (i) become subject to a voluntary or involuntary case under the Bankruptcy
Code or any similar bankruptcy laws, (ii) a custodian, conservator, receiver or
similar official appointed for it or any substantial part of such Person’s
Properties, (iii) made a general assignment for the benefit of creditors, been
liquidated, or otherwise been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its Properties to be,
insolvent or bankrupt, or (iv) has become the subject of a Bail-In Action, and
for this clause (d), the Administrative Agent has determined that such Lender is
reasonably likely to fail to fund any payments required to be made by it under
the U.S. Loan Documents.  For purposes of this definition, control of a Person
shall have the same meaning as in the second sentence of the definition of
Affiliate.

 

“Non-U.S. Lender Party” means a Lender Party that is not a Domestic Person.

 

“Note” means a promissory note of the Borrower, in substantially the form of
Exhibit B, payable to a Lender in any U.S. Facility in a principal amount equal
to the amount of such Lender’s Commitment under such U.S. Facility (or, in the
case of the Term Loan Facility, the aggregate initial principal amount of the
applicable Term Loans).

 

“Notice of Borrowing” has the meaning specified in Section 2.2(a).

 

“Notice of Conversion or Continuation” has the meaning specified in
Section 2.10(b).

 

“Other Connection Taxes” means, with respect to any Tax Indemnitee, Taxes
imposed as a result of a present or former connection between such Tax
Indemnitee and the jurisdiction imposing such Tax, other than any such
connection arising solely from the Tax Indemnitee having executed, delivered,
become a party to, performed its obligations or received a payment under,
received or perfected as a Lien under, engaged in any other transaction pursuant
to or

 

26

--------------------------------------------------------------------------------


 

enforced any U.S. Loan Document, or sold or assigned an interest in any Loan or
U.S. Loan Document.

 

“Other Taxes” has the meaning specified in Section 2.17(c).

 

“Participant Register” has the meaning specified in Section 2.14(a).

 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

 

“Permitted Acquisition” means the acquisition of all or any portion of the
business and Property, or Equity Interest, of any Person or Business Line to the
extent permitted pursuant to Section 8.3(g).

 

“Permitted Lien” has the meaning specified in Section 8.2.

 

“Permitted Management Shareholders” means Irvin E. Richter, David L. Richter and
Stuart S. Richter, or any or all of them, as the case may be.

 

“Permitted Refinancing” means any renewals, extensions, substitutions,
refinancings or replacements (each, for purposes of this definition of Permitted
Refinancing, a “refinancing”) of any Indebtedness of any Person, including any
successive refinancings, provided that (a) such refinancing shall have been
consummated no later than the date that is 90 days after the stated maturity of
the Indebtedness being refinanced and (b) after giving effect to the incurrence
of such Indebtedness and the application of the proceeds therefrom, on a pro
forma basis, no Default would occur or be continuing.

 

“Permitted Reinvestment” means, with respect to the Net Cash Proceeds of any
Disposition or Property Loss Event, to acquire (or make Capital Expenditures to
finance the acquisition, repair, improvement or construction of), to the extent
otherwise permitted hereunder, Property useful in the business of the Borrower
or any of its Subsidiaries (including through a Permitted Acquisition) or, if
such Property Loss Event involves loss or damage to Property, to repair such
loss or damage.

 

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

 

“Prime Rate” means the rate of interest per annum that Administrative Agent
announces from time to time as its prime rate, effective as of the date
announced as the effective date of any

 

27

--------------------------------------------------------------------------------


 

change in such prime rate. Without notice to Borrower or any other Person, the
Prime Rate shall change automatically from time to time as and in the amount by
which such prime rate shall fluctuate. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. Société Générale or any other Lender may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.

 

“Pro Forma Basis” means, with respect to any financial calculation or compliance
with any test or covenant hereunder, performing such calculation or compliance
with such test or covenant after giving effect to, as applicable, (a) any
proposed Permitted Acquisition, (b) any Disposition of the Equity Interests of
any Subsidiary of the Borrower or of all or substantially all of the assets of
any Subsidiary that is an operating entity or (c) any incurrence or repayment of
Indebtedness (including (i) pro forma adjustments arising out of actions which
are directly attributable to the proposed Permitted Acquisition, Disposition or
incurrence or repayment of Indebtedness (each, a “Specified Transaction”), are
supportable and are expected to have a continuing impact and (ii) such other
adjustments, synergies and cost savings as are projected by the Borrower in good
faith to result from actions taken or expected to be taken (in the good faith
determination of the Borrower, in each case as certified by the chief financial
officer thereof in reasonable detail) within twelve months after the date any
such transaction is consummated) using, for purposes of making such calculation
or determining such compliance, the available historical financial statements of
all entities or assets so acquired or sold and the consolidated financial
statements of the Borrower and its Subsidiaries, which shall be calculated as if
such Specified Transaction had been consummated at the beginning of the
applicable Test Period, and any Indebtedness or other liabilities to be incurred
or repaid in connection therewith had been incurred or repaid at the beginning
of such Test Period (and assuming that any Indebtedness to be incurred bears
interest during any portion of the applicable measurement period prior to the
relevant acquisition at the weighted average of the interest rates applicable to
such Indebtedness incurred during such period).

 

“Proceeding” means any investigation, inquiry, litigation, review, hearing,
suit, claim, audit, arbitration, proceeding or action (in each case, whether
civil, criminal, administrative, investigative or informal) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental
Authority or arbitrator.

 

“Projections” means those financial projections, dated July 28, 2014, covering
the Fiscal Years ending in 2014 through 2019 and delivered to the Administrative
Agent by the Borrower prior to the date hereof, presented in the form of a
three-statement financial model including six-year projections consistent with
the financial model used during the syndication of the Facilities.

 

“Property” means, with respect to any Person, any interest of such Person in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible.

 

“Property Loss Event” means, with respect to any Property, any loss of or damage
to such Property or any taking of such Property or condemnation thereof.

 

“Pro Rata Outstandings” of any Lender at any time, means (a) in the case of the
Term Loan Facility, the outstanding principal amount of the Term Loans
outstanding under such facility owing to such Lender at such time and (b) in the
case of the U.S. Revolving Credit

 

28

--------------------------------------------------------------------------------


 

Facility, the sum of (i) the outstanding principal amount of U.S. Revolving
Loans owing to such Lender at such time and (ii) the amount of the participation
of such Lender in the L/C Obligations outstanding with respect to all Letters of
Credit at such time.

 

“Pro Rata Share” means, with respect to any Lender and any U.S. Facility at any
time, the percentage obtained by dividing (a) the sum of the Commitments of such
Lender then in effect under such U.S. Facility by (b) the sum of the Commitments
of all Lenders then in effect under such U.S. Facility; provided, however, that,
if such Commitments in any such U.S. Facility are terminated, the calculations
shall instead take into account (i) the outstanding principal amount of the Term
Loans outstanding under the Term Loan Facility owing to such Lender, as
applicable, or (ii) the sum of (A) the outstanding principal amount of U.S.
Revolving Loans owing to such Lender and (B) the amount of the participation of
such Lender in the L/C Obligations with respect to all Letters of Credit under
the U.S. Revolving Credit Facility, as applicable; and provided, further, that
if there are no Commitments and no outstanding amounts or participations in any
such U.S. Facility, such Lender’s Pro Rata Share in such U.S. Facility shall be
determined based on the Pro Rata Share in such U.S. Facility most recently in
effect, after giving effect to any subsequent assignment and any subsequent
non-pro rata payments of any Lender pursuant to Section 2.18.

 

“Qualified Capital Stock” means, with respect to any Person, any Equity
Interests of such Person that are not Disqualified Capital Stock.

 

“Quarterly Report” has the meaning specified in Section 6.1(b).

 

“Receivables” means all of any U.S. Loan Party’s “accounts”, as such term is
defined in Section 9-102(a)(2) of the UCC, contract rights, instruments
(including those evidencing indebtedness owed to such U.S. Loan Party by its
Affiliates), documents, chattel paper (including electronic chattel paper),
general intangibles relating to accounts, drafts and acceptances, credit card
receivables and all other forms of obligations owing to such U.S. Loan Party
arising out of or in connection with the sale or lease of inventory or the
rendition of services, all supporting obligations, guarantees and other security
therefor, whether secured or unsecured, now existing or hereafter created, and
whether or not specifically sold or assigned to a U.S. Secured Party under the
U.S. Loan Documents.

 

“Refinancing Transactions” means the payment in full of, and the extinguishment
of all documents associated with (except for provisions that are customarily
stated to survive and any letters of credit that by their terms as in effect on
the date hereof would thereafter remain outstanding), the following debt
facilities of the Borrower: (a) the credit agreement, dated as of October 18,
2012, among the Borrower, certain lenders and Obsidian Agency Services, Inc. and
(b) the $65,000,000 first lien credit agreement with Bank of America, N.A. dated
as of June 30, 2009.

 

“Register” has the meaning specified in Section 2.14(b).

 

“Reinvestment Prepayment Amount” means, with respect to any Net Cash Proceeds
payable on the Reinvestment Prepayment Date therefor, the amount of such Net
Cash Proceeds less any amount paid, or required pursuant to a Contractual
Obligation entered into prior to such

 

29

--------------------------------------------------------------------------------


 

Reinvestment Prepayment Date to be paid, by the Borrower or any of its
Subsidiaries to make Permitted Reinvestments with such Net Cash Proceeds to any
Person that is not an Affiliate of the Borrower.

 

“Reinvestment Prepayment Date” means, with respect to any portion of any Net
Cash Proceeds of any Disposition or Property Loss Event, the earliest of (a) the
date that is 180 days after receipt of such Net Cash Proceeds and, if so
committed to be reinvested within such 180 day period, the 180th date after the
date of the relevant commitment, (b) the date that is five Business Days after
the date on which the Borrower shall have notified the Administrative Agent of
the Borrower’s determination not to make Permitted Reinvestments with such Net
Cash Proceeds, and (c) the occurrence of any Default.

 

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, controlling person, officer, employee, agent, trustee,
representative, attorney, accountant and each insurance, environmental, legal,
financial and other advisor (including those retained in connection with the
satisfaction or attempted satisfaction of any condition set forth in Article 3)
and other consultants and agents of or to such Person or any of its Affiliates,
together with, if such Person is the Administrative Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping the
Administrative Agent pursuant to and in accordance with Section 10.4 or any
comparable provision of any U.S. Loan Document.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
emitting, emptying, escape, injection, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of Hazardous Material into or through the
environment.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and maintenance with respect to any
Hazardous Material.

 

“Repricing Premium” means a premium of 1.00% of the aggregate principal amount
of any Loans being prepaid, to be applied to each of the following prepayments
made prior to the first anniversary of the Closing Date:

 

(a)                                 any prepayment made pursuant to the
Borrower’s election to substitute an Affected Lender or pay such Affected
Lender’s U.S. Secured Obligations in full in accordance with
Section 2.18(a)(v) to the extent required by the proviso to such
Section 2.18(a)(v); or

 

(b)                                 any prepayment made pursuant to
Section 2.8(b) that would have the effect of reducing the Effective Yield of the
Term Loans after giving effect to such prepayment.

 

“Required Lenders” means, at any time, Lenders having at such time in excess of
50% of the sum of (i) the aggregate U.S. Revolving Credit Commitments (or, if
such Commitments are terminated, the Pro Rata Outstandings in the U.S. Revolving
Credit Facility), and (ii) Term Loan Commitments (or, if such Commitments are
terminated, the Pro Rata Outstandings in the Term

 

30

--------------------------------------------------------------------------------


 

Loan Facility) then in effect, ignoring, in such calculation, the amounts held
by any Non-Funding Lender.

 

“Required Term Loan Lenders” means, at any time, Lenders having at such time in
excess of 50% of the aggregate Term Loan Commitments (or, if such Commitments
are terminated, the Pro Rata Outstandings in the Term Loan Facility) then in
effect, ignoring, in such calculation, the Commitments and Pro Rata Outstandings
of any Non-Funding Lender.

 

“Required U.S. Revolving Credit Lenders” means, at any time, Lenders having at
such time in excess of 50% of the aggregate U.S. Revolving Credit Commitments
(or, if such Commitments are terminated, the Pro Rata Outstandings in the U.S.
Revolving Credit Facility) then in effect, ignoring, in such calculation, the
amounts held by any Non-Funding Lender.

 

“Requirements of Law” means, with respect to any Person, collectively, all
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property, business or operations are subject.

 

“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, chief financial officer, treasurer, assistant
treasurer, controller, managing member or general partner of such Person but, in
any event, with respect to financial matters, any such officer that is
responsible for preparing the financial statements delivered hereunder.

 

“Restricted Payment” means (a) any dividend, return of capital, distribution or
any other payment, whether in cash, Securities or other Property, on account of
any Equity Interest or Equity Equivalent of the Borrower or any of its
Subsidiaries, in each case now or hereafter outstanding, and (b) any payment,
including sinking funds or similar deposits, on account of redemption,
retirement, termination, defeasance, cancellation, purchase or other acquisition
for value of any Equity Interest or Equity Equivalent of the Borrower or any of
its Subsidiaries, now or hereafter outstanding.

 

“Revolving Measurement Date” means the earlier to occur of (a) the 15th day of
each calendar month (or if such day is not a Business Day, the immediately
preceding Business Day) and (b) the Business Day in such calendar month that the
Borrower delivers the U.S. Revolving Borrowing Base Certificate, if prior to
1:00 p.m., or the next Business Day thereafter if delivered after 1:00 p.m.

 

“S&P” means Standard & Poor’s Rating Services.

 

“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
Property that, directly or indirectly, has been or is to be Disposed of by the
obligor to such counterparty or to any other Person to whom funds have

 

31

--------------------------------------------------------------------------------


 

been advanced by such counterparty based on a Lien on, or an assignment of, such
Property or any obligations of such obligor under such lease.

 

“Sanctioned Person” means any person who is a designated target of Sanctions or
is otherwise a subject of Sanctions (including as a result of being (a) owned or
controlled directly or indirectly by any person which is a designated target of
Sanctions, or (b) organized under the laws of, or a citizen or resident of, any
country that is subject to general or country-wide Sanctions).

 

“Sanctions” means any economic or financial sanctions, trade embargoes or
similar measures enacted, administered or enforced by any of the following (or
by any agency of any of the following):

 

(a)                                 the United Nations;

 

(b)                                 the United States; or

 

(c)                                  the European Union.

 

“Scheduled Maturity Date” means (a) with respect to the Term Loan Facility, the
Term Loan Maturity Date and (b) with respect to the U.S. Revolving Credit
Facility, the U.S. Revolving Credit Termination Date, as the case may be.

 

“Second Amendment” means the Second Amendment Agreement dated as of May 5, 2017.

 

“Second Amendment Effective Date” means May 5, 2017.

 

“Second Lien U.S. Secured Parties” means, collectively, the U.S. Secured Parties
for whose benefit a second lien security interest in certain U.S. Collateral is
created pursuant to the U.S. Security Documents.

 

“Secured Hedging Agreement” means any Hedging Agreement that (a) has been
entered into with a Secured Hedging Counterparty and (b) in the case of a
Hedging Agreement not entered into with or provided or arranged by the
Administrative Agent or an Affiliate of the Administrative Agent, is expressly
identified as being a “Secured Hedging Agreement” hereunder in a joint notice
from a U.S. Loan Party and such Person delivered to the Administrative Agent
reasonably promptly after the execution of such Hedging Agreement.

 

“Secured Hedging Counterparty” means (a) a Person who has entered into a Hedging
Agreement with a U.S. Loan Party if such Hedging Agreement was provided or
arranged by the Administrative Agent or an Affiliate of the Administrative
Agent, and any assignee of such Person or (b) a Lender or an Affiliate of a
Lender who has entered into a Hedging Agreement with a U.S. Loan Party (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of the Hedging Agreement).

 

“Securities Exchange Act” means the Securities Exchange Act of 1934.

 

32

--------------------------------------------------------------------------------


 

“Security” means all Equity Interests, Equity Equivalents, voting trust
certificates, bonds, debentures, instruments and other evidence of Indebtedness,
whether or not secured, convertible or subordinated, all certificates of
interest, share or participation in, all certificates for the acquisition of,
and all warrants, options and other rights to acquire, any Security.

 

“Solvent” means, with respect to any Person at any date of determination, that,
as of such date, (a) the fair value of the Properties of such Person and its
Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their
debts and liabilities, subordinated, contingent or otherwise, (b) the present
fair saleable value of the Property of such Person and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured; and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital.

 

“Specified Currency” means any of the currencies listed on Annex VI.

 

“Specified Currency Equivalent” means with respect to any amount in Dollars on
any date, the amount of relevant Specified Currency that could be purchased with
such amount of Dollars using the reciprocal of the foreign exchange rate
specified in the definition of “Dollar Equivalent”, as determined by the
Administrative Agent in its discretion in accordance with Section 1.6 on the
basis of the applicable Exchange Rate, such determinations to be conclusive and
binding on the parties in the absence of manifest error.

 

“SPV” means any special purpose funding vehicle identified as such in writing by
any Lender to the Administrative Agent.

 

“Subcontractor Payables” means such amounts contractually required to be paid to
subcontractors and other vendors for work performed for a client (it being
understood that the funds to pay such amounts to the relevant subcontractors or
vendors shall be received whether as advances from or reimbursement by such
client).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

 

“Substitute Lender” has the meaning specified in Section 2.18(a).

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Syndication Agent” has the meaning specified in the Preamble.

 

33

--------------------------------------------------------------------------------


 

“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is eligible to file
consolidated, combined or unitary tax returns.

 

“Tax Indemnitee” means any U.S. Lender Party and any Non-U.S. Lender Party, as
applicable.

 

“Tax Return” has the meaning specified in Section 4.8.

 

“Taxes” has the meaning specified in Section 2.17(a).

 

“Term Collateral Agent” has the meaning specified in the Preamble.

 

“Term Loan” has the meaning specified in Section 2.1(b).

 

“Term Loan Commitment” has the meaning specified in Section 2.1(b).

 

“Term Loan Facility” means the Term Loan Commitments and the provisions herein
related to the Term Loans.

 

“Term Loan Lender” means each Lender that has a Term Loan Commitment or that
holds a Term Loan.

 

“Term Loan Maturity Date” means the sixth anniversary of the Closing Date.

 

“Term Loan Obligations” means, respect of the Term Loan Facility, all
obligations of every nature of each U.S. Loan Party from time to time owed to
the Lenders, Agents, Indemnitees, Secured Hedging Counterparties, in each case
arising under the U.S. Loan Documents or the Secured Hedging Agreements, as
applicable, whether for principal, premium, interest, reimbursement of amounts
drawn under Letters of Credit, fees, expenses, indemnification or otherwise,
whether direct or indirect (regardless of whether acquired by assignment),
absolute or contingent, due or to become due, whether liquidated or not, now
existing or hereafter arising and however acquired, and whether or not evidenced
by any instrument or for the payment of money, including, without duplication,
(a) all Term Loans, (b) all interest in respect thereof, whether or not accruing
after the filing of any petition in bankruptcy or after the commencement of any
Insolvency Proceeding, and whether or not a claim for post-filing or
post-petition interest is allowed in any such proceeding and (c) all other fees,
expenses (including fees, charges and disbursement of counsel), interest,
commissions, charges, costs, disbursements, indemnities and reimbursement of
amounts paid and other sums chargeable to such U.S. Loan Party under any U.S.
Loan Document in respect of the Term Loan Facility.  Notwithstanding the
foregoing, (i) unless otherwise agreed to by the Borrower and any applicable
Secured Hedging Counterparty, the obligations of the U.S. Loan Parties under any
such Secured Hedging Agreement shall be secured and guaranteed pursuant to the
U.S. Loan Documents only to the extent that, and for so long as, the other Term
Loan Obligations are so secured and guaranteed, (ii) any release of collateral
or guarantors under the U.S. Loan Documents effected in the manner permitted by
this Agreement and any other U.S. Loan Document shall not require the consent of
any Secured Hedging Counterparty and (iii) the Term Loan Obligations shall not
include any Excluded Swap Obligations.

 

34

--------------------------------------------------------------------------------


 

“Term Secured Parties” means, collectively, in respect of the Term Loan
Facility, the Term Loan Lenders, the Lead Arranger, the Agents, any Secured
Hedging Counterparty, each other Indemnitee and any other holder of any Term
Loan Obligation thereunder, and shall include all former Agents and Term Loan
Lenders to the extent that any Term Loan Obligation owing to such Persons
thereunder were incurred while such Persons were Agents or Term Loan Lenders, as
applicable, and such Term Loan Obligation have not been paid or satisfied in
full.

 

“Test Period” means, at any time, the most recent period of four consecutive
Fiscal Quarters of the Borrower ended on or prior to such time for which
financial statements have been delivered or should have been delivered to
Administrative Agent pursuant to Section 6.1(b) and (c) at or prior to such
time.

 

“Title IV Plan” means a “pension plan” (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA, other than a Multiemployer Plan, to which any
ERISA Affiliate incurs or otherwise has any obligation or liability, contingent
or otherwise.

 

“Transaction Costs” means the fees, costs and expenses payable by the Borrower
and its Subsidiaries in connection with the execution, delivery and performance
by each U.S. Loan Party of the U.S. Loan Documents to which it is a party, the
borrowing of Loans, the use of the proceeds hereof and thereof in accordance
with the terms hereof and the issuance of Letters of Credit hereunder.

 

“Type” means the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBOR Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any financing statement or
by reason of any provisions of law, the perfection or the effect of perfection
or non-perfection of the Liens granted to any U.S. Collateral Agent pursuant to
the applicable U.S. Loan Document is governed by the Uniform Commercial Code as
in effect in a jurisdiction of the United States other than New York, then “UCC”
means the Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions of each U.S. Loan Document and any
financing statement relating to such perfection or effect of perfection or
non-perfection.

 

“United States” means the United States of America.

 

“Unused Commitment Fee” has the meaning specified in Section 2.11(a).

 

“U.S. Borrower Dutch Deed of Share Pledge” means the deed of share pledge
governed by the law of the Netherlands, in form and substance reasonably
satisfactory to the International Collateral Agent and the U.S. Collateral
Agents, to be entered into by and among the Borrower, certain International Loan
Parties and the International Collateral Agent, which purports to grant, as
security for the International Obligations in favor of the International
Collateral Agent for the benefit of the International Secured Parties and as
security for the U.S. Secured Obligations in favor of the U.S. Collateral Agents
for the benefit of the First Lien U.S. Secured Parties, Liens on the Property
described therein.

 

35

--------------------------------------------------------------------------------


 

“U.S. Collateral” means all Property in or upon which a Lien is granted or
purported to be granted pursuant to the U.S. Security Documents.

 

“U.S. Collateral Agents” means the Term Collateral Agent and the Revolving
Collateral Agent, or any or all of them, as the case may be.

 

“U.S. Facilities” means the Term Loan Facility and the U.S. Revolving Credit
Facility, or any or all of them, as the case may be.

 

“U.S. Guaranty and Security Agreement” means the guaranty and security
agreement, substantially in the form of Exhibit H, dated as of the date hereof,
among the U.S. Collateral Agents and the U.S. Pledgors from time to time party
thereto, which purports to grant, as security for the U.S. Secured Obligations
in favor of the U.S. Collateral Agents for the benefit of the First Lien U.S.
Secured Parties and the Second Lien U.S. Secured Parties, Liens on the Property
described therein.

 

“U.S. L/C Sublimit” means $20,000,000.

 

“U.S. Lender Party” means a Lender Party that is a Domestic Person.

 

“U.S. Loan Documents” means, collectively, this Agreement, the Notes, the
Letters of Credit (and any applications for, or reimbursement agreements or
other documents executed by Borrower in favor of L/C Issuers relating to, the
Letters of Credit), the Fee Letter, the U.S. Security Documents, the
Intercreditor Agreement, the L/C Reimbursement Agreements, any Increased
Commitment Agreement and any other document executed by a U.S. Loan Party in
favor of any U.S. Secured Party pursuant to the terms of the foregoing, which
for avoidance of doubt shall not include any document that is intended to
benefit only the secured parties under the International Loan Documents.

 

“U.S. Loan Parties” means the Borrower, each U.S. Pledgor and each Guarantor, or
any or all of them, as the case may be.

 

“U.S. Pledgor” means the Borrower and each other party that is purporting to
grant a Lien on Property pursuant to the U.S. Security Documents other than any
Excluded Subsidiary or Immaterial Subsidiary.

 

“U.S. Revolver Collateral Agent” has the meaning specified in the Preamble.

 

“U.S. Revolver Obligations” means, respect of the U.S. Revolving Credit
Facility, all obligations of every nature of each U.S. Loan Party from time to
time owed to the Lenders, Agents, L/C issuers, Indemnitees, Secured Hedging
Counterparties, in each case arising under the U.S. Loan Documents or the
Secured Hedging Agreements, as applicable, whether for principal, premium,
interest, reimbursement of amounts drawn under Letters of Credit, fees,
expenses, indemnification or otherwise, whether direct or indirect (regardless
of whether acquired by assignment), absolute or contingent, due or to become
due, whether liquidated or not, now existing or hereafter arising and however
acquired, and whether or not evidenced by any instrument or for the payment of
money, including, without duplication, (a) all U.S. Revolving Loans and L/C
obligations, (b) all interest in respect thereof, whether or not accruing

 

36

--------------------------------------------------------------------------------


 

after the filing of any petition in bankruptcy or after the commencement of any
Insolvency Proceeding, and whether or not a claim for post-filing or
post-petition interest is allowed in any such proceeding and (c) all other fees,
expenses (including fees, charges and disbursement of counsel), interest,
commissions, charges, costs, disbursements, indemnities and reimbursement of
amounts paid and other sums chargeable to such U.S. Loan Party under any U.S.
Loan Document in respect of the U.S. Revolving Credit Facility.  Notwithstanding
the foregoing, (i) unless otherwise agreed to by the Borrower and any applicable
Secured Hedging Counterparty, the obligations of the U.S. Loan Parties under any
such Secured Hedging Agreement shall be secured and guaranteed pursuant to the
U.S. Loan Documents only to the extent that, and for so long as, the other U.S.
Revolver Obligations are so secured and guaranteed, (ii) any release of
collateral or guarantors under the U.S. Loan Documents effected in the manner
permitted by this Agreement and any other U.S. Loan Document shall not require
the consent of any Secured Hedging Counterparty and (iii) the U.S. Revolver
Obligations shall not include any Excluded Swap Obligations.

 

“U.S. Revolver Secured Parties” means, collectively, in respect of the U.S.
Revolving Credit Facility, the U.S. Revolving Credit Lenders, the L/C Issuers,
the Lead Arranger, the Agents, any Secured Hedging Counterparty, each other
Indemnitee and any other holder of any U.S. Revolver Obligation thereunder, and
shall include all former Agents, L/C Issuers and U.S. Revolving Credit Lenders
to the extent that any U.S. Revolver Obligation owing to such Persons thereunder
were incurred while such Persons were Agents, L/C Issuers or U.S. Revolving
Credit Lenders, as applicable, and such U.S. Revolver Obligation have not been
paid or satisfied in full.

 

“U.S. Revolving Assuming Lender” has the meaning specified in Section 2.19(b).

 

“U.S. Revolving Borrowing Base” has meaning specified in Section 2.3(a).

 

“U.S. Revolving Borrowing Base Certificate” has the meaning specified in
Section 6.1(f).

 

“U.S. Revolving Credit Commitment” has the meaning specified in Section 2.1(a).

 

“U.S. Revolving Credit Commitment Increase” has the meaning specified in
Section 2.19(b).

 

“U.S. Revolving Credit Commitment Increase Date” has the meaning specified in
Section 2.19(b).

 

“U.S. Revolving Credit Facility” means the U.S. Revolving Credit Commitments and
the provisions herein related to the U.S. Revolving Loans and Letters of Credit.

 

“U.S. Revolving Credit Lender” means each Lender that has a U.S. Revolving
Credit Commitment, holds a U.S. Revolving Loan or participates in any Letter of
Credit.

 

“U.S. Revolving Credit Outstandings” means, at any time, the sum of, in each
case to the extent outstanding at such time, without duplication, (a) the
aggregate principal amount of the U.S. Revolving Loans and (b) the L/C
Obligations for all Letters of Credit (after giving effect to

 

37

--------------------------------------------------------------------------------


 

any Borrowing of U.S. Revolving Loans to refinance any outstanding L/C
Reimbursement Obligations).

 

“U.S. Revolving Credit Termination Date” means with respect to any U.S.
Revolving Loans or U.S. Revolving Credit Commitments, the earlier of the fifth
anniversary of the Second Amendment Effective Date or such earlier date as the
U.S. Revolving Credit Commitments shall have been terminated and the U.S.
Secured Obligations shall have been paid and satisfied in full (other than any
other contingent indemnification obligations).

 

“U.S. Revolving Increasing Lender” has the meaning specified in Section 2.19(b).

 

“U.S. Revolving Loan” has the meaning specified in Section 2.1(a).

 

“U.S. Revolving Loan Excess” has the meaning specified in Section 2.8(d).

 

“U.S. Secured Obligations” means the Term Loan Obligations and the U.S. Revolver
Obligations, or any or all of them, as the case may be.

 

“U.S. Secured Parties” means the Term Loan Secured Parties and the U.S. Revolver
Secured Parties, or any or all of them, as the case may be.

 

“U.S. Security Documents” means, collectively, the U.S. Guaranty and Security
Agreement, the U.S. Borrower Dutch Deed of Share Pledge, all documents executed
in connection with the Federal Assignment of Claims Act of 1940 (if any), and
all other instruments or documents delivered pursuant to this Agreement or any
of the other U.S. Loan Documents in order to grant to U.S. Collateral Agents, on
behalf of U.S. Secured Parties, a Lien on Property of a U.S. Loan Party as
security for the U.S. Secured Obligations in accordance with the terms thereof.

 

“Voting Stock” means Equity Interests of any Person having ordinary power to
vote in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such Person (including any Equity Equivalents that
have voting power).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

 

(a)                                 the sum of the products each obtained by
computing the (i) the amount of each then remaining installment, sinking fund,
serial maturity for other required payments of principal, including payment at
final maturity, in respect thereof by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment, by

 

(b)                                 the then-outstanding principal amount of
such Indebtedness.

 

“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Equity Interests of which (other than nominal holdings and director’s
qualifying shares) is owned by such Person, either directly or through one or
more Wholly Owned Subsidiaries of such Person.

 

38

--------------------------------------------------------------------------------


 

“Withdrawal Liability” means, at any time, any Liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2                                    UCC Terms.  The following terms
have the meanings given to them in the applicable UCC:  “commodity account”,
“commodity contract”, “commodity intermediary”, “deposit account”, “entitlement
holder”, “entitlement order”, “equipment”, “financial asset”, “general
intangible”, “goods”, “instruments”, “inventory”, “securities account”,
“securities intermediary” and “security entitlement”.

 

Section 1.3                                    Accounting Principles.  All
accounting determinations required to be made pursuant hereto shall, unless
expressly otherwise provided herein, be made in accordance with the Accounting
Principles.  All references to the “Accounting Principles” shall be to the
Accounting Principles applied consistently with the principles used in the
preparation of the financial statements described in Section 4.4(a), except in
respect of any financial statement delivered pursuant to Sections 6.1(a), (b) or
(c).  All components of financial calculations made to determine compliance with
Article 8 shall be adjusted on a Pro Forma Basis.

 

Section 1.4                                    Payments.  The Administrative
Agent may set up standards and procedures to determine or re-determine the
equivalent in Dollars of any amount expressed in any currency other than Dollars
and otherwise may, but shall not be obligated to, rely on any determination made
by any U.S. Loan Party or any L/C Issuer.  Any such determination or
redetermination by the Administrative Agent shall be conclusive and binding for
all purposes, absent manifest error.  No determination or redetermination by any
U.S. Loan Party or L/C Issuer and no other currency conversion shall change or
release any obligation of any U.S. Loan Party or of any U.S. Secured Party
(other than the Administrative Agent and its Related Persons) under any U.S.
Loan Document, each of which agrees to pay separately for any shortfall
remaining after any conversion and payment of the amount as converted.  The
Administrative Agent may round up or down, and may set up appropriate mechanisms
to round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

 

Section 1.5                                    Interpretation.  (a)  Certain
Terms.  Except as set forth in any U.S. Loan Document, all accounting terms not
specifically defined herein shall be construed in accordance with the Accounting
Principles.  The terms “herein”, “hereof” and similar terms refer to this
Agreement as a whole.  The term “documents” means all writings, however
evidenced and whether in physical or electronic form, including all documents,
instruments, agreements, notices, demands, certificates, forms, financial
statements, opinions and reports.  The term “incur” means incur, create, make,
issue, assume or otherwise become directly or indirectly liable in respect of or
responsible for, in each case whether directly or indirectly, and the terms
“incurrence” and “incurred” and similar derivatives shall have correlative
meanings.  References to the “ordinary course of business” shall be with respect
to business as conducted during the 12

 

39

--------------------------------------------------------------------------------


 

months prior to the date hereof (with such subsequent reasonable increases or
decreases in scope to reflect the overall growth or diminution of business of
the relevant Person).

 

(b)                                 Certain References.  Unless otherwise
expressly indicated, references (i) in this Agreement to an Exhibit, Schedule,
Article, Section or clause refer to the appropriate Exhibit or Schedule to, or
Article, Section or clause in, this Agreement and (ii) in any U.S. Loan
Document, to (A) any agreement (including any U.S. Loan Document) shall include
all exhibits, schedules, appendixes and annexes to such agreement and, unless
the prior consent of any U.S. Secured Party required therefor is not obtained,
any modification to any term of such agreement, (B) any statute shall be to such
statute as modified from time to time and to any successor legislation thereto,
in each case as in effect at the time any such reference is operative, (C) any
time of day shall be a reference to New York City time, (D) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
and in the case of a specified Governmental Authority, any entity assuming the
functions of such Governmental Authority.  Titles of articles, sections,
clauses, exhibits, schedules and annexes contained in any U.S. Loan Document are
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto, and (E) any reference to amounts
that include Property other than cash valued for purposes of making any
determination hereunder, the value of such Property shall be determined in
accordance with its fair market value as determined in good faith by the board
of directors of the Borrower.  Unless otherwise expressly indicated, the meaning
of any term defined (including by reference) in any U.S. Loan Document shall be
equally applicable to both the singular and plural forms of such term.

 

(c)                                  Laws.  References to any statute or
regulation may be made by using either the common or public name thereof or a
specific citation reference and are to be construed as including all statutory
and regulatory provisions relating thereto, amended, replacing, supplementing or
interpreting the statute or regulation.

 

Section 1.6                                    Currency Conversion.    Unless
otherwise specified herein, for purposes of determining the Dollar Equivalent or
Specified Currency Equivalent of any amount expressed herein, such equivalent
shall be determined by reference to the Exchange Rate as of the relevant date of
determination.  Each reference to any amount in Dollars will also refer, where
relevant, to the Specified Currency Equivalent thereof.

 

Section 1.7                                    Adjustments to Certain Financial
Terms.  Commencing with the last day of the Fiscal Quarter ending March 31, 2017
and until the last day of the Fiscal Quarter during which the one-year
anniversary of the consummation of the 2017 Sale and Restructuring occurs (i.e.,
June 30, 2018) (the “Pro Forma Period”), each determination or calculation of
the following made during such Pro Forma Period, or in respect of any period
that begins or ends during the Pro Forma Period, shall be made on a pro forma
basis as though the 2017 Sale and Restructuring were consummated, and the Term
Loans were repaid, on the first day of such period:  Consolidated Current
Assets; Consolidated Current Liabilities; Consolidated EBITDA (and Taxes and
Non-Cash Charges as used therein); Consolidated Interest Expense; Consolidated
Net Income; Consolidated Net Leverage Ratio; Consolidated Total Assets;
Consolidated Total Debt; Consolidated Working Capital; and Excess Cash Flow (and
Capital Expenditures and Subcontractor Payables as used therein).

 

40

--------------------------------------------------------------------------------


 

ARTICLE 2
 THE U.S. FACILITIES

 

Section 2.1                                    The Commitments.

 

(a)                                 U.S. Revolving Credit Commitments.  On the
terms and subject to the conditions contained in this Agreement, each U.S.
Revolving Credit Lender severally, but not jointly, agrees to make loans in
Dollars (each a “U.S. Revolving Loan”) to the Borrower from time to time on any
Business Day during the period from the date hereof until the U.S. Revolving
Credit Termination Date in an aggregate principal amount at any time outstanding
not to exceed the amount set forth opposite such Lender’s name on Annex I under
the heading “U.S. Revolving Loan Commitments” (as such amounts may be adjusted
from time to time as a result of assignments to or from such Lender permitted
hereunder, referred to herein as such Lender’s “U.S. Revolving Credit
Commitment”); provided, however, that at no time shall any U.S. Revolving Credit
Lender be obligated to make a U.S. Revolving Loan in excess of such Lender’s Pro
Rata Share of the lesser of (i) the U.S. Revolving Borrowing Base and (ii) the
amount by which the then-effective U.S. Revolving Credit Commitments exceeds the
aggregate U.S. Revolving Credit Outstandings at such time.  Within the limits
set forth in the first sentence of this clause (a), amounts of U.S. Revolving
Loans repaid may be reborrowed under this Section 2.1.  The aggregate amount of
the U.S. Revolving Credit Commitments on the Second Amendment Effective Date
equals $25,000,000.

 

(b)                                 Term Loan Commitments.  On the terms and
subject to the conditions contained in this Agreement, each Term Loan Lender
with a Term Loan Commitment severally, but not jointly, agrees to make one loan
in Dollars (each, a “Term Loan”) to the Borrower on the Closing Date, in the
amount set forth opposite such Lender’s name on Annex I under the heading “Term
Loan Commitments” (as such amounts as may be adjusted from time to time as a
result of assignments to or from such Lender permitted hereunder, referred to
herein as such Lender’s “Term Loan Commitment”).  Amounts of Term Loans repaid
may not be reborrowed.  The aggregate amount of the Term Loan Commitments shall
not exceed $120,000,000.

 

Section 2.2                                    Borrowing Procedures.

 

(a)                                 Notice From the Borrower.  Each Borrowing
shall be made on notice given by the Borrower to the Administrative Agent not
later than (i) 12:00 p.m. on the requested Borrowing date in the case of a
Borrowing of Base Rate Loans, and (ii) 2:00 p.m. on the third Business Day, in
the case of a Borrowing of LIBOR Rate Loans, prior to the date of the proposed
Borrowing.  Each such notice may be made in a writing substantially in the form
of Exhibit C (a “Notice of Borrowing”) duly completed and specifying, as
applicable:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the allocation of requested Borrowing as
between Term Loan or U.S. Revolving Loan;

 

(iii)                               the date of such Borrowing, which shall be a
Business Day;

 

41

--------------------------------------------------------------------------------


 

(iv)                              in the case of a Borrowing of LIBOR Rate
Loans, the initial Interest Period to be applicable to such Borrowing, which
shall be a period contemplated by the definition of the term “Interest Period”;

 

(v)                                 in the case of U.S. Revolving Loans, the
amount of the then-effective U.S. Revolving Borrowing Base, the current
aggregate outstanding principal amount of the U.S. Revolving Loans (without
regard to the requested Borrowing) and the pro forma aggregate outstanding
principal amount of the U.S. Revolving Loans (giving effect to the requested
Borrowing); and

 

(vi)                              the location and number of the Borrower’s
account to which funds are to be disbursed.

 

Loans shall be made as Base Rate Loans unless, outside of a suspension period
pursuant to Section 2.15 on a date other than the Closing Date, the Notice of
Borrowing specifies that all or a portion thereof shall be LIBOR Rate Loans and
the Interest Period applicable thereto.  Each Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and multiples of $500,000 in
excess of that amount.

 

(b)                                 Notice to Each Lender.  The Administrative
Agent shall give to each Lender prompt notice of the Administrative Agent’s
receipt of a Notice of Borrowing and, if LIBOR Rate Loans are properly requested
in such Notice of Borrowing, prompt notice of the applicable Interest Period. 
Each Lender shall, before 2:00 p.m. on the date of the proposed Borrowing, make
available to the Administrative Agent at its address referred to in Annex IV,
such Lender’s Pro Rata Share of such proposed Borrowing.  Upon fulfillment or
waiver (i) on the Closing Date, of the applicable conditions set forth in
Section 3.1 and 3.2 and (ii) any time thereafter, of the applicable conditions
set forth in Section 3.2, the Administrative Agent shall make such funds
available to the Borrower in immediately available funds on the date of the
proposed Borrowing to the account specified by the Borrower in the Notice of
Borrowing delivered in respect of such proposed Borrowing.

 

(c)                                  Non-Funding Lenders.

 

(i)                                     Non-Funding Lenders Responsibility. 
Unless the Administrative Agent shall have received notice from any Lender prior
to the date such Lender is required to make any payment hereunder with respect
to any Loan or any participation in any Letter of Credit that such Lender will
not make such payment (or any portion thereof) available to the Administrative
Agent, the Administrative Agent may assume that such Lender has made such
payment available to the Administrative Agent on the date such payment is
required to be made in accordance with this Article 2 and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount; provided that nothing herein or in any other
U.S. Loan Document shall be deemed to require the Administrative Agent to
advance funds on behalf of any Lender.  The Borrower agrees to repay to the
Administrative Agent within one Business Day of demand such corresponding amount
(until repaid by such Lender) with interest thereon for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at the interest rate applicable to the U.S.
Secured Obligation that would have been created when

 

42

--------------------------------------------------------------------------------


 

the Administrative Agent made available such amount to the Borrower had such
Lender made a corresponding payment available; provided, however, that such
payment shall not relieve such Lender of any obligation it may have to the
Borrower or any L/C Issuer and the Borrower shall be without prejudice to any
claim the Borrower may have against a Non-Funding Lender.  The failure of a
Non-Funding Lender to make any U.S. Revolving Loan, to fund any purchase of any
participation to be made or funded by it or to make any other payment required
to be made by it under the U.S. Loan Documents, in each case on the date
specified therefore, shall not relieve any other Lender of its obligations to
make such loan, fund the purchase of such participation or make any other such
payment under any U.S. Loan Document on such date, but neither the
Administrative Agent nor, other than as expressly set forth herein, any Lender
shall be responsible for the failure of any Non-Funding Lender to make a Loan,
fund the purchase of a participation or make any other payment required under
any U.S. Loan Document.

 

(ii)                                  Reallocation.  If any U.S. Revolving
Credit Lender is a Non-Funding Lender, all or a portion of such Non-Funding
Lender’s L/C Obligations (unless such Lender is the L/C Issuer that issued such
Letter of Credit) shall, at the Administrative Agent’s election at any time or
upon any L/C Issuer’s, as applicable, request as delivered to the Administrative
Agent (whether before or after the occurrence of any Default), be reallocated to
and assumed by the U.S. Revolving Credit Lenders that are not Non-Funding
Lenders or Impacted Lenders pro rata in accordance with their Pro Rata Share of
the U.S. Revolving Credit Commitment (calculated as if the Non-Funding Lender’s
Pro Rata Share was reduced to zero and each other U.S. Revolving Credit Lender’s
Pro Rata Share had been increased proportionately), provided that no U.S.
Revolving Credit Lender shall be reallocated any such amounts or be required to
fund any amounts that would cause the sum of its outstanding U.S. Revolving
Loans and outstanding L/C Obligations to exceed its U.S. Revolving Credit
Commitment.

 

(iii)                               Voting Rights.   Notwithstanding anything
herein to the contrary, including Section 11.1, a Non-Funding Lender shall not
have any voting or consent rights under or with respect to any U.S. Loan
Document or constitute a “Lender” or a “U.S. Revolving Credit Lender” (or be, or
have its Loans or Commitments, included in the determination of “Required
Lenders,” “Required U.S. Revolving Credit Lenders” or “Lenders directly
affected” pursuant to Section 11.1) for any voting or consent rights under or
with respect to any U.S. Loan Document; provided that (A) the Commitment of a
Non-Funding Lender may not be increased, (B) the principal of a Non-Funding
Lender’s Loans may not be reduced or forgiven and (C) the interest rate
applicable to U.S. Secured Obligations owing to a Non-Funding Lender may not be
reduced in such a manner that by its terms affects such Non-Funding Lender more
adversely than other Lenders, in each case without the consent of such
Non-Funding Lender.  For the purposes of determining Required Lenders and
Required U.S. Revolving Credit Lenders, the Loans and Commitments held by
Non-Funding Lenders shall be excluded from the total Loans and Commitments
outstanding.

 

(iv)                              Borrower Payments to a Non-Funding Lender. 
The Administrative Agent shall be entitled to hold, in a non-interest bearing
account, all portions of any payments received by the Administrative Agent for
the benefit of any Non-Funding Lender pursuant to this Agreement as cash
collateral.  The Administrative Agent is hereby authorized to use such cash
collateral to pay in full the Aggregate Excess Funding Amount to the appropriate
U.S. Secured Parties thereof, and then, to hold as cash collateral the amount of
such Non-Funding Lender’s

 

43

--------------------------------------------------------------------------------


 

pro rata share, without giving effect to any reallocation pursuant to
Section 2.2(c)(ii), of all funding obligations until the U.S. Secured
Obligations are paid in full in cash, all L/C Obligations have been discharged
or cash collateralized and all Commitments have been terminated.  Upon any such
unfunded obligations owing by a Non-Funding Lender becoming due and payable, the
Administrative Agent shall be authorized to use such cash collateral to make
such payment on behalf of such Non-Funding Lender.  With respect to such
Non-Funding Lender’s failure to fund U.S. Revolving Loans or purchase
participations in Letters of Credit or L/C Obligations, any amounts applied by
the Administrative Agent to satisfy such funding shortfalls shall be deemed to
constitute a U.S. Revolving Loan or amount of the participation required to be
funded and, if necessary to effectuate the foregoing, the other U.S. Revolving
Credit Lenders shall be deemed to have sold, and such Non-Funding Lender shall
be deemed to have purchased, U.S. Revolving Loans or Letter of Credit
participation interests from the other U.S. Revolving Credit Lenders until such
time as the aggregate amount of the U.S. Revolving Loans and participations in
Letters of Credit and L/C Obligations are held by the U.S. Revolving Credit
Lenders in accordance with their respective Pro Rata Shares of the U.S.
Revolving Credit Commitment.  Any amounts owing by a Non-Funding Lender to the
Administrative Agent which are not paid when due shall accrue interest at the
interest rate applicable during such period to U.S. Revolving Loans that are
Base Rate Loans.  In the event that the Administrative Agent is holding cash
collateral of a Non-Funding Lender that cures pursuant to clause (v) below or
ceases to be a Non-Funding Lender pursuant to the definition of Non-Funding
Lender, the Administrative Agent shall return the unused portion of such cash
collateral to such Lender. The “Aggregate Excess Funding Amount” of a
Non-Funding Lender shall be the aggregate amount of (A) all unpaid obligations
owing by such Lender to the Administrative Agent, L/C Issuers and other Lenders
under the U.S. Loan Documents, including such Lender’s pro rata share of all
U.S. Revolving Loans, L/C Obligations, plus, without duplication, (B) all
amounts of such Non-Funding Lender’s L/C Obligations reallocated to other
Lenders pursuant to Section 2.2(c)(ii).

 

(v)                                 Cure.  A Lender may cure its status as a
Non-Funding Lender under clause (a) of the definition of “Non-Funding Lender” if
such Lender fully pays to the Administrative Agent, on behalf of the applicable
U.S. Secured Parties, the Aggregate Excess Funding Amount, plus all interest due
thereon, and timely funds the next U.S. Revolving Loan required to be funded by
such Lender or makes the next reimbursement required to be made by such Lender. 
Any such cure shall not relieve any Lender from liability for breaching its
contractual obligations hereunder.

 

(vi)                              Fees.  A Lender that is a Non-Funding Lender
pursuant to clause (a) of the definition of Non-Funding Lender shall not earn
and shall not be entitled to receive, and the Borrower shall not be required to
pay, such Lender’s portion of the Unused Commitment Fee during the time such
Lender is a Non-Funding Lender pursuant to clause (a) thereof.  In the event
that any reallocation of L/C Obligations occurs pursuant to Section 2.2(c)(ii),
during the period of time that such reallocation remains in effect, the Letter
of Credit Fee payable with respect to such reallocated portion shall be payable
to (A) all U.S. Revolving Credit Lenders based on their pro rata share of such
reallocation or (B) to the relevant L/C Issuer for any remaining portion not
reallocated to any other U.S. Revolving Credit Lenders.

 

44

--------------------------------------------------------------------------------


 

Section 2.3                                    U.S. Revolving Borrowing Base.

 

(a)                                 Calculation of U.S. Revolving Borrowing
Base.                                   The “U.S. Revolving Borrowing Base”
shall be equal, as at any date, to 85% of the difference between (x) the
aggregate amount of Eligible Domestic Receivables at such date as set forth on
the Accounts Report attached to the most recently delivered U.S. Revolving
Borrowing Base Certificate pursuant to Section 6.1(f), and (y) the Dilution
Reserve.

 

(b)                                 The U.S. Revolving Borrowing Base shall be
computed on each Revolving Measurement Date (for or relating to the immediately
preceding calendar month) pursuant to Section 6.1(f); and in the case of any
Borrowing of the U.S. Revolving Loans prior to the first such date after the
date hereof, the U.S. Revolving Borrowing Base shall be computed as of the most
recent Revolving Measurement Date (for or relating to the immediately preceding
calendar month) prior to the date hereof.

 

Section 2.4                                    Letters of Credit.

 

(a)                                 Commitment and Conditions.  On the terms and
subject to the conditions contained herein, each L/C Issuer agrees to Issue, at
the request of the Borrower, in accordance with such L/C Issuer’s usual and
customary business practices, and for the account of the Borrower (or, as long
as the Borrower is a co-applicant under the Letter of Credit and remains
responsible for the payment in full of all amounts drawn thereunder and related
fees, costs and expenses, for the account of any of its Subsidiaries), Letters
of Credit (denominated in Dollars or any Specified Currency) from time to time
on any Business Day during the period from the Closing Date to the date five
Business Days prior to the U.S. Revolving Credit Termination Date; provided,
however, that such L/C Issuer shall not be under any obligation to Issue any
Letter of Credit upon the occurrence of any of the following, after giving
effect to such Issuance:

 

(i)                                     (A) The aggregate U.S. Revolving Credit
Outstandings would exceed the aggregate U.S. Revolving Credit Commitments,
(B) the Applicable Fronting Exposure of such L/C Issuer would exceed the lesser
of its Pro Rata Share of the U.S. Revolving Borrowing Base and its U.S.
Revolving Credit Commitment, or (C) the L/C Obligations for all Letters of
Credit would exceed the U.S. L/C Sublimit.

 

(ii)                                  The expiration date of such Letter of
Credit (A) would not be a Business Day, (B) would be more than one year after
the date of issuance thereof (or such longer period as shall be reasonably
acceptable to the L/C Issuer) or (C) would be later than five Business Days
prior to the U.S. Revolving Credit Termination Date (or such longer period as
shall be reasonably acceptable to the L/C Issuer); provided, however, that any
Letter of Credit may provide for its renewal for additional periods not
exceeding one year or such longer period as shall be reasonably acceptable to
the L/C Issuer or extend beyond the date set forth in clause (C) of this
Section 2.4(a)(ii) as long as (x) each of the Borrower and such L/C Issuer have
the option to prevent such renewal before the expiration of such term or any
such period and (y) such renewal does not extend such expiration date beyond the
date set forth in clause (C) of this Section 2.4(a)(ii), except to the extent
such Letter of Credit is cash collateralized or backstopped pursuant to
arrangements reasonably acceptable to the applicable L/C Issuer.

 

(iii)                               (A) Any fee due in connection with, and on
or prior to, such Issuance shall not have been paid, (B) such Letter of Credit
is requested to be Issued in a form

 

45

--------------------------------------------------------------------------------


 

that is not acceptable to such L/C Issuer or (C) such L/C Issuer shall not have
received, each in form and substance acceptable to it and duly executed by the
Borrower (and, if such Letter of Credit is issued for the account of any other
U.S. Loan Party or any Subsidiary of a U.S. Loan Party, such other U.S. Loan
Party or Subsidiary), the documents that such L/C Issuer generally uses in the
ordinary course of its business for the Issuance of letters of credit of the
type of such Letter of Credit (collectively, the “L/C Reimbursement Agreement”),
which documents, to the extent the provisions thereof address the same subject
matter as the representations, warranties or covenants set forth herein, shall
not be more onerous to the Borrower than those set forth herein.

 

(iv)                              The requested amount of such Letter of Credit
shall be less than $50,000.

 

For each such Issuance, the applicable L/C Issuer may, but shall not be required
to, determine that, or take notice whether, the conditions precedent set forth
in Sections 3.1 and 3.2 have been satisfied or waived in connection with the
Issuance of any Letter of Credit; provided, however, that no Letter of Credit
shall be Issued during the period starting on the first Business Day after the
receipt by such L/C Issuer of notice from the Administrative Agent or the
Lenders that any condition precedent contained in Sections 3.1 and 3.2 is not
satisfied and ending on the date all such conditions are satisfied or duly
waived.

 

Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (i) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 2.18 or Section 11.2, (ii) the L/C
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized or backstopped pursuant to arrangements reasonably acceptable to
such L/C Issuer, (iii) the U.S. Revolving Credit Commitments of the other U.S.
Revolving Credit Lenders have been increased by an amount sufficient to satisfy
the Administrative Agent and the L/C Issuer that all future L/C Obligations will
be covered by all U.S. Revolving Credit Lenders that are not Non-Funding Lenders
or Impacted Lenders, or (iv) the L/C Obligations of such Non-Funding Lender or
Impacted Lender have been reallocated to other U.S. Revolving Credit Lenders in
a manner consistent with Section 2.2(c)(ii).

 

(b)                                 Notice of Issuance.  The Borrower shall give
the relevant L/C Issuer and the Administrative Agent a notice of any requested
Issuance of any Letter of Credit, which shall be effective only if received by
such L/C Issuer and the Administrative Agent not later than 2:00 p.m. on the
third Business Day or such shorter period as may be agreed by the applicable L/C
Issuer and the Administrative Agent prior to the date of such requested
Issuance.  Such notice may be made in a writing substantially the form of
Exhibit E duly completed or in a writing in any other form reasonably acceptable
to such L/C Issuer duly completed (each, an “L/C Request”). The Borrower agrees
that any notice of request Issuance of any Letter of Credit denominated in a
Specified Currency shall automatically be deemed to have been withdrawn if,
within one Business Day of the L/C Issuer’s and the Administrative Agent’s
receipt of such notice, the L/C Issuer and the Administrative Agent notify the
Borrower that (i) such Specified Currency requested is not readily available to
them in the amount required or (ii) the Issuance of such Letter of Credit or
interest or participation therein would cause any U.S. Secured Party to violate
or be in violation of any Requirement of Law.  In addition, the Borrower agrees
that any Letter of Credit denominated in a Specified Currency will permit the
L/C Issuer to make

 

46

--------------------------------------------------------------------------------


 

payments under such Letter of Credit up to at least two Business Days after
presentment by the beneficiary in accordance with the terms and conditions of
such Letter of Credit.

 

(c)                                  Reporting Obligations of L/C Issuers.  Each
L/C Issuer agrees to provide the Administrative Agent (which, after receipt, the
Administrative Agent shall provide to each U.S. Revolving Credit Lender), in
form and substance satisfactory to the Administrative Agent, each of the
following on the following dates: (i) on or prior to (A) any Issuance of any
Letter of Credit by such L/C Issuer, (B) any drawing under any such Letter of
Credit or (C) any payment (or failure to pay when due) by the Borrower of any
related L/C Reimbursement Obligation, notice thereof, which shall contain a
reasonably detailed description of such Issuance, drawing or payment; (ii) upon
the request of the Administrative Agent (or any U.S. Revolving Credit Lender
through the Administrative Agent), copies of any Letter of Credit Issued by such
L/C Issuer and any related L/C Reimbursement Agreement and such other documents
and information as may reasonably be requested by the Administrative Agent;
(iii) on the first Business Day of each calendar week, a schedule of the Letters
of Credit Issued by such L/C Issuer, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth the L/C Obligations for
such Letters of Credit outstanding on the last Business Day of the previous
calendar week and (iv) at the close of business on each Business Day of each
calendar week, a schedule setting forth (as of such date) the L/C Obligations of
the Borrower, the Pro Rata Outstandings of each U.S. Revolving Credit Lender and
the Dollar Equivalent of each Issued Letter of Credit denominated in a Specified
Currency.

 

(d)                                 Acquisition of Participations.  Upon any
Issuance of a Letter of Credit in accordance with the terms of this Agreement
resulting in any increase in the L/C Obligations, each U.S. Revolving Credit
Lender shall be deemed to have acquired, without recourse or warranty, an
undivided interest and participation in such Letter of Credit and the related
L/C Obligations in an amount equal to such Lender’s Pro Rata Share of such L/C
Obligations.

 

(e)                                  Reimbursement Obligations of the Borrower. 
The Borrower agrees to pay to the L/C Issuer of any Letter of Credit, or to the
Administrative Agent for the benefit of such L/C Issuer, each L/C Reimbursement
Obligation owing with respect to such Letter of Credit no later than 2:00
p.m. on the first Business Day after the Borrower receives notice from such L/C
Issuer or from the Administrative Agent that payment has been made under such
Letter of Credit (the “L/C Reimbursement Date”), which notice shall be given on
the same day that such payment is made, with interest thereon computed as set
forth in clause (e)(i) below.  In the event that any L/C Issuer incurs any
L/C Reimbursement Obligation not repaid (whether with the proceeds of U.S.
Revolving Loans or otherwise) by the Borrower as provided in this clause (e) (or
any such payment by the Borrower is rescinded or set aside for any reason), such
L/C Issuer shall promptly notify the Administrative Agent of such failure (and,
upon receipt of such notice, the Administrative Agent shall forward a copy to
each U.S. Revolving Credit Lender) and, irrespective of whether such notice is
given, such L/C Reimbursement Obligation shall be payable on demand by the
Borrower with interest thereon computed (i) from the date on which such L/C
Reimbursement Obligation arose to the L/C Reimbursement Date, at the interest
rate applicable during such period to U.S. Revolving Loans that are Base Rate
Loans and (ii) thereafter until payment in full, at the interest rate applicable
during such period to past due U.S. Revolving Loans that are Base Rate Loans.

 

47

--------------------------------------------------------------------------------


 

(f)                                   Reimbursement Obligations of the U.S.
Revolving Credit Lenders.  On the same day that it receives the notice described
in clause (e) above from the Administrative Agent, each U.S. Revolving Credit
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share of such L/C Reimbursement Obligation in Dollars (as such
amount may be increased pursuant to Section 2.2(c)(ii)).  By making such payment
(other than during the continuation of an Event of Default under Section 9.1),
such Lender shall be deemed to have made a U.S. Revolving Loan to the Borrower,
which, upon receipt thereof by the Administrative Agent, for the benefit of such
L/C Issuer, the Borrower shall be deemed to have used in whole to repay such L/C
Reimbursement Obligation.  Any such payment that is not deemed a U.S. Revolving
Loan pursuant to the foregoing sentence shall be deemed a funding by such Lender
of its participation in the applicable Letter of Credit and the related
L/C Obligations.  Such participation shall not otherwise be required to be
funded.  Following receipt by any L/C Issuer of any payment from any Lender
pursuant to this clause (f) with respect to any portion of any L/C Reimbursement
Obligation, such L/C Issuer shall promptly pay to the Administrative Agent, for
the benefit of such Lender, all amounts received by such L/C Issuer (or to the
extent such amount shall have been received by the Administrative Agent for the
benefit of such L/C Issuer, the Administrative Agent shall promptly pay to such
Lender all amounts received by the Administrative Agent for the benefit of such
L/C Issuer) with respect to such portion.

 

(g)                                  Obligations Absolute.  The obligations of
the Borrower and the U.S. Revolving Credit Lenders pursuant to clauses (d),
(e) and (f) above shall be absolute, unconditional and irrevocable and performed
strictly in accordance with the terms of this Agreement irrespective of
(i) (A) the invalidity or unenforceability of any term or provision in any
Letter of Credit, any document transferring or purporting to transfer a Letter
of Credit, any U.S. Loan Document (including the sufficiency of any such
instrument), or any modification to any provision of any of the foregoing,
(B) any document presented under a Letter of Credit being forged, fraudulent,
invalid, insufficient or inaccurate in any respect or failing to comply with the
terms of such Letter of Credit or (C) any loss or delay, including in the
transmission of any document, (ii) the existence of any setoff, claim,
abatement, recoupment, defense (other than payment in full of such obligation)
or other right that any Person (including the Borrower or any of its
Subsidiaries) may have against the beneficiary of any Letter of Credit or any
other Person, whether in connection with any U.S. Loan Document or any other
Contractual Obligation or transaction, or the existence of any other
withholding, abatement or reduction, and (iii) any other act or omission to act
or delay of any kind of any U.S. Secured Party or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.4, constitute a
legal or equitable discharge of any obligation of the Borrower or any U.S.
Revolving Credit Lender hereunder.  Nothing herein shall excuse the L/C Issuer
for liability to the extent such liability has resulted from the gross
negligence, bad faith or willful misconduct of L/C Issuer as determined by a
court of competent jurisdiction in a final non appealable judgment or order.

 

(h)                                 Prior Maturity.  If the U.S. Revolving
Credit Termination Date in respect of any U.S. Revolving Credit Commitments
occurs prior to the expiration of any Letter of Credit, then the Borrower shall,
on or prior to such U.S. Revolving Credit Termination Date, cause all such
Letters of Credit to be returned to the applicable L/C Issuer for cancellation
or to the extent that the Borrower is unable to so return (or elects not to
cause the return of) any such Letter(s) of Credit, such Letter(s) of Credit
shall be cash collateralized or backstopped in full pursuant to

 

48

--------------------------------------------------------------------------------


 

arrangements reasonably acceptable to the applicable L/C Issuer.  For the
avoidance of doubt, the parties hereto agree that upon the taking of the actions
described in the foregoing sentence, all participations in Letters of Credit
under the applicable terminated U.S. Revolving Credit Commitments shall
terminate.

 

(i)                                     Designation of Additional L/C Issuers. 
The Borrower may, at any time and from time to time, designate as additional L/C
Issuers one or more Lenders that agree to serve in such capacity as provided
below; provided that there shall not be more than three L/C Issuers at any
time.  The acceptance by a Lender of an appointment as an L/C Issuer hereunder
shall be evidenced by an agreement, which shall be in form and substance
satisfactory to the Administrative Agent and the Borrower, executed by the
Borrower, the Administrative Agent and such designated Lender and, from and
after the effective date of such agreement, (i) such Lender shall have all the
rights and obligations of an L/C Issuer under this Agreement and (ii) references
herein to the term “L/C Issuer” shall be deemed to include such Lender in its
capacity as an issuer of Letters of Credit hereunder.

 

(j)                                    Termination of an L/C Issuer.  The
Borrower may terminate the appointment of any L/C Issuer as an “L/C Issuer”
hereunder by providing notice thereof to such L/C Issuer, with a copy to the
Administrative Agent.  Any such termination shall become effective upon the
earlier of (i) such L/C Issuer’s acknowledging receipt of such notice and
(ii) the fifth Business Day following the date of the delivery thereof; provided
that no such termination shall become effective until and unless the exposure
attributable to Letters of Credit issued by such L/C Issuer (or its Affiliates)
shall have been reduced to zero.  At the time any such termination shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
terminated L/C Issuer pursuant to Section 2.11(b).  Notwithstanding the
effectiveness of any such termination, the terminated L/C Issuer shall remain a
party hereto and shall continue to have all the rights of an L/C Issuer under
this Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit or be deemed
an L/C Issuer for any other purpose.

 

(k)                                 Cash Collateral.  At any time (i) upon the
U.S. Revolving Credit Termination Date, (ii) after the U.S. Revolving Credit
Termination Date when the aggregate funds on deposit in L/C Cash Collateral
Accounts shall be less than 105% of the L/C Obligations for all Letters of
Credit at such time and (iii) as required by Section 2.8(d) or 2.12, the
Borrower shall pay to the Administrative Agent in immediately available funds at
the Administrative Agent’s office referred to in Annex IV, for deposit in a L/C
Cash Collateral Account, the amount required in Dollars so that, after such
payment, the aggregate funds on deposit in the L/C Cash Collateral Accounts
equals or exceeds 105% of the difference between (A) the L/C Obligations for all
Letters of Credit at such time and (B) the amount of L/C Obligations that are
otherwise secured to the reasonable satisfaction of the relevant L/C Issuer and
for which the Borrower shall in any event provide the Administrative Agent
prompt notice if such other arrangements expire, are replaced or are extended
(not to exceed, in the case of clause (iii) above, the payment to be applied
pursuant to Section 2.12 to provide cash collateral for Letters of Credit).

 

49

--------------------------------------------------------------------------------


 

Section 2.5                                    Reduction and Termination of the
Commitments.

 

(a)                                 Optional.  The Borrower may, upon three
Business Days’ notice to the Administrative Agent, terminate in whole or reduce
in part ratably any unused portion of the U.S. Revolving Credit Commitments,
without premium or penalty, but subject to any breakage costs that may be owing
pursuant to Section 2.16(a) after giving effect to such termination or
reduction; provided, however, that each partial reduction shall be in an
aggregate amount that is an integral multiple of $1,000,000 and multiples of
$1,000,000 in excess of that amount; provided, further, that the Borrower shall
not terminate or reduce the aggregate U.S. Revolving Credit Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.8(d), the aggregate outstanding principal amount of the U.S. Revolving
Loans would exceed the aggregate U.S. Revolving Credit Commitments or there
would be any L/C Obligations outstanding at such time.  A reduction of the U.S.
Revolving Credit Commitments shall not require a corresponding pro rata
reduction in the U.S. L/C Sublimit except as, and to the extent, provided in
Section 2.5(b)(ii).

 

(b)                                 Mandatory.  (i) Unless previously
terminated, all outstanding Commitments shall terminate, in the case of the Term
Loan Facility, on the Closing Date (after giving effect to any Borrowing of the
Term Loans in full occurring on such date), and (ii) if at any time the
aggregate amount of the U.S. Revolving Credit Facility is reduced by an amount
that would cause the U.S. Revolving Credit Facility to be less than the U.S. L/C
Sublimit, the U.S. L/C Sublimit shall be automatically and permanently reduced
(without any further action by, or notice to or from, any Person), to the amount
of the U.S. Revolving Credit Facility at such time.

 

Section 2.6                                    Repayment of Loans.

 

(a)                                 The Borrower promises to repay the entire
unpaid principal amount of the U.S. Revolving Loans (together with all accrued
but unpaid interest) on the U.S. Revolving Credit Termination Date.

 

(b)                                 The Borrower promises to repay the
outstanding principal amount of Term Loans (together with all accrued but unpaid
interest) in installments on the dates and in the amounts set forth below (as
adjusted from time to time pursuant to Sections 2.12):

 

Date of Payment

 

Percentage of Aggregate Principal of the 
Term Loans

December 31, 2014

 

0.25%

March 31, 2015

 

0.25%

June 30, 2015

 

0.25%

September 30, 2015

 

0.25%

December 31, 2015

 

0.25%

March 31, 2016

 

0.25%

 

50

--------------------------------------------------------------------------------


 

June 30, 2016

 

0.25%

September 30, 2016

 

0.25%

December 31, 2016

 

0.25%

March 31, 2017

 

0.25%

June 30, 2017

 

0.25%

September 30, 2017

 

0.25%

December 31, 2017

 

0.25%

March 31, 2018

 

0.25%

June 30, 2018

 

0.25%

September 30, 2018

 

0.25%

December 31, 2018

 

0.25%

March 31, 2019

 

0.25%

June 30, 2019

 

0.25%

September 30, 2019

 

0.25%

December 31, 2019

 

0.25%

March 31, 2020

 

0.25%

June 30, 2020

 

0.25%

September 30, 2020

 

0.25%

Term Loan Maturity Date

 

The entire remaining amount

 

(c)                                  The Borrower shall make principal payments
on the Incremental Term Loans on each Incremental Term Loan Payment Date equal
to the amount set forth for such date in the applicable Increased Commitment
Agreement, together with accrued and unpaid interest on the principal amount to
be paid.

 

Section 2.7                                    Optional Prepayments.  The
Borrower may prepay the outstanding principal amount of any Loan in whole or in
part at any time, without premium or penalty, but subject to any breakage costs
that may be owing pursuant to Section 2.16(a) after giving effect to such
prepayment; provided, however, that each partial prepayment that is not of the
entire outstanding amount under any U.S. Facility shall be in an aggregate
amount that is an integral multiple of $1,000,000 and multiples of $500,000 in
excess of that amount.

 

Section 2.8                                    Mandatory Prepayments.

 

(a)                                 Excess Cash Flow.  The Borrower shall pay or
cause to be paid to the Administrative Agent, within five Business Days after
the last date financial statements are required to be delivered pursuant to
Section 6.1(c) for any Fiscal Year (commencing with the Fiscal Year ending
December 31, 2015), an amount equal to 50% of the Excess Cash Flow for such
Fiscal Year less the sum of (x) the amount of voluntary prepayments of the Term
Loans

 

51

--------------------------------------------------------------------------------


 

made during such Fiscal Year (other than prepayments funded with the proceeds of
Indebtedness (other than U.S. Revolving Loans)) and (y) the amount of voluntary
prepayments of the U.S. Revolving Loans (to the extent accompanied by a
permanent reduction in the U.S. Revolving Credit Commitments) made during such
Fiscal Year (other than prepayments funded with the proceeds of Indebtedness);
provided, however, that should the Consolidated Net Leverage Ratio of the
Borrower as of the last day of such Fiscal Year be equal to or less than
(i) 2.25 to 1.00, the percentage set forth above shall be reduced to 25% or
(ii) 1.50 to 1.00, the percentage set forth above shall be reduced to 0%.

 

(b)                                 Debt Issuance or Incurrence.  On the same
Business Day following the receipt by any the Borrower or any of its
Subsidiaries of Net Cash Proceeds arising from the issuance or incurrence by it
or such Subsidiary of any Indebtedness (other than any Indebtedness permitted
hereunder in reliance upon Section 8.1), the Borrower shall pay or cause to be
paid to the Administrative Agent an amount equal to 100% of such Net Cash
Proceeds.

 

(c)                                  Asset Sales and Property Loss Events. 
Within three Business Days following the receipt by any U.S. Loan Party of Net
Cash Proceeds in the aggregate in excess of $2,000,000 with respect to all
transactions described in this Section 2.8(c) arising from (i) any non-ordinary
course Disposition by any U.S. Loan Party of any of its Property other than
Dispositions of its own Equity Interests and Dispositions of Property permitted
hereunder in reliance upon Section 8.4(a), (b)(i) or (d) or (ii) any Property
Loss Event with respect to any Property of any U.S. Loan Party, the Borrower
shall pay or cause to be paid to the Administrative Agent an amount equal to
100% of such excess Net Cash Proceeds; provided, however, that, upon any such
receipt, as long as no Default shall be continuing, any U.S. Loan Party may make
Permitted Reinvestments with such Net Cash Proceeds and the Borrower shall not
be required to make or cause such payment to be made to the extent (x) such Net
Cash Proceeds are intended to be used to make Permitted Reinvestments, (y) the
Borrower so notifies the Administrative Agent within one Business Day of such
receipt of intention, and (z) on each Reinvestment Prepayment Date for such Net
Cash Proceeds, the Borrower shall pay or cause to be paid to the Administrative
Agent an amount equal to the Reinvestment Prepayment Amount applicable to such
Reinvestment Prepayment Date and such Net Cash Proceeds.

 

(d)                                 Excess Drawing.  Excess Drawing.  If, at any
time, the aggregate outstanding principal amount of the U.S. Revolver
Obligations exceeds the lesser of (i) the aggregate U.S. Revolving Credit
Commitments, and (ii) the U.S. Revolving Borrowing Base (as most recently
determined) (any such date, an “Excess Date” and the amount of any such excess,
the “U.S. Revolving Loan Excess”), the Borrower shall promptly thereafter (but
in no event later than five Business Days following the Excess Date), make a
prepayment in respect of the outstanding amount of the U.S. Revolver Obligations
in the amount of the U.S. Revolving Loan Excess; provided that to the extent
that such U.S. Revolving Loan Excess results from the Issuance of any Letter of
Credit or a change in the Exchange Rate applicable to any Letter of Credit
denominated in a Specified Currency, then the Borrower shall promptly thereafter
(but in no event later than five Business Days following the Excess Date)
provide cash collateral for such Letter of Credit in the manner and to the
extent described in Section 2.4(k).

 

(e)                                  Extraordinary Receipts.  Within three
Business Days following the receipt by any U.S. Loan Party of any Extraordinary
Receipts in a cumulative amount in excess of

 

52

--------------------------------------------------------------------------------


 

$5,000,000, the Borrower shall pay or cause to be paid to the Administrative
Agent an amount equal to 100% of such excess (less all reasonable and customary
fees and out-of-pocket expenses paid to Persons other than Affiliates of the
Borrower or its Subsidiaries in connection with obtaining such Extraordinary
Receipts).

 

(f)                                   Application of Payments.  Any payments
made to the Administrative Agent pursuant to this Section 2.8 shall be applied
in accordance with Section 2.12(b).

 

(g)                                  Other amounts.  All prepayments under this
Section 2.8 shall be accompanied by (i) all interest accrued on the amount
prepaid or repaid and all other amounts then due on, or with respect to, such
portion of the Loans being prepaid; (ii) any Repricing Premium (in the event of
any prepayment made in accordance with Section 2.8(b)) and (iii) any breakage
costs that may be owing pursuant to Section 2.16(a) after giving effect to such
prepayment.

 

Section 2.9                                    Interest.

 

(a)                                 Rate.  All Loans shall bear interest on the
unpaid principal amount thereof from the date such Loans are made until, in all
cases, paid in full, except as otherwise provided in clause (c) below, as
follows: (i) in the case of Base Rate Loans, at a rate per annum equal to the
sum of the Base Rate in effect from time to time and the Applicable Margin, and
(ii)  in the case of LIBOR Rate Loans, at a rate per annum equal to the sum of
the LIBOR Rate in effect for the applicable Interest Period and the Applicable
Margin.

 

(b)                                 Payments.  Interest accrued on the principal
amount of any Loan shall be payable in arrears (i) at maturity (whether by
acceleration or otherwise), (ii) if such Loan is a Term Loan, upon the payment
or prepayment of the principal amount on which such interest has accrued and
(iii)(1) if such Loan is a Base Rate Loan, on the last day of each Fiscal
Quarter and (2) (x) if such Loan is a LIBOR Rate Loan with an Interest Period of
one month, on the last day of each Interest Period applicable to such Loan, and
(y) if such Loan is a LIBOR Rate Loan with an Interest Period longer than one
month, every three months during such Interest Period following the date on
which such LIBOR Rate Loan is made or converted to a LIBOR Rate Loan or, if such
loan is continued, on the last day of the immediately preceding Interest Period
therefor (provided that subject to the proviso set forth in the definition of
“Interest Period”, if any such three-month date is a day that is not a Business
Day, such three-month date shall be extended to the next succeeding Business
Day, unless the result of such extension would be to extend such three-month
date into the next calendar month, in which case such three-month date shall be
the immediately preceding Business Day).

 

(c)                                  Default Interest.  Notwithstanding the
rates of interest specified in clause (a) above or elsewhere in any U.S. Loan
Document: upon the occurrence and continuation of any Event of Default under
Section 9.1(a) or (e), or upon the election of the Required Lenders in the case
of any other Event of Default (1) the principal balance of all Loans (including
(A) any U.S. Secured Obligation that bears interest by reference to the rate
applicable to any other U.S. Secured Obligation and (B) post-petition interest
in any proceedings under the Bankruptcy Code or other applicable insolvency
laws) shall thereafter bear interest at a rate that is 2.00% per annum in excess
of the interest rate otherwise payable under this Agreement with respect to the

 

53

--------------------------------------------------------------------------------


 

applicable Loans and (2) to the extent permitted under any applicable
Requirement of Law, any interest payments on the Loans and any fees and other
amounts then due and payable hereunder or under any of the other U.S. Loan
Documents, in each case whether at stated maturity, by notice of prepayment, by
acceleration or otherwise, shall thereafter bear interest (including
post-petition interest in any proceedings under the Bankruptcy Code or other
applicable insolvency laws) at a rate which is 2.00% per annum in excess of the
interest rate otherwise payable under this Agreement for Base Rate Loans) and
shall, in each case, be payable on demand by Administrative Agent.  Any
imposition of default interest pursuant to this clause (c) may be made
retroactive to the date of the occurrence of the applicable Default.

 

(d)                                 Savings Clause.  Anything herein to the
contrary notwithstanding, the obligations of the Borrower hereunder shall be
subject to the limitation that payments of interest shall not be required, for
any period for which interest is computed hereunder, to the extent (but only to
the extent) that contracting for or receiving such payment by the respective
Lender would be contrary to the provisions of any law applicable to such Lender
limiting the highest rate of interest which may be lawfully contracted for,
charged or received by such Lender, and in such event the Borrower shall pay
such Lender interest at the highest rate permitted by any applicable Requirement
of Law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrower shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by the
Administrative Agent, on behalf of Lenders, is equal to the total interest that
would have been received had the interest payable hereunder been (but for the
operation of this paragraph) the interest rate payable since the Closing Date as
provided in this Agreement.

 

Section 2.10                             Conversion and Continuation Options.

 

(a)                                 Option.  The Borrower may elect (i) in the
case of any LIBOR Rate Loan, (A) to continue such LIBOR Rate Loan or any portion
thereof for an additional Interest Period on the last day of the Interest Period
applicable thereto and (B) to convert such LIBOR Rate Loan or any portion
thereof into a Base Rate Loan at any time on any Business Day, subject to the
payment of any breakage costs required by Section 2.16(a), and (ii) in the case
of Base Rate Loans, to convert such Base Rate Loans or any portion thereof into
LIBOR Rate Loans at any time on any Business Day upon three Business Days’ prior
notice; provided, however, that, (x) for each Interest Period, the aggregate
amount of LIBOR Rate Loans having such Interest Period must be equal to
$1,000,000 or a whole multiple of $500,000 in excess thereof and (y) no
conversion in whole or in part of Base Rate Loans to LIBOR Rate Loans and no
continuation in whole or in part of LIBOR Rate Loans shall be permitted at any
time at which (1) an Event of Default shall be continuing or (2) such
continuation or conversion would be made during a suspension imposed by
Section 2.15.

 

(b)                                 Procedure.  Each such election shall be made
by giving the Administrative Agent at least one Business Day prior notice in
substantially the form of Exhibit F (a “Notice of Conversion or Continuation”). 
The Administrative Agent shall promptly notify each Lender of its receipt of a
Notice of Conversion or Continuation and of the options selected therein.  If
the Administrative Agent does not receive a timely Notice of Conversion or
Continuation from the Borrower containing a permitted election to continue or
convert any LIBOR Rate Loan, then,

 

54

--------------------------------------------------------------------------------


 

upon the expiration of the applicable Interest Period, such Loan shall be
automatically converted to a Base Rate Loan.  Each partial conversion or
continuation shall be allocated ratably among the Lenders in the applicable U.S.
Facility in accordance with their Pro Rata Share.

 

Section 2.11                             Fees.

 

(a)                                 Unused Commitment Fee.  The Borrower agrees
to pay to Administrative Agent, for the benefit of each U.S. Revolving Credit
Lender (other than a Non-Funding Lender to the extent provided in
Section 2.2(c)(vi)), a commitment fee (the “Unused Commitment Fee”) at the rate
of 0.50% per annum on the average daily amount by which the U.S. Revolving
Credit Commitment of such Lender exceeds its Pro Rata Share of the sum of
(i) the aggregate outstanding principal amount of U.S. Revolving Loans and
(ii) the outstanding amount of the L/C Obligations for all Letters of Credit
from the date hereof through the U.S. Revolving Credit Termination Date.  The
Unused Commitment Fee shall be payable in arrears (x) on the last day of each
Fiscal Quarter and (y) on the U.S. Revolving Credit Termination Date.

 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay, with respect to all Letters of Credit issued by any L/C Issuer, (i) to
the Administrative Agent for the benefit of such L/C Issuer, (A) such L/C
Issuer’s customary issuance and administration fees at then prevailing rates,
without duplication of fees otherwise payable hereunder (including all per annum
fees), charges and expenses of such L/C Issuer in respect of the issuance,
negotiation, amendment and extension of, each Letter of Credit or otherwise
payable pursuant to the application and related documentation under which such
Letter of Credit is issued, and (B) a fronting fee, which shall accrue at a rate
equal to 0.125% per annum on the face amount of each such Letter of Credit
payable in arrears (x) on the last day of each Fiscal Quarter following the
issuance of such Letter of Credit and (y) on the U.S. Revolving Credit
Termination Date; and (ii) to the Administrative Agent, for the benefit of the
U.S. Revolving Credit Lenders according to their Pro Rata Shares, a fee (the
“Letter of Credit Fee”) accruing at a rate per annum equal to the Applicable
Margin for U.S. Revolving Loans that are LIBOR Rate Loans on the average daily
issued but undrawn face amount of such Letters of Credit, payable in arrears
(x) on the last day of each Fiscal Quarter following the issuance of such Letter
of Credit and (y) on the U.S. Revolving Credit Termination Date; provided,
however, that the fee payable under this clause (ii) shall be increased by 2.00%
per annum and shall be payable, in addition to be payable on any date it is
otherwise required to be paid hereunder, on demand effective immediately upon
the occurrence of any Event of Default under Section 9.1 for as long as such
Event of Default shall be continuing.

 

(c)                                  Additional Fees.  The Borrower agrees to
pay the additional fees described in the Fee Letter.

 

Section 2.12                             Application of Payments.

 

(a)                                 Application of Voluntary Prepayments. 
Unless otherwise provided in this Section 2.12 or elsewhere in any U.S. Loan
Document, all payments and any other amounts received by the Administrative
Agent from or for the benefit of the Borrower pursuant to Section 2.7 shall be
applied to repay the U.S. Secured Obligations the Borrower designates or, if no
such direction is given, applied as provided in Section 2.12(d) hereto.

 

55

--------------------------------------------------------------------------------


 

(b)                                 Application of Mandatory Prepayments. 
Subject to the provisions of clause (c) below, (i) in the case of a mandatory
prepayment consisting of the proceeds of a Disposition of Receivables that
constitute U.S. Collateral and part of the U.S. Revolving Borrowing Base, such
proceeds shall be applied (A) first, to the ratable payment of the outstanding
principal amounts of the U.S. Revolving Loans in an amount equal to the amount
of such proceeds, and (B) second, the remainder to reduce the Term Loans, to be
applied pro rata against all such scheduled installments based on the respective
amounts of such scheduled installments and (ii) to the extent not applied
pursuant to clause (i) above, any other payment made by the Borrower to the
Administrative Agent pursuant to Section 2.8 or any other prepayment of the U.S.
Secured Obligations required to be applied in accordance with this clause
(b) shall be applied first, (other than in respect of any payment required
pursuant to Section 2.8(d)) to repay the outstanding principal balance of the
Term Loans, applied pro rata against all such scheduled installments based on
the respective amounts of such scheduled installments; second, to repay the
outstanding principal balance of the U.S. Revolving Loans (without a permanent
reduction in the U.S. Revolving Credit Commitment); and third, to provide cash
collateral to the extent and in the manner in Section 9.3.

 

(c)                                  Application of Payments During an Event of
Default.  The Borrower hereby irrevocably waives, and agrees to cause each U.S.
Loan Party to waive, the right to direct the application during the continuance
of an Event of Default of any and all payments in respect of any U.S. Secured
Obligation and any proceeds of U.S. Collateral and agrees that, notwithstanding
the provisions of clause (a) above, the Administrative Agent may, and, upon
either (A) the direction of the Required Lenders or (B) the termination of any
Commitment or the acceleration of any U.S. Secured Obligation pursuant to
Section 9.2, shall, apply all payments in respect of any U.S. Secured Obligation
and all other proceeds of U.S. Collateral (i) first, to pay U.S. Secured
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Administrative Agent, (ii) second, to pay U.S.
Secured Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Lenders and the L/C Issuers, (iii) third, to pay
interest then due and payable in respect of the Loans and L/C Reimbursement
Obligations, (iv) fourth, to repay the outstanding principal amounts of the
Loans and L/C Reimbursement Obligations and to provide cash collateral for
Letters of Credit in the manner and to the extent described in Section 9.3 and
to pay amounts owing with respect to Secured Hedging Agreements, (v) fifth, to
the ratable payment of all other U.S. Secured Obligations, and (vi) sixth,
thereafter, to pay any excess proceeds to or upon the order of the relevant U.S.
Loan Party or U.S. Loan Parties or whosoever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may direct.

 

(d)                                 Application of Payments Generally.  All
repayments of any U.S. Revolving Loans or Term Loans shall be applied first, to
repay such Loans outstanding as Base Rate Loans and then, to repay such Loans
outstanding as LIBOR Rate Loans, with those LIBOR Rate Loans having earlier
expiring Interest Periods being repaid prior to those having later expiring
Interest Periods.  Except as otherwise provided in this Agreement, all
repayments of any Term Loans shall be applied pro rata against all such
scheduled installments based on the respective amounts of such scheduled
installments. All payments that would otherwise be allocated to the U.S.
Revolving Credit Lenders pursuant to this Section 2.12 shall instead be
allocated first, to repay interest on any portion of the U.S. Revolving Loans
that the Administrative Agent may have advanced on behalf of any Lender and on
any

 

56

--------------------------------------------------------------------------------


 

L/C Reimbursement Obligation, in each case for which the Administrative Agent
or, as the case may be, the L/C Issuer has not then been reimbursed by such
Lender or the Borrower, second to pay the outstanding principal amount of the
foregoing obligations and third, to repay the U.S. Revolving Loans.  If
sufficient amounts are not available to repay all outstanding U.S. Secured
Obligations described in any priority level set forth in this Section 2.12, the
available amounts shall be applied, unless otherwise expressly specified herein,
to such U.S. Secured Obligations ratably based on the proportion of the U.S.
Secured Parties’ interest in such U.S. Secured Obligations.  Any priority level
set forth in this Section 2.12 that includes interest shall include all such
interest, whether or not accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding.

 

Section 2.13                             Payments and Computations.

 

(a)                                 Procedure.  The Borrower shall make each
payment under any U.S. Loan Document not later than 2:00 p.m. on the day when
due to the Administrative Agent by wire transfer or ACH transfer to the
following account (or at such other account or by such other means to such other
address as the Administrative Agent shall have notified the Borrower within a
reasonable time prior to such payment) in immediately available Dollars and
without setoff or counterclaim:

 

ABA No: 026-004-226

Account Number: 9051422

Société Générale

245 Park Avenue

New York, NY 10167

Attn: Loan Servicing Group

 

The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.12.  The Lenders shall make any payment under any U.S. Loan Document
in immediately available Dollars and without setoff or counterclaim.  Each U.S.
Revolving Credit Lender shall make each payment for the account of any L/C
Issuer required pursuant to Section 2.4 (A) if the notice or demand therefor was
received by such Lender prior to 2:00 p.m. on any Business Day, on such Business
Day and (B) otherwise, on the Business Day following such receipt.  Payments
received by the Administrative Agent after 2:00 p.m. shall be deemed to be
received on the next Business Day.

 

(b)                                 Computations of Interests and Fees.  All
computations of interest and of fees shall be made by the Administrative Agent
on the basis of a year of 360 days (or, in the case of Base Rate Loans whose
interest rate is calculated based on the rate set forth in clause (a) of the
definition of “Base Rate”, 365 days), in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest and fees are payable.  Each determination of an interest
rate or the amount of a fee hereunder shall be made by the Administrative Agent
(including determinations of a LIBOR Rate or Base Rate in accordance with the
definitions of “LIBOR Rate” and “Base Rate”, respectively) and shall be
conclusive, binding and final for all purposes, absent manifest error.  The
Administrative Agent

 

57

--------------------------------------------------------------------------------


 

shall as soon as practicable notify the Borrower and the relevant Lenders of
each such determination.

 

(c)                                  Payment Dates.  Whenever any payment
hereunder shall be stated to be due on a day other than a Business Day, the due
date for such payment shall be extended to the next succeeding Business Day
without any increase in such payment as a result of additional interest or fees;
provided, however, that such interest and fees shall continue accruing as a
result of such extension of time.

 

(d)                                 Advancing Payments.  Unless the
Administrative Agent shall have received notice from the Borrower to the Lenders
prior to the date on which any payment is due hereunder that the Borrower will
not make such payment in full, the Administrative Agent may assume that the
Borrower has made such payment in full to the Administrative Agent on such date
and the Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent that the Borrower shall not have made
such payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent on demand such amount distributed to such Lender together
with interest thereon (at the Federal Funds Effective Rate for the first
Business Day and thereafter, at the rate applicable to Base Rate Loans under the
applicable U.S. Facility) for each day from the date such amount is distributed
to such Lender until the date such Lender repays such amount to the
Administrative Agent; provided that nothing herein or in any other U.S. Loan
Document shall be deemed to require the Administrative Agent to advance funds on
behalf of any Lender.

 

Section 2.14                             Evidence of Debt.

 

(a)                                 Records of Lenders.  Each Lender shall
maintain in accordance with its usual practice accounts evidencing Indebtedness
of the Borrower to such Lender resulting from each Loan of such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement.  In addition, each Lender
having sold a participation in any of its U.S. Secured Obligations or having
identified an SPV as such to the Administrative Agent, acting as a non-fiduciary
agent of the Borrower solely for Tax purposes and solely with respect to the
actions described in this Section 2.14(a), shall establish and maintain at its
address referred to in Annex IV (or at such other address as such Lender shall
notify the Borrower) a record of ownership (a “Participant Register”), in which
such Lender shall register by book entry (A) the name and address of each such
participant and SPV (and each change thereto, whether by assignment or
otherwise) and (B) the rights, interest or obligation of each such participant
and SPV in any U.S. Secured Obligation, in any Commitment and in any right to
receive any payment hereunder; provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or other
obligations under any U.S. Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in a Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the applicable Participant Register as the
owner of such participation for all purposes of this Agreement

 

58

--------------------------------------------------------------------------------


 

notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent shall have no responsibility for maintaining a Participant
Register.

 

(b)                                 Records of Administrative Agent.  The
Administrative Agent, acting as non-fiduciary agent of the Borrower solely for
Tax purposes and solely with respect to the actions described in this
Section 2.14(b), shall establish and maintain at its address referred to in
Annex IV (or at such other address as the Administrative Agent may notify the
Borrower) (A) a record of ownership (the “Register”) in which the Administrative
Agent agrees to register by book entry the interests (including any rights to
receive payment hereunder) of the Administrative Agent, each Lender and each L/C
Issuer in the Term Loans and the U.S. Revolving Credit Outstandings, each of
their obligations under this Agreement to participate in each Loan, Letter of
Credit and L/C Reimbursement Obligation, and any assignment of any such
interest, obligation or right (which shall include any transfer or grant of an
option to an SPV pursuant to Section 11.2(f) and (B) accounts in the Register in
accordance with its usual practice in which it shall record (1) the names and
addresses of the Lenders and the L/C Issuers (and each change thereto pursuant
to Section 2.18 and Section 11.2, (2) the Commitments of each Lender, (3) the
amount of each Loan and each funding of any participation described in clause
(A) above, for LIBOR Rate Loans, the Interest Period applicable thereto, (4) the
amount of any principal or interest due and payable or paid, (5) the amount of
the L/C Reimbursement Obligations due and payable or paid and (6) any other
payment received by the Administrative Agent from the Borrower and its
application to the U.S. Secured Obligations.

 

(c)                                  Registered Obligations.  This Section 2.14
and Section 11.2 shall be construed so that the Loans and L/C Reimbursement
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (and any successor provisions).

 

(d)                                 Prima Facie Evidence.  The entries made in
the Register and in the accounts maintained pursuant to clauses (a) and
(b) above shall, to the extent permitted by applicable Requirements of Law, be
prima facie evidence of the existence and amounts of the obligations recorded
therein, absent manifest error; provided, however, that no error in such account
and no failure of any Lender or the Administrative Agent to maintain any such
account shall affect the obligations of any U.S. Loan Party to repay the Loans
in accordance with their terms.  In addition, the U.S. Loan Parties, the Agents,
the Lenders and the L/C Issuers shall treat each Person whose name is recorded
in the Register as a Lender or L/C Issuer, as applicable, for all purposes of
this Agreement.  Information contained in the Register with respect to any
Lender or any L/C Issuer shall be available for access by the Borrower, the
Agents, such Lender or such L/C Issuer at any reasonable time and from time to
time upon reasonable prior notice.  No Lender or L/C Issuer shall, in such
capacity, have access to or be otherwise permitted to review any information in
the Register other than information with respect to such Lender or L/C Issuer
unless otherwise agreed by the Administrative Agent.

 

(e)                                  Notes.  Upon any Lender’s request, the
Borrower shall promptly execute and deliver Notes to such Lender evidencing the
Loans of such Lender in a U.S. Facility and substantially in the form of
Exhibit B; provided, however, that only one Note for each U.S. Facility shall be
issued to each Lender, except (i) to an existing Lender exchanging existing
Notes to reflect changes in the Register relating to such Lender, in which case
the new Notes

 

59

--------------------------------------------------------------------------------


 

delivered to such Lender shall be dated the date of the original Notes, and
(ii) subject to the receipt of a simple, unsecured indemnity from such Lender,
in the case of loss, destruction or mutilation of existing Notes and similar
circumstances.  Each Note, if issued, shall only be issued as means to evidence
the right, title or interest of a Lender or a registered assignee in and to the
related Loan, as set forth in the Register, and in no event shall any Note be
considered a bearer instrument or obligation.

 

Section 2.15                             Suspension of LIBOR Rate Option. 
Notwithstanding any provision to the contrary in this Article 2, the following
shall apply:

 

(a)                                 Interest Rate Unascertainable, Inadequate or
Unfair.  In the event that (A) the Administrative Agent determines in good faith
that adequate and fair means do not exist for ascertaining the applicable
interest rates by reference to which the LIBOR Rate is determined or (B) the
Required Lenders determine in good faith and notify the Administrative Agent
that the LIBOR Rate for any Interest Period will not adequately reflect the cost
to the Lenders of making or maintaining such Loans for such Interest Period, the
Administrative Agent shall promptly so notify the Borrower and the Lenders,
whereupon the obligation of each Lender to make or to continue LIBOR Rate Loans
shall be suspended as provided in clause (c) below until the Administrative
Agent shall notify the Borrower that Required Lenders have determined that the
circumstances causing such suspension no longer exist.  The Administrative Agent
and each such Lender shall promptly so notify the Borrower once such
circumstances no longer exist; provided that the Administrative Agent shall not
be liable as Administrative Agent for any failure to give such notice.

 

(b)                                 Illegality.  If after the date hereof
(i) any Lender determines in good faith that the introduction of, or any change
in or in the interpretation of, any Requirement of Law shall make it unlawful,
or (ii) any Governmental Authority shall assert that it is unlawful, for any
Lender or its applicable lending office to make LIBOR Rate Loans or to continue
to fund or maintain LIBOR Rate Loans, then, on notice thereof and demand
therefor by such Lender to the Borrower through the Administrative Agent, the
obligation of such Lender to make or to continue LIBOR Rate Loans shall be
suspended as provided in clause (c) below until such Lender shall, through the
Administrative Agent, notify the Borrower that it has determined that it may
lawfully make LIBOR Rate Loans; provided that any such affected Lender shall use
its reasonable efforts (consistent with its internal policies and Requirements
of Law) to change the jurisdiction of its lending office if such a change would
avoid giving such notice and demand and would not, in the good faith
determination of such Lender, be otherwise materially disadvantageous to such
Lender.  The Administrative Agent and each such Lender shall promptly so notify
the Borrower once such circumstances no longer exist; provided that the
Administrative Agent shall not be liable as Administrative Agent for any failure
to give such notice.  Except as provided in the immediately preceding sentence,
nothing in this Section 2.15(b) shall affect the obligation of any other Lender
to make or maintain Loans as, or to convert Loans to, LIBOR Rate Loans in
accordance with the terms of this Agreement.

 

(c)                                  Effect of Suspension.  If the obligation of
any Lender to make or to continue LIBOR Rate Loans is suspended, (i) the
obligation of such Lender to convert Base Rate Loans into LIBOR Rate Loans shall
be suspended, (ii) such Lender shall make a Base Rate Loan at any time such
Lender would otherwise be obligated to make a LIBOR Rate Loan, (iii) the

 

60

--------------------------------------------------------------------------------


 

Borrower may revoke or rescind any pending Notice of Borrowing or Notice of
Conversion or Continuation to make or continue any LIBOR Rate Loan or to convert
any Base Rate Loan into a LIBOR Rate Loan and (iv) each LIBOR Rate Loan of such
Lender shall automatically and immediately (or, in the case of any suspension
pursuant to clause (a) above, on the last day of the current Interest Period
thereof) be converted into a Base Rate Loan.

 

Section 2.16                             Breakage Costs; Increased Costs;
Capital Requirements.

 

(a)                                 Breakage Costs.  The Borrower shall
compensate each Lender, upon demand from such Lender to such Borrower (with copy
to the Administrative Agent), for any loss or expense (including, in each case,
those incurred by reason of the liquidation or reemployment of deposits or other
funds acquired by such Lender to prepare to fund, to fund or to maintain the
LIBOR Rate Loans of such Lender to the Borrower but excluding any loss of the
Applicable Margin on the relevant Loans) that such Lender incurs (i) to the
extent, for any reason other than solely by reason of such Lender being a
Non-Funding Lender, a proposed Borrowing, conversion into or continuation of
LIBOR Rate Loans does not occur on a date specified therefor in a Notice of
Borrowing or a Notice of Conversion or Continuation or in a similar request made
by telephone by the Borrower, (ii) to the extent any LIBOR Rate Loan is paid
(whether through a scheduled, optional or mandatory prepayment) or converted to
a Base Rate Loan (including because of Section 2.15) on a date that is not the
last day of the applicable Interest Period or (iii) as a consequence of any
failure by the Borrower to repay LIBOR Rate Loans when required by the terms
hereof.  For purposes of this clause (a), each Lender shall be deemed to have
funded each LIBOR Rate Loan made by it using a matching deposit or other
borrowing in the London interbank market.

 

(b)                                 Increased Costs.  If at any time any Lender
or L/C Issuer determines in its reasonable discretion that the adoption of, or
any change in or in the interpretation, application or administration of, or
compliance with, any Requirement of Law (other than any imposition or increase
of LIBOR Reserve Requirements) from any Governmental Authority, in each case
after the date hereof, shall have the effect of (i) increasing the cost to such
Lender of making, funding or maintaining any LIBOR Rate Loan or to agree to do
so or of participating, or agreeing to participate, in extensions of credit,
(ii) increasing the cost to such L/C Issuer of Issuing or maintaining any Letter
of Credit or of agreeing to do so, (iii) imposing any other cost to such Lender
or L/C Issuer with respect to compliance with its obligations under any U.S.
Loan Document, or (iv) subjecting any Lender or L/C Issuer to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit,  commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, then, on
demand by such Lender or L/C Issuer (with copy to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender or
L/C Issuer amounts sufficient to compensate such Lender or L/C Issuer for such
increased cost.

 

(c)                                  Increased Capital Requirements.  If at any
time any Lender or L/C Issuer determines in its reasonable discretion that the
adoption of, or any change in or in the interpretation, application or
administration of, or compliance with, any Requirement of Law (other than any
imposition or increase of LIBOR Reserve Requirements) from any Governmental
Authority regarding capital adequacy, liquidity, reserves, special deposits,
compulsory loans,

 

61

--------------------------------------------------------------------------------


 

insurance charges against property of, deposits with or for the account of, U.S.
Secured Obligations owing to, or other credit extended or participated in by,
any Lender or L/C Issuer or any similar requirement (in each case other than any
imposition or increase of LIBOR Reserve Requirements), in each case after the
date hereof, shall have the effect of reducing the rate of return on the capital
of such Lender’s or L/C Issuer’s (or any corporation controlling such Lender or
L/C Issuer) as a consequence of its obligations under or with respect to any
U.S. Loan Document or Letter of Credit to a level below that which, taking into
account the capital adequacy policies of such Lender, L/C Issuer or corporation,
such Lender, L/C Issuer or corporation could have achieved but for such adoption
or change, then, on demand by such Lender or L/C Issuer (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender or L/C Issuer amounts
sufficient to compensate such Lender or L/C Issuer for such reduction.

 

(d)                                 Compensation Certificate Look Back.  Each
demand for compensation under this Section 2.16 shall be accompanied by a
certificate of the Lender or L/C Issuer claiming such compensation, setting
forth the amounts to be paid hereunder in reasonable detail, which certificate
shall be conclusive, binding and final for all purposes, absent manifest error. 
In determining such amount, such Lender or L/C Issuer may use any reasonable
averaging and attribution methods.

 

(e)                                  Additional Costs.  Notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Bank for International Settlements and all requests, rules,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a change in a Requirement of Law, regardless of the date enacted,
adopted or issued; and (ii) all requests, rules, guidelines or directives under
or issued in connection with the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority), in
each case pursuant to Basel III, shall be deemed to be a change in a Requirement
of Law regardless of the date enacted, adopted or issued.

 

Section 2.17                             Taxes.

 

(a)                                 Payments Free and Clear of Taxes.  Except as
required by a Requirement of Law, each payment by any U.S. Loan Party under any
U.S. Loan Document shall be made free and clear of all present or future taxes,
levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax, or penalties with respect
thereto (collectively, “Taxes”).

 

(b)                                 Gross-Up.  If any Taxes shall be required by
any Requirement of Law to be deducted from or in respect of any amount payable
under any U.S. Loan Document to any Tax Indemnitee (i) if such Tax is an
Indemnified Tax, such amount payable shall be increased as necessary to ensure
that, after all required deductions or withholdings for Indemnified Taxes are
made (including deductions or withholdings applicable to any increases to any
amount under this Section 2.17), such Tax Indemnitee receives the amount it
would have received had no such deductions or withholdings been made, (ii) the
relevant U.S. Loan Party shall make such deductions or withholdings, (iii) the
relevant U.S. Loan Party shall timely pay the full amount

 

62

--------------------------------------------------------------------------------


 

deducted or withheld to the relevant Governmental Authority in accordance with
applicable Requirements of Law and (iv) within 30 days after such payment is
made, the relevant U.S. Loan Party shall deliver to the Administrative Agent an
original or a certified copy of a receipt evidencing payment thereof or other
evidence of payment reasonably satisfactory to the Administrative Agent.

 

(c)                                  Other Taxes.  In addition, each U.S. Loan
Party agrees to pay, and authorizes the Administrative Agent to pay in its name,
any stamp, documentary, excise or property Tax, charges or similar levies
imposed by any applicable Requirement of Law or Governmental Authority in each
case arising from the execution, delivery or registration of, or otherwise with
respect to, any U.S. Loan Document or any transaction contemplated therein,
except any such Taxes imposed with respect to an assignment (other than an
assignment requested by Borrower, pursuant to Section 2.18) or a change in
Lender’s lending office (collectively, “Other Taxes”).  Within 30 days after the
date of any payment of Other Taxes by any U.S. Loan Party, the relevant U.S.
Loan Party shall furnish to the Administrative Agent an original or a certified
copy of a receipt evidencing payment thereof or other evidence of payment
reasonably satisfactory to the Administrative Agent.

 

(d)                                 Indemnification. Each U.S. Loan Party shall
reimburse and indemnify, within 30 days after receipt of demand therefor (with
copy to the Administrative Agent), each Tax Indemnitee for all Indemnified Taxes
(including any Indemnified Taxes imposed by any jurisdiction on amounts payable
under this Section 2.17) paid or payable by such Tax Indemnitee whether or not
such Indemnified Taxes were correctly or legally asserted.  A certificate of
such Tax Indemnitee (or of the Administrative Agent on behalf of such Tax
Indemnitee) claiming any compensation under this clause (d), setting forth the
amounts to be paid thereunder and delivered to the relevant U.S. Loan Party with
copy to the Administrative Agent, shall be conclusive, binding and final for all
purposes, absent manifest error.

 

(e)                                  Mitigation.  Any Lender claiming any
additional amounts payable pursuant to this Section 2.17 shall use its
reasonable efforts (consistent with its internal policies and Requirements of
Law) to change the jurisdiction of its lending office if such a change would
reduce any such additional amounts (or any similar amount that may thereafter
accrue) and would not, in the sole determination of such Lender, be otherwise
disadvantageous to such Lender.  Without limiting their liability under other
provisions of this Agreement, the U.S. Loan Parties hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
change.

 

(f)                                   Tax Forms.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any U.S. Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.   In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Requirements of Law or reasonably requested by the

 

63

--------------------------------------------------------------------------------


 

Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.17(f)(ii), (f)(iii), (f)(iv) and (f)(v) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any unreimbursed cost or expense or
would prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, each Non-U.S. Lender Party that is entitled to an exemption from
United States withholding Tax or is subject to such withholding Tax at a reduced
rate under an applicable Tax treaty, shall (w) on or prior to the date such
Non-U.S. Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or
prior to the date on which any such form or certification expires or becomes
invalid or obsolete, (y) after the occurrence of any event requiring a change in
the most recent form or certification previously delivered by it pursuant to
this clause (ii) and (z) from time to time if requested by the Borrower or the
Administrative Agent (or, in the case of a participant or SPV, the relevant
Lender), provide the Administrative Agent and the Borrower (or, in the case of a
participant or SPV, the relevant Lender) with two completed originals of each of
the following, as applicable:  (A) Forms W-8ECI (claiming exemption from U.S.
withholding Tax because the income is effectively connected with a U.S. trade or
business), W-8BEN (claiming exemption from, or a reduction of, U.S. withholding
Tax under an income Tax treaty) or any successor forms, (B) in the case of a
Non-U.S. Lender Party claiming exemption under Sections 871(h) or 881(c) of the
Code, Form W-8BEN (claiming exemption from U.S. withholding Tax under the
portfolio interest exemption) or any successor form and a certificate
substantially in the form of Exhibit J-1 to the effect that such Non-U.S. Lender
Party is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and that no payment in connection
with any U.S. Loan Document are effectively connected with such Non-U.S. Lender
Party’s or its direct or indirect partners/members’ conduct of a U.S. trade or
business, (C) to the extent a Non-U.S. Lender Party is not the beneficial owner
of such payments, Form W-8IMY, accompanied by Forms W-8ECI, W-8BEN and/or W-9, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3 and/or other certification documents from each beneficial owner, as
applicable; provided that if such Non-U.S. Lender Party is a partnership for
U.S. federal income Tax purposes and one or more direct or indirect partners of
such Non-U.S. Lender Party are claiming the portfolio interest exemption, such
Non-U.S. Lender Party may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-4, or (D) to the extent the Non-U.S.
Lender Party is legally entitled to do so, any other applicable document
prescribed by the IRS certifying as to the entitlement of such Non-U.S. Lender
Party to such exemption from United States withholding Tax or reduced rate with
respect to all payments to be made to such Non-U.S. Lender Party under the U.S.
Loan Documents.  Each Non-U.S. Lender Party agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent of its legal inability to do so.

 

64

--------------------------------------------------------------------------------


 

(iii)                               Each U.S. Lender Party shall (A) on or prior
to the date such U.S. Lender Party becomes a “U.S. Lender Party” hereunder,
(B) on or prior to the date on which any such form or certification expires or
becomes invalid or obsolete, (C) after the occurrence of any event requiring a
change in the most recent form or certification previously delivered by it
pursuant to this clause (f) and (D) from time to time if requested by the
Borrower or the Administrative Agent (or, in the case of a participant or SPV,
the relevant Lender), provide the Administrative Agent and the Borrower (or, in
the case of a participant or SPV, the relevant Lender) with two completed
originals of Form W-9 (certifying that such U.S. Lender Party is entitled to an
exemption from U.S. backup withholding Tax) or any successor form.

 

(iv)                              If a payment made to a Lender Party under any
U.S. Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender Party fails to comply with the applicable reporting
requirements of FATCA, such Lender Party shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable Requirements of Law and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower or the Administrative Agent to comply with
their obligations under FATCA and to determine the amount to deduct and withhold
from such payment.  Solely for purposes of this clause (iv), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

(v)                                 Each Lender having sold a participation in
any of its U.S. Secured Obligations or identified an SPV as such to the
Administrative Agent shall collect from such participant or SPV the documents
described in this clause (f) and provide them to the Administrative Agent.

 

(g)                                  Treatment of Certain Refunds.  If a Tax
Indemnitee determines, in its sole discretion exercised in good faith, that it
has received a refund of any Indemnified Taxes as to which it has been
indemnified pursuant to this Section 2.17 (including the payment of additional
amounts pursuant to Section 2.17), it shall pay to the relevant U.S. Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made under this Section 2.17 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such Tax
Indemnitee and without interest (other than interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of such Tax Indemnitee, agrees to repay the amount paid over to
such U.S. Loan Party (plus penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Tax Indemnitee in the event such Tax
Indemnitee is required to repay such refund to such Governmental Authority. 
Notwithstanding anything contrary in this Section 2.17(g), in no event shall a
Tax Indemnitee would be required to pay any amount to the Borrower pursuant to
this Section 2.17(g) the payment of which would place the Tax Indemnitee in a
less favorable net after-Tax position than the Tax Indemnitee would have been if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
Section 2.17(g) shall not be construed to require any Tax Indemnitee to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person.

 

65

--------------------------------------------------------------------------------


 

Section 2.18                             Substitution of Lenders.

 

(a)                                 Substitution Right.  Unless a Default has
occurred and is continuing, in the event that any Lender in any U.S. Facility
(an “Affected Lender”), (i) makes a claim under clause (b) or (c) of
Section 2.16, (ii) notifies the Administrative Agent pursuant to
Section 2.15(b) that it becomes illegal for such Lender to continue to fund or
make any LIBOR Rate Loan in such U.S. Facility, (iii) makes a claim for payment
pursuant to Section 2.17(b) or Section 2.17(d), (iv) becomes a Non-Funding
Lender, or (v) does not consent to any amendment, waiver or consent to any U.S.
Loan Document for which the consent of the Required Lenders is obtained but that
requires the consent of other Lenders in such U.S. Facility, the Borrower may
either pay in full such Affected Lender with respect to amounts due in such U.S.
Facility with the consent of the Administrative Agent or substitute for such
Affected Lender in such U.S. Facility any Lender or any Affiliate or Approved
Fund of any Lender or any other Person reasonably acceptable (which acceptance
shall not be unreasonably withheld or delayed) to the Administrative Agent (in
each case, a “Substitute Lender”); provided that in any prepayment made pursuant
to Section 2.18(a)(v) that has the effect of reducing the Effective Yield for
the Loans shall be accompanied by the Repricing Premium.

 

(b)                                 Procedure.  To substitute such Affected
Lender or pay in full the U.S. Secured Obligations owed to such Affected Lender
under such U.S. Facility as described in the first sentence of clause (a) above,
the Borrower shall deliver a notice to the Administrative Agent and such
Affected Lender.  The effectiveness of such payment or substitution shall be
subject to the delivery to the Administrative Agent by the Borrower (or, as may
be applicable in the case of a substitution, by the Substitute Lender) of
(i) payment for the account of such Affected Lender, of, to the extent accrued
through, and outstanding on, the effective date for such payment or
substitution, all U.S. Secured Obligations owing to such Affected Lender with
respect to such U.S. Facility (including those that will be owed because of such
payment and all U.S. Secured Obligations that would be owed to such Lender if it
was solely a Lender in such U.S. Facility), (ii) in the case of a payment in
full of the U.S. Secured Obligations owing to such Affected Lender in the U.S.
Revolving Credit Facility (and in addition to such amounts owing pursuant to
clause (b)(i)), payment of any amount that, after giving effect to the
termination of the Commitment of such Affected Lender, is required to be paid
pursuant to Section 2.8(d) and (iii) in the case of a substitution, (A) payment
of the assignment fee set forth in Section 11.2(c) and (B) an assumption
agreement in form and substance reasonably satisfactory to the Administrative
Agent whereby the Substitute Lender shall, among other things, agree to be bound
by the terms of the U.S. Loan Documents and assume the Commitment of the
Affected Lender under such U.S. Facility.

 

(c)                                  Effectiveness.  Upon satisfaction of the
conditions set forth in clause (b) above, the Administrative Agent shall record
such substitution or payment in the Register, whereupon (i) in the case of any
payment in full in any U.S. Facility, such Affected Lender’s Commitments in such
U.S. Facility shall be terminated and (ii) in the case of any substitution in
any U.S. Facility, (A) the Affected Lender shall sell and be relieved of, and
the Substitute Lender shall purchase and assume, all rights and claims of such
Affected Lender under the U.S. Loan Documents with respect to such U.S.
Facility, except that the Affected Lender shall retain such rights expressly
providing that they survive the repayment of the U.S. Secured Obligations and
the termination of the Commitments, (B) the Substitute Lender shall become a
“Lender”

 

66

--------------------------------------------------------------------------------


 

hereunder holding such Affected Lender’s Commitment and outstanding Loans in
such U.S. Facility and (C) the Affected Lender shall execute and deliver to the
Administrative Agent an Assignment to evidence such substitution and deliver any
Note in its possession with respect to such U.S. Facility; provided, however,
that the failure of any Affected Lender to execute any such Assignment or
deliver any such Note shall not render such sale and purchase (or the
corresponding assignment) invalid.  Each Lender agrees that if the Borrower or
the Administrative Agent exercises its option hereunder to cause an assignment
by such Lender as an Affected Lender, such Lender shall, promptly after receipt
of notice of such election, execute and deliver all documentation necessary to
effectuate such assignment in accordance with Section 11.2.

 

Section 2.19                             Increased Commitments.

 

(a)                                 Incremental Term Loans.

 

(i)                                     The Borrower may, by notice to
Administrative Agent, elect to request the establishment of incremental term
loan commitments (the “Incremental Term Loan Commitments”); provided that, on a
pro forma basis, upon giving effect to such establishment and the use of
proceeds therefrom, the Consolidated Net Leverage Ratio (determined without
including any such proceeds in Cash Netting) does not exceed 2.75:1.00. The
Borrower shall request Incremental Term Loan Commitments in a minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof. Each such
notice shall specify (A) the date (each, an “Incremental Amount Date”) on which
the Borrower proposes that the Incremental Term Loan Commitments shall be
effective, which shall be not less than ten Business Days after the date on
which such notice is delivered to Administrative Agent and (B) the identity of
each Person providing an Incremental Term Loan Commitment, which may be a Term
Loan Lender or a Person that is not then a Term Loan Lender and meeting such
requirements set forth in Section 11.2(b) and becoming a party hereto as a Term
Loan Lender with an Incremental Term Loan Commitment (each, an “Incremental Term
Loan Lender”), to whom the Borrower proposes any portion of such Incremental
Term Loan Commitments be allocated and the amounts of such allocations.  The
Administrative Agent shall notify Lenders promptly upon receipt of the
Borrower’s notice of each Incremental Amount Date and in the Incremental Term
Loan Commitments respect thereof.  Such Incremental Term Loan Commitments shall
become effective as of such Incremental Amount Date upon the satisfaction in
form and substance reasonably satisfactory to the Administrative Agent of the
conditions set forth in Section 2.19(c).

 

(ii)                                  On any Incremental Amount Date on which
any Incremental Term Loan Commitments are effective, subject to the satisfaction
of the foregoing terms and conditions, (A) each Incremental Term Loan Lender
shall make a loan to the Borrower (an “Incremental Term Loan”) in an amount
equal to its Incremental Term Loan Commitment and (B) each Incremental Term Loan
Lender shall become a Lender hereunder with respect to the Incremental Term Loan
Commitment and the Incremental Term Loans made pursuant thereto.

 

(iii)                               The terms and provisions of the Incremental
Term Loans and Incremental Term Loan Commitments shall be, except as otherwise
set forth herein or in the Increased Commitment Agreement, identical to the Term
Loans and shall be treated as Term Loans for all purposes hereunder and the
other Loan Documents (including, for the avoidance of

 

67

--------------------------------------------------------------------------------


 

doubt, calculations of “Pro Rata Share” and “Required Lenders”). In any event
(A) the weighted average life to maturity of all Incremental Term Loans shall be
no shorter than the weighted average life to maturity of the Term Loans (without
giving effect to any prepayments or scheduled amortization thereof, which
prepayments shall be on terms no more favorable to Incremental Term Loan Lenders
than those set forth in Sections 2.7 and 2.8 with respect to the Term Loans),
(B) the maturity date thereof shall be no earlier than the Term Loan Maturity
Date, (C) the rate of interest applicable to the Incremental Term Loans shall be
determined by the Borrower and the applicable Incremental Term Loan Lenders and
shall be set forth in each applicable Increased Commitment Agreement; provided,
however, that in the event that interest rate margins for the Incremental Term
Loans is more than 0.25% higher than the corresponding interest rate margins for
the existing Term Loans (on a yield basis including any offered upfront closing
fees or original issue discount (based on an assumed four-year average life to
maturity) but excluding one-time underwriting fees paid in cash) then the
interest rate margins for the existing Loans shall be increased to not more than
0.25% less than the yield on the Incremental Term Loans, and (D) the proceeds of
any Incremental Term Loan shall only be used (i) in connection with Permitted
Acquisitions and/or (ii) to fund working capital. Each Increased Commitment
Agreement may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of Administrative Agent, to effect the
provisions of this Section 2.19(a).

 

(b)                                 Increase in U.S. Revolving Credit
Commitments  The Borrower may, at any time after the Closing Date by notice to
the Administrative Agent and with the reasonable consent of the L/C Issuers,
propose an increase in the total U.S. Revolving Credit Commitments (each such
proposed increase being a “U.S. Revolving Credit Commitment Increase”) either by
having a U.S. Revolving Credit Lender increase its U.S. Revolving Credit
Commitment then in effect (each an “U.S. Revolving Increasing Lender”) or by
having a Person which is not then a U.S. Revolving Credit Lender and meeting
such requirements set forth in Section 11.2(b) become a party hereto as a U.S.
Revolving Credit Lender with a new U.S. Revolving Credit Commitment (each an
“U.S. Revolving Assuming Lender”); provided that (i) upon giving effect to such
establishment, the aggregate amount of the U.S. Revolving Credit Commitment
Increases shall not exceed $15,000,000 minus the aggregate amount of increases
in the commitments of the lenders theretofore or concurrently effected pursuant
to Section 2.19 of the International Credit Agreement and (ii), on a pro forma
basis, upon giving effect to such establishment and the use of proceeds
therefrom, the Consolidated Net Leverage Ratio (determined assuming such
increased commitments are fully drawn and without including any such proceeds in
Cash Netting) does not exceed 2.75:1.00.  Such notice shall specify (A) the name
of each U.S. Revolving Increasing Lender or U.S. Revolving Assuming Lender, as
applicable, (B) the amount of the Commitment Increase and the portion thereof
being committed to by each such U.S. Revolving Increasing Lender or U.S.
Revolving Assuming Lender and (C) the date on which such U.S. Revolving Credit
Commitment Increase is to be effective (a “U.S. Revolving Credit Commitment
Increase Date”) (which shall be a Business Day at least five Business Days after
delivery of such notice and 30 days prior to the U.S. Revolving Credit
Termination Date).  The Administrative Agent shall notify Lenders promptly upon
receipt of the Borrower’s notice of each U.S. Revolving Credit Commitment
Increase Date and the U.S. Revolving Credit Commitment Increases in respect
thereof.  Such U.S. Revolving Credit Commitment Increase shall become effective
as of such U.S. Revolving Credit Commitment Increase Date upon the satisfaction
in form and

 

68

--------------------------------------------------------------------------------


 

substance reasonably satisfactory to the Administrative Agent of the conditions
set forth in Section 2.19(c).

 

On each U.S. Revolving Credit Commitment Increase Date, if there are U.S.
Revolving Loans then outstanding, the Borrower shall (notwithstanding the
provisions of Section 11.9 requiring that Borrowings and prepayments be made
ratably in accordance with the principal amounts of the U.S. Revolving Loans and
U.S. Revolving Credit Commitments held by the U.S. Revolving Credit Lenders)
borrow from the U.S. Revolving Increasing Lenders and U.S. Revolving Assuming
Lenders (if any), and such lenders shall make, U.S. Revolving Loans to the
Borrower (in the case of LIBOR Rate Loans, with Interest Periods ending on the
dates of any then-outstanding Interest Periods) and the Borrower shall prepay
U.S. Revolving Loans held by the other U.S. Revolving Credit Lenders in such
amounts as may be necessary, so that after giving effect to such U.S. Revolving
Loans and prepayments, the U.S. Revolving Loans (and Interest Periods of LIBOR
Rate Loans) shall be held by the U.S. Revolving Credit Lenders pro rata in
accordance with the respective amounts of their U.S. Revolving Credit
Commitments (as so increased).  In addition, the U.S. Revolving Credit Lenders
shall be deemed to have sold, and such U.S. Revolving Increasing Lenders, U.S.
Revolving Assuming Lenders (if any) and U.S. Revolving Credit Lenders, as
applicable, shall be deemed to have purchased, Letter of Credit participation
interests from the other U.S. Revolving Credit Lenders so that the
participations in Letters of Credit and L/C Obligations are held by the U.S.
Revolving Credit Lenders in accordance with their respective Pro Rata Shares of
the U.S. Revolving Credit Commitment after giving effect to the U.S. Revolving
Credit Commitment Increase.

 

(c)                                  Conditions to Increase.  The effectiveness
of each Incremental Term Loan Commitment and each U.S. Revolving Credit
Commitment Increase shall be subject to the following conditions that on and as
of such Incremental Amount Date or U.S. Revolving Credit Commitment Date, as
applicable:

 

(i)                                     No Default would occur or be continuing
before or after giving effect to such Incremental Term Loan Commitment or U.S.
Revolving Credit Commitment Increase, as applicable.

 

(ii)                                  Both before and after giving effect to the
consummation of the Incremental Term Loans or the U.S. Revolving Credit
Commitment Increase, as applicable, and the transactions related thereto, each
of the representations and warranties contained in this Agreement and in the
other U.S. Loan Documents shall be true and correct in all material respects to
the same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date (provided that if a
representation and warranty is qualified as to materiality, the materiality
qualifier set forth above shall be disregarded with respect to such
representation and warranty for purposes of this condition).

 

(iii)                               The Borrower shall make any payments
required pursuant to Section 2.12 and Section 2.17(f) in connection with such
Incremental Term Loan Commitment or U.S. Revolving Credit Commitment Increase,
as applicable.

 

69

--------------------------------------------------------------------------------


 

(iv)                              The Borrower shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by
Administrative Agent in connection with any such transaction.

 

(v)                                 An agreement, in form and substance
reasonably satisfactory to the Administrative Agent, pursuant to which,
effective as of such Incremental Amount Date or U.S. Revolving Credit Commitment
Increase Date, as applicable, each Incremental Term Loan Lender, U.S. Revolving
Increasing Lender or U.S. Revolving Assuming Lender, as applicable, shall
provide its Incremental Term Loan Commitment, U.S. Revolving Credit Commitment,
or an increase of its applicable U.S. Revolving Credit Commitment, as
applicable, shall be duly executed by each such lender, the Borrower and the
other U.S. Loan Parties and delivered to the Administrative Agent (each, an
“Increased Commitment Agreement”). Each Increased Commitment Agreement shall be
subject to the requirements set forth in Section 2.17(f).

 

(vi)                              A certificate of a Responsible Officer shall
be delivered to the Administrative Agent stating that the conditions with
respect to such Incremental Term Loan Commitment or U.S. Revolving Credit
Commitment Increase, as applicable, under this Section 2.19 have been satisfied.

 

(d)                                 Register.  Upon the Administrative Agent’s
receipt of a fully executed Increased Commitment Agreement from each relevant
lender, together with such Responsible Officer certificate described in
Section 2.19(c)(vi), the Administrative Agent shall acknowledge the same and
record the information contained in such agreement in the Register and give
prompt notice of the relevant Incremental Term Loan Commitment or U.S. Revolving
Credit Commitment Increase, as applicable, to the Borrower and the Lenders
(including, if applicable, each U.S. Revolving Assuming Lender).

 

(e)                                  Effectiveness.                    For
avoidance of doubt, each Incremental Term Loan Commitment and each U.S.
Revolving Credit Commitment Increase shall become a “Commitment”, each
Incremental Term Loan and each loan made pursuant to a U.S. Revolving Credit
Commitment Increase shall be a “Loan”, and each lender thereunder shall be a
“Lender” in respect of the Term Loan Facility or U.S. Revolving Credit Facility,
as applicable, in each case for all purposes of this Agreement and the other
U.S. Loan Documents.

 

(f)                                   No Obligation to Increase. 
Notwithstanding anything herein to the contrary, no Lender shall have any
obligation to agree to increase any of its Commitments hereunder and any
election to do so shall be in the sole discretion of such Lender.

 

(g)                                  Supersession.                       
Sections 2.19(a) and 2.19(b) shall supersede any provisions in Section 11.9 or
Section 11.1 to the contrary.

 

ARTICLE 3
 CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

Section 3.1                                    Conditions Precedent to Closing. 
The obligation of each Lender to make any Loan on the Closing Date and the
obligation of each L/C Issuer to Issue any Letter of Credit on the Closing Date
is subject to, the satisfaction or due waiver of each of the following

 

70

--------------------------------------------------------------------------------


 

conditions and that each of the following documents have been received and
actions undertaken, each of which shall be in form and substance satisfactory to
the Lenders:

 

(a)                                 Certain Documents.  The Administrative Agent
shall have received on or prior to the Closing Date:

 

(i)                                     an executed counterpart of this
Agreement, the Fee Letter, the U.S. Guaranty and Security Agreement and the
Intercreditor Agreement from each of the Persons party hereto;

 

(ii)                                  executed legal opinions of Duane Morris
LLP, and New York Delaware, Massachusetts, Nevada and California counsel to the
U.S. Loan Parties, addressed to the Lead Arranger, Administrative Agent, the L/C
Issuers and the Lenders and dated as of the Closing Date;

 

(iii)                               subject to the first sentence of
Section 7.12, a copy of each Constituent Document of each U.S. Loan Party
certified as of a recent date by the relevant Governmental Authority, together
with, if applicable, certificates attesting to the good standing of such U.S.
Loan Party in such jurisdiction;

 

(iv)                              a certificate of the secretary or other
officer of each U.S. Loan Party in charge of maintaining books and records of
such U.S. Loan Party certifying (on behalf of such U.S. Loan Party) (A) as to
the names and signatures of the officers of such U.S. Loan Party that are
authorized to, and that will, execute and deliver any U.S. Loan Document,
(B) that the Constituent Documents of such U.S. Loan Party attached to such
certificate are complete and correct copies of such Constituent Documents as in
effect on the date of such certification (or, for any such Constituent Document
delivered pursuant to clause (iii) above, that there have been no changes from
such Constituent Document so delivered) and (C) the resolutions of such U.S.
Loan Party’s board of directors or other appropriate governing body approving
and authorizing the execution, delivery and performance of each U.S. Loan
Document to which such U.S. Loan Party is a party;

 

(v)                                 a solvency certificate executed by a
Responsible Officer of each of the Borrower and Guarantors (on behalf of such
Person) in the form of Exhibit I hereto;

 

(vi)                              the financial statements referred to in
Section 4.4(a);

 

(vii)                           (A) a Compliance Certificate for the Fiscal
Quarter most recently ended demonstrating that the Consolidated Net Leverage
Ratio for such quarter after giving pro forma effect to the Borrowings to be
made on such Closing Date and the Equity Contribution is no greater than 3.15 to
1.00 (it being understood that the amount of any loans borrowed under the U.S.
Revolving Credit Facility or the International Credit Agreement on the Closing
Date to be used to fund any original issue discount or upfront fees and any
letters of credit issued on the Closing Date to backstop letters of credit that
would not otherwise be included in the definition of Indebtedness shall be
disregarded for the calculation of such ratio) and (B) updated corporate
structure information;  and

 

71

--------------------------------------------------------------------------------


 

(viii)                        copies of insurance certificates demonstrating
that the insurance policies required by Section 7.5 are in full force and
effect.

 

(b)                                 (i) copies of UCC lien search reports
ordered by the International Collateral Agent (at the sole cost of the Borrower)
and of all effective prior filings listed therein, together with evidence of the
termination of any such prior filings with respect to Indebtedness not permitted
under Section 8.1, in each case as may be requested by the Administrative Agent,
(ii) evidence that the Term Collateral Agent shall have received all
certificates (if any) representing all Equity Interests being pledged pursuant
to such U.S. Guaranty and Security Agreement (to the extent the same are
certificated) and related undated powers duly executed in blank, and
(iii) evidence that all documents and instruments, including UCC financing
statements, required by law or requested by the Administrative Agent to be
entered into, filed, registered or recorded to perfect the Liens created and
purported to be created by the U.S. Security Documents have been so entered
into, filed, registered or recorded with the priority required thereby.

 

(c)                                  Fees and Expenses.  The Administrative
Agent shall have received all Transaction Costs due and payable to any Agent,
the Lead Arranger, any Lender or L/C Issuer on or prior to the Closing Date.

 

(d)                                 International Credit Agreement.  The
International Credit Agreement and the other International Loan Documents shall
have become effective in accordance with their terms.

 

(e)                                  Equity Contribution; Available Cash.  The
Equity Contribution shall have been consummated and the Administrative Agent
shall have received a certificate of the chief financial officer of the Borrower
(on behalf of the Borrower) dated the Closing Date and certifying in reasonable
detail the most recent amount of Available Cash based on the latest information
made available to the Borrower.

 

(f)                                   Refinancing Transactions.  The Refinancing
Transactions shall have been consummated or shall be consummated substantially
contemporaneously with the Borrowing and the Administrative Agent shall have
received (i) a funds flow relating to the Refinancing Transactions and (ii) a
payoff letter confirming the payment and release of Liens contemplated by the
Refinancing Transactions.

 

(g)                                  PATRIOT Act.  The Administrative Agent
shall have received at least five Business Days prior to the Closing Date all
documentation and other information required by the Administrative Agent, the
U.S. Collateral Agents, the Lenders or any regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act, in connection with the U.S. Facilities.

 

(h)                                 Approvals.  All material permits and
Governmental Authorizations necessary in connection with the making and
performance by the U.S. Loan Parties of the U.S. Loan Documents shall have been
obtained.

 

(i)                                     Notes.  To the extent requested under
Section 2.14(e), each Lender shall have received Notes duly executed and
completed in the manner as required thereby.

 

72

--------------------------------------------------------------------------------


 

(j)                                    No Material Adverse Effect.  There shall
not have occurred or arisen any event, circumstance or condition of any kind or
character that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(k)                                 Closing Borrowing Base Availability.  A
certificate of the chief financial officer of the Borrower (on behalf of the
Borrower) dated the Closing Date and certifying in reasonable detail (i) as to
the calculation of the U.S. Revolving Borrowing Base as of the most recent
Revolving Measurement Date and (ii) the amount of U.S. Revolving Loans available
to be drawn hereunder as of the Closing Date.

 

(l)                                     Other Documents.  Such other documents
relating to the U.S. Loan Documents or the U.S. Loan Parties as the
Administrative Agent or Lenders shall reasonably request.

 

Section 3.2                                    Conditions Precedent to Each Loan
or Issuance.  The obligation of each Lender to make any Loan on any date and the
obligation of each L/C Issuer to Issue any Letter of Credit on any date is
subject to, the satisfaction or due waiver of each of the following documents
have been received and actions undertaken, each of which shall be in form and
substance satisfactory to the Lenders:

 

(a)                                 Request.  The Administrative Agent (or, in
the case of any Issuance, the relevant L/C Issuer) shall have received, to the
extent required by Article 2, a timely and duly executed and completed Notice of
Borrowing or, as the case may be, L/C Request.

 

(b)                                 Letters of Credit.  In the case of any
issuance, amendment, renewal, extension or utilization of a Letter of Credit
hereunder, any notices required pursuant to Section 2.4(a) or (b).

 

(c)                                  Borrowing Base Certificate.  The
Administrative Agent shall have received on or prior to the date of the relevant
Borrowing or Issuance, a certificate of the chief financial officer of the
Borrower (on behalf of the Borrower) dated the date of such Borrowing,
certifying the amount of U.S. Revolving Loans available to be drawn hereunder as
of such date, and certifying (on behalf of the Borrower) in reasonable detail as
to the calculation of the U.S. Revolving Borrowing Base as of the most recent
Revolving Measurement Date (for or relating to the immediately preceding
calendar month) and certifying that the U.S. Revolving Loans requested pursuant
to such Borrowing are in accordance with and in pro forma compliance with the
drawing requirements in respect of the U.S. Revolving Borrowing Base.

 

(d)                                 Closing Date Certificate.  A certificate of
the chief financial officer of the Borrower certifying (on behalf of the
Borrower) as to the matters specified in clauses (e) through (f) of this
Section 3.2.

 

(e)                                  Representations and Warranties.  The
following statements shall be true on such date, both before and after giving
effect to such Loan or, as applicable, such Issuance:  the representations and
warranties set forth in any U.S. Loan Document shall be true and correct in all
material respects on and as of such date and immediately after giving effect to
the application of the proceeds of the Borrower or the delivery of the relevant
Letter of Credit, except to the extent such representations and warranties
expressly relate to an earlier date, in

 

73

--------------------------------------------------------------------------------


 

which case such representations and warranties shall have been true and correct
as of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof.

 

(f)                                   No Defaults.  No Default shall have
occurred or be continuing or would result from the Borrowing or the Issuance, as
applicable.

 

The Administrative Agent shall be entitled to assume that the conditions
specified in Section 3.1 and Section 3.2 have been fulfilled unless it receives
notice to the contrary from any Lender prior to the date of each Loan or
Issuance, as applicable.

 

Notwithstanding anything to the contrary herein, each Notice of Borrowing by the
Borrower hereunder and each Borrowing, each notice with respect to the issuance
of a Letter of Credit, and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on and as of the date of such Borrowing (including the Closing
Date) or the issuance, amendment, renewal or extension of such Letter of Credit,
as the case may be, as to the matters specified in Section 3.2.

 

ARTICLE 4
 REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders, the L/C Issuers and the Agents to enter into the U.S.
Loan Documents, the Borrower makes the following representations and warranties
to and for the benefit of the U.S. Secured Parties:

 

Section 4.1                                    Corporate Existence; Compliance
with Law.  Each U.S. Loan Party (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) is
duly qualified to do business as a foreign entity and in good standing under the
laws of each jurisdiction where such qualification is necessary except where the
failure to be qualified could not be reasonably be expected to have a Material
Adverse Effect, (c) has all requisite power and authority and the legal right to
own, pledge, mortgage and operate its Property, to lease or sublease any
Property it operates under lease or sublease and to conduct its business as now
or currently proposed to be conducted, (d) is in compliance with all applicable
Requirements of Law except (unless such failure relates to any Anti-Terrorism
Laws, Anti-Money Laundering Laws, Anti-Corruption Laws or Sanctions, in which
case it shall be in compliance in all respects) where the failure to be in
compliance, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and (e) has all necessary permits
from or by, has made all necessary filings with, and has given all necessary
notices to, each Governmental Authority having jurisdiction, to the extent
required for such ownership, lease, sublease, operation, occupation or conduct
of business, except where the failure to obtain such permits, make such filings
or give such notices, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

Section 4.2                                    U.S. Loan Documents and Related
Documents.

 

(a)                                 Power and Authority.  The execution,
delivery and performance by each U.S. Loan Party of the U.S. Loan Documents to
which it is a party (i) are within its corporate or

 

74

--------------------------------------------------------------------------------


 

similar powers and have been duly authorized by all necessary corporate and
similar action (including, if applicable, consent of holders of its Securities),
(ii) do not (A) contravene its Constituent Documents, (B) violate any applicable
material Requirement of Law, (C) conflict with, contravene, constitute a default
or breach under, or result in or permit the termination or acceleration of, any
material Contractual Obligation of the Borrower or any of its Material
Subsidiaries, or (D) result in the imposition of any Lien (other than a
Permitted Lien) upon any Property of it and (iii) do not require any material
permit of, or filing with, any Governmental Authority other than (A) with
respect to the U.S. Loan Documents, the filings required to perfect the Liens
created by the U.S. Loan Documents and (B) those material permits or filings
that have been obtained or made and are in full force and effect pursuant to
Section 3.1(h).

 

(b)                                 Due Execution and Delivery.  Each U.S. Loan
Document has been duly executed and delivered to the other parties thereto by
each U.S. Loan Party, and is its legal, valid and binding obligation,
enforceable against it in accordance with its terms, and subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

(c)                                  Matters Relating to Collateral. This
Agreement and the other U.S. Loan Documents, when executed and delivered and,
upon the making of the initial Loans, will create and grant to the U.S.
Collateral Agents a valid (x) first lien security interest for the benefit of
the First Lien U.S. Secured Parties and (y) second lien security interest for
the benefit of the Second Lien U.S. Secured Parties in the U.S. Collateral and
upon (including subsequent to the Closing Date) (i) the filing of the
appropriate UCC-1 financing statements and (ii) to the extent required pursuant
to the U.S. Security Documents, the delivery of the all certificates
representing all Equity Interests being pledged pursuant thereto with
appropriate stock powers and other endorsements in blank to the Term Collateral
Agent, and the Term Collateral Agent taking possession or control of such
certificates, such security interest in the U.S. Collateral shall be perfected
with the priority required by the U.S. Security Documents, free and clear of all
Liens except as set forth in the U.S. Security Documents.

 

Section 4.3                                    Group Ownership.Set forth on
Schedule 4.3 is a complete and accurate Corporate Chart showing, as of the date
hereof, for each of the Borrower and its Subsidiaries, (a) the full legal name
of such Person, (b) the jurisdiction of organization and any organizational
number and tax identification number of such Person, (c) the location of such
Person’s chief executive office (or, if applicable, sole place of business) and
(d) the name of the holders of each Equity Interest of such Person and the
ownership percentage thereof.  Set forth on Annex V is a complete and accurate
list of all Material Subsidiaries as of the date hereof and the percentage of
Consolidated Total Assets and Consolidated gross revenues represented by each
such Material Subsidiary as of the date hereof.

 

Section 4.4                                    Financial Condition.

 

(a)                                 Each of (i) the audited Consolidated balance
sheets of the Borrower and its Subsidiaries as at December 31, 2013 and the
related Consolidated statements of operations stockholders’ equity and cash
flows of the Borrower and its Subsidiaries for the Fiscal Year then ended,
certified by an independent registered public accounting firm reasonably
acceptable to the

 

75

--------------------------------------------------------------------------------


 

Administrative Agent, and (ii) subject to the absence of footnote disclosure and
normal recurring year-end audit adjustments, the unaudited Consolidated balance
sheet of the Borrower and its Subsidiaries as at June 30, 2014 and the related
Consolidated statements of operations and cash flows of the Borrower and its
Subsidiaries for the six months then-ended, copies of each of which have been
furnished to the Administrative Agent, fairly present in all material respects
the Consolidated financial position, results of operations and cash flow of
Borrower and its Subsidiaries as at the dates indicated and for the periods
indicated.

 

(b)                                 The Projections have been prepared by the
Borrower in light of the past operations of the business of the Borrower and its
Subsidiaries and reflect projections for the six-year period beginning on
January 1, 2014.  The Projections are based upon good faith estimates and stated
assumptions believed to be reasonable and fair as of the date made in light of
conditions and facts then known and, as of such date, reflect reasonable
estimates of the future Consolidated financial performance of the Borrower and
its Subsidiaries and the other information projected therein for the periods set
forth therein, it being understood that (i) the Projections are not to be viewed
as facts, are subject to significant uncertainties and contingencies that actual
results during the period or periods covered by any such projections may differ
from the projected results and that such Projections are not a guarantee of
financial performance and (ii) no representation is made with respect to
information of a general economic or industry-specific nature.

 

(c)                                  Except as set forth in the financial
statements referred to in clause (a) above (as may be modified by the Borrower’s
Form 10-Q filed on August 6, 2014 with the United States Securities and Exchange
Commission), as of the date hereof, there are no material liabilities of the
Borrower or any of its Subsidiaries of any kind, whether accrued, contingent,
absolute, determined, determinable or otherwise.

 

Section 4.5                                    Material Adverse Effect.  Since
December 31, 2013, there have been no events, circumstances, developments or
other changes in facts that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

Section 4.6                                    Solvency.  The U.S. Loan Parties,
individually and on a Consolidated basis, are Solvent after giving effect to
(a) the execution, delivery and performance by each U.S. Loan Party of the U.S.
Loan Documents to which it is a party, the borrowing of Loans hereunder, the use
of the proceeds hereof in accordance with the terms hereof, and the issuance of
Letters of Credit hereunder; and (b) the payment of the Transaction Costs.

 

Section 4.7                                    Litigation.  Except as disclosed
in Schedule 4.7, there are no pending (or, to the knowledge of any U.S. Loan
Party, threatened) actions, investigations, suits, arbitrations, proceedings,
audits, claims, demands, orders or disputes by or against any U.S. Loan Party by
or before any Governmental Authority that could (a) reasonably be expected to
have a Material Adverse Effect or (b) expressly call into question the legality,
validity, binding effect or enforceability against any U.S. Loan Party of any
U.S. Loan Document or of any of the transactions contemplated thereby.

 

Section 4.8                                    Taxes.  Except as set forth on
Schedule 4.8A, all federal and other Tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by any Tax

 

76

--------------------------------------------------------------------------------


 

Affiliate have been filed with the appropriate Governmental Authorities in all
jurisdictions in which such Tax Returns are required to be filed, all such Tax
Returns are true, correct and complete in all material respects, and Taxes,
charges and other impositions reflected therein or otherwise due and payable
have been paid prior to the date on which any Liability may be added thereto for
non-payment thereof, to the extent that the breach of the foregoing or failure
to do so could reasonably be expected to have a Material Adverse Effect, except
in the case of non-payment, for those contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Tax Affiliate.  No Tax Return is under audit or
examination by any Governmental Authority and no notice of such an audit or
examination or any assertion of any claim for a material amount of Taxes has
been given or made by any Governmental Authority.  Proper and accurate amounts
have been withheld by each Tax Affiliate from their respective employees for all
periods in compliance with the Tax, social security and unemployment withholding
provisions of applicable Requirements of Law and such withholdings have been
timely paid to the respective Governmental Authorities, except where any
inaccuracy, failure to withhold or failure to make timely payment could not
reasonably be expected to result in a Material Adverse Effect.  Schedule 4.8B
sets forth a detailed breakdown of Cash Netting of the Borrower and its
Subsidiaries, as well as the cash balance of the Borrower and its Subsidiaries
by country, any tax withholding associated with repatriation of foreign cash,
and a reconciliation of Cash Netting of the Borrower and its Subsidiaries to its
total cash pursuant to Section 6.1(d).

 

Section 4.9                                    Margin Regulations.  No U.S. Loan
Party is engaged in the business of extending credit for the purpose of, and no
proceeds of any Loan or other extensions of credit hereunder will be used for
the purpose of, buying or carrying margin stock (within the meaning of
Regulation U of the Federal Reserve Board) or extending credit to others for the
purpose of purchasing or carrying any such margin stock, in each case in
contravention of Regulation T, U or X of the Federal Reserve Board.

 

Section 4.10                             No Defaults.  No U.S. Loan Party (and,
to the knowledge of such U.S. Loan Party, no other party thereto) is in default
under or with respect to any Contractual Obligation of such U.S. Loan Party,
except for any such default that could not be reasonably expected to have a
Material Adverse Effect.

 

Section 4.11                             Investment Company Act.  No U.S. Loan
Party is an “investment company” or a company “controlled” by an “investment
company”, as such terms are defined in the Investment Company Act of 1940.

 

Section 4.12                             Labor Matters.  There are no strikes,
work stoppages, slowdowns or lockouts existing, pending (or, to the knowledge of
such U.S. Loan Party, threatened) against or involving any U.S. Loan Party,
except, for those that, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  There is (a) no
collective bargaining or similar agreement with any union, labor organization,
works council or similar representative covering any employee of any U.S. Loan
Party, (b) no petition for certification or election of any such representative
is existing or pending with respect to any employee of any U.S. Loan Party and
(c) no such representative has sought certification or recognition with respect
to any employee of any U.S. Loan Party.

 

77

--------------------------------------------------------------------------------


 

Section 4.13                             Benefit Plans.

 

(a)                                 ERISA.  With respect to the U.S. Loan
Parties, there are no Title IV Plans or Multiemployer Plans.  Each Benefit Plan,
and each trust thereunder, intended to qualify for tax exempt status under
Section 401 or 501 of the Code or other Requirements of Law has received a
favorable determination letter from the IRS or a timely application has been
filed with respect thereto.  Except for those that, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (i) each Benefit Plan is in compliance with applicable provisions of
ERISA, the Code and other Requirements of Law, (ii) there are no existing or
pending (or to the knowledge of any U.S. Loan Party, threatened) claims (other
than routine claims for benefits in the normal course), sanctions, actions,
lawsuits or other proceedings or investigation involving any Benefit Plan to
which any U.S. Loan Party contributes or otherwise has or could have any
Liability and (iii) no ERISA Event is reasonably expected to occur.  No ERISA
Event has occurred in connection with which Liabilities remain outstanding,
either individually or in the aggregate, that could reasonably be expected to
result in Liability to any U.S. Loan Party.  No ERISA Affiliate would have any
Withdrawal Liability on the date this representation is made that could
reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 Foreign Plans.  With respect to the U.S.
Loan Parties, each applicable Foreign Plan has been maintained in compliance
with its terms and with the requirements of any and all applicable Requirements
of Law and has been maintained in good standing with applicable Governmental
Authorities, except where failure so to comply could not reasonably be expected
to have a Material Adverse Effect.  All premiums, contributions and any other
amounts required by applicable Foreign Plan documents or applicable Requirements
of Law to be paid or accrued by any U.S. Loan Party have been paid or accrued as
required, except where failure so to pay or accrue could not reasonably be
expected to have a Material Adverse Effect.

 

Section 4.14                             Environmental Matters.  Except as set
forth on Schedule 4.14, no U.S. Loan Party (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, in each of clauses (i) through (iv) except with respect to any
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.

 

Section 4.15                             Intellectual Property.  Except, in each
case, as set forth on Schedule 4.15, each U.S. Loan Party owns, or possesses the
right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights that are reasonably necessary for the operation of its respective
businesses, without conflict with the rights of any other Person, except where
any such infringement could not reasonably be expected to have a Material
Adverse Effect. No slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the U.S. Loan Parties infringes upon any rights held by any other
Person, except where any such infringement could not reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the best

 

78

--------------------------------------------------------------------------------


 

knowledge of such U.S. Loan Party, threatened, which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 4.16                             Title; Property.

 

(a)                                 Each U.S. Loan Party has good and marketable
title to (or valid and effective title insurance policies covering same), or
valid leasehold or subleasehold interests (or applicable local equivalents) in,
or other right to use, all its material Property free and clear of all Liens,
except for minor defects in title that, in the aggregate, are not substantial in
amount and do not materially detract from the value of the property subject
thereto or interfere with its ability to conduct its business as currently
conducted or to utilize such Properties for their intended purposes and except
for Permitted Liens; provided that such U.S. Loan Party’s title in any U.S.
Collateral shall be free and clear of all Liens except as set forth in the U.S.
Security Documents.

 

(b)                                 [Reserved]

 

(c)                                  Each U.S. Loan Party owns each of the
Receivables purported to be owned by it, free and clear of all Liens (except, in
the case of any Receivables purported to constitute U.S. Collateral, for such
Liens so specified in the U.S. Security Documents, and, in any other case, for
Permitted Liens) and holds such title and all of such Property in its own name
and not in the name of any nominee or other Person.  Schedule 4.16C is a
complete and correct list of all of government contracts of the U.S. Loan
Parties subject to the Federal Assignment of Claims Act of 1940.

 

(d)                                 Set forth on Schedule 4.16D is, as of the
date hereof, a complete and accurate list of (i) all real property owned in fee
simple by any U.S. Loan Party or in which any U.S. Loan Party owns a leasehold
interest setting forth, for each such real property, the current street address
(including, where applicable, county, state and other relevant jurisdictions),
the record owner thereof and, where applicable, each lessee and sublessee
thereof, (ii) any lease, sublease, license or sublicense of such real property
by any U.S. Loan Party and (iii) for each such real property that the U.S.
Collateral Agents or the Administrative Agent has requested be subject to a
mortgage or that is otherwise material to the business of any U.S. Loan Party,
each Contractual Obligation by any U.S. Loan Party, whether contingent or
otherwise, to sell such real property.

 

Section 4.17                             Full Disclosure.  All written
information (other than information of a general economic or general industry
nature) contained in any U.S. Loan Document or in any other document,
certificate or written statement when furnished to any Agent, the Lead Arranger,
the L/C Issuers or Lenders by or on behalf of any U.S. Loan Party for use in
connection with any U.S. Loan Document (including the information contained in
any Disclosure Document) or the transactions contemplated therein, when taken as
a whole and when furnished, does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
herein or therein, in light of the circumstances when made, not misleading;
provided, however, that any projections, forecasts, budgets, forward-looking
information, information of a general economic or industry-specific nature and
pro forma financial information contained in such materials are based upon good
faith estimates and assumptions believed by such U.S. Loan Party to be
reasonable at the time made (including with respect to

 

79

--------------------------------------------------------------------------------


 

estimates and assumptions made by the Borrower with respect to its international
operations), it being recognized that such projections, forecasts, budgets,
forward-looking information, information of a general economic or
industry-specific nature and pro forma financial information as to future events
are not to be viewed as facts, are subject to significant uncertainties and
contingencies and are not a guarantee of financial performance and actual
results may differ from financial projections and such differences may be
material.

 

Section 4.18                             OFAC; Anti-Money Laundering; Corrupt
Practices.

 

(a)                                 None of the U.S. Loan Parties, none of their
Subsidiaries, none of the respective officers, directors, brokers or agents of
it or any their Subsidiaries or the Permitted Management Shareholders, and, to
their knowledge after reasonable due diligence, none of their respective
Affiliates and none of the respective officers, directors, brokers or agents of
any of their Affiliates (i) has violated or is in violation of Anti-Terrorism
Laws, Sanctions or Anti-Money Laundering Laws or (ii) has been convicted of, has
been charged with, or is under investigation by, a Governmental Authority for
violations of Anti-Terrorism Laws, Sanctions or Anti-Money Laundering Laws.

 

(b)                                 The funds used by any U.S. Loan Party to
make payments under the U.S. Loan Documents, will, to the knowledge of such U.S.
Loan Party after reasonable due diligence, not be derived from activities that
violate Anti-Terrorism Laws, Sanctions or Anti-Money Laundering Laws.  None of
the borrowing of the Loans by the Borrower or its use of the proceeds thereof
will violate any Anti-Terrorism Laws, Sanctions or Anti-Money Laundering Laws.

 

(c)                                  None of the U.S. Loan Parties, none of
their Subsidiaries, none of the respective officers, directors, brokers or
agents of it or any their Subsidiaries or the Permitted Management Shareholders,
and, to their knowledge after reasonable due diligence, none of their respective
Affiliates and none of the respective officers, directors, brokers or agents of
any of their Affiliates acting or benefiting in any capacity in connection with
the Loans is subject to special measures because of money laundering concerns
under Section 311 of the PATRIOT Act and its implementing regulations.

 

(d)                                 None of the U.S. Loan Parties, none of their
Subsidiaries, none of the respective officers, directors, brokers or agents of
it or any their Subsidiaries or the Permitted Management Shareholders, and, to
their knowledge after reasonable due diligence, none of their respective
Affiliates and none of the respective officers, directors, brokers or agents of
any of their Affiliates acting or benefiting in any capacity in connection with
the Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Sanctioned
Person (it being understood that Hill International (Syria) LLC maintains no
office in Syria and conducts no business operations in Syria, as further
described in clause (g)), (ii) deals in, or otherwise engages in any transaction
related to, any Property or interests in Property blocked pursuant to any
Anti-Terrorism Law or Sanction (other than any of the foregoing as aforeseaid in
respect of Hill International (Syria) LLC) or (iii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any Anti-Terrorism Law or Sanction.

 

80

--------------------------------------------------------------------------------


 

(e)                                  None of the U.S. Loan Parties, none of
their Subsidiaries, none of the respective officers, directors, brokers or
agents of it or any their Subsidiaries or the Permitted Management Shareholders,
and, to their knowledge after reasonable due diligence, none of their respective
Affiliates and none of the respective officers, directors, brokers or agents of
any of their Affiliates acting or benefiting in any capacity in connection with
the Loans, has taken or will take any action in furtherance of an offer,
payment, promise to pay, or authorization or approval of the payment or giving
of money, Property, gifts or anything else of value, directly or indirectly, to
any “government official” (including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office) to influence official action or secure an improper advantage; and each
of it, its Subsidiaries and its Affiliates have conducted their respective
businesses in compliance with Anti-Corruption Laws and have instituted and
maintain and will continue to maintain policies and procedures designed to
promote and achieve compliance with such Anti-Corruption Law and with the
representation and warranty contained herein.

 

(f)                                   None of the U.S. Loan Parties, none of
their Subsidiaries, none of the respective officers, directors, brokers or
agents of it or any their Subsidiaries or the Permitted Management Shareholders,
and, to their knowledge after reasonable due diligence, none of their respective
Affiliates and none of the respective officers, directors, brokers or agents of
any of their Affiliates acting or benefiting in any capacity in connection with
the Loans, is a Sanctioned Person (other than as set forth in clause (g) in
respect of Hill International (Syria) LLC).

 

(g)                                  (i) Hill International (Syria) LLC has
taken all such actions and executed all such documents and instruments that are
commercially reasonable to cause it to wind up or dissolve itself under all
applicable Requirements of Law; (ii) Hill International (Syria) LLC has
discontinued all of its operations; and (iii) Schedule 4.18 is a complete and
correct description of all business conducted by any of the Borrower and its
Subsidiaries in Syria, all offices of any of the Borrower and its Subsidiaries
in Syria, and each Subsidiary of the Borrower that is organized in Syria.

 

Section 4.19                             Use of Proceeds.The Borrower will use
the proceeds of the Loans only for the purposes set forth in Section 7.9.

 

Section 4.20                             Indebtedness; Liens.

 

(a)                                 Schedule 8.1 sets forth (i) all Indebtedness
owing by the Borrower or any of its Subsidiaries to the Borrower or any of its
Subsidiaries existing as of August 31, 2014 and (ii) all other Indebtedness of
the Borrower and its Subsidiaries as of the date immediately preceding the date
hereof; in each case showing the aggregate amount thereof and the name of the
respective debtors and the Borrower (or Subsidiary) which directly or indirectly
has outstanding a contingent obligation in respect of such Indebtedness.

 

(b)                                 Schedule 8.2 is a complete and correct list
of each Lien covering any Property of any of the Borrower or any of its
Subsidiaries that are U.S. Loan Parties or “International Loan Parties” as
defined in the International Credit Agreement, as of the date

 

81

--------------------------------------------------------------------------------


 

hereof, and the aggregate Indebtedness secured (or that may be secured) by each
such Lien and the Property covered by each such Lien is correctly described in
Schedule 8.2.

 

Notwithstanding anything contained herein to the contrary, for purposes of this
Article 4, all reference to Subsidiaries and U.S. Loan Parties shall exclude any
and all Immaterial Subsidiaries other than to the extent a particular provision
refers to such Persons on a Consolidated basis or on a “taken as a whole” basis.

 

ARTICLE 5
 FINANCIAL COVENANTS

 

The Borrower covenants and agrees that, on and after the date hereof and so long
as any Commitment or the Loans are outstanding and until the U.S. Secured
Obligations are paid in full (other than contingent indemnification claims and
other than L/C Obligations and any related obligations hereunder or under any of
the other U.S. Loan Documents in respect in any Letters of Credit outstanding
after the U.S. Revolving Credit Termination Date, provided that the Borrower is
in compliance with the provisions of Section 2.4(k) relating thereto):

 

Section 5.1                                    Maximum Consolidated Net Leverage
Ratio.The Borrower and its Subsidiaries shall not have, commencing with the
Fiscal Quarter ended March 31, 2017, a Consolidated Net Leverage Ratio greater
than 3.00 to 1.00 for any Fiscal Quarter ending on or subsequent to March 31,
2017 for the Test Period then-ended.

 

ARTICLE 6
 REPORTING COVENANTS

 

The Borrower covenants and agrees that, on and after the date hereof and so long
as any Commitment or the Loans are outstanding and until the U.S. Secured
Obligations are paid in full (other than contingent indemnification claims and
other than L/C Obligations and any related obligations hereunder or under any of
the other U.S. Loan Documents in respect in any Letters of Credit outstanding
after the U.S. Revolving Credit Termination Date provided that the Borrower is
in compliance with the provisions of Section 2.4(k) relating thereto):

 

Section 6.1                                    Financial Statements.The Borrower
shall deliver to the Administrative Agent each of the following:

 

(a)                                 Monthly Reports.  As soon as available, and
in any event within 30 days after the end of each of the first two fiscal months
of each Fiscal Quarter, the Consolidated unaudited balance sheet of the Borrower
and its Subsidiaries as of the close of such month and related Consolidated
statement of operations for such fiscal month and that portion of the Fiscal
Year ending as of the close of such fiscal month, setting forth in comparative
form the figures for the corresponding period in the prior Fiscal Year (the
“Monthly Report”), in each case certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the Consolidated
financial position and results of operations of the Borrower and its
Subsidiaries as at the dates indicated and for the periods indicated in
accordance with the Accounting Principles (subject to the absence of footnote
disclosure and normal year-end audit adjustments).

 

82

--------------------------------------------------------------------------------


 

(b)                                 Quarterly Reports.  As soon as available,
and in any event within 45 days after the end of each Fiscal Quarter (other than
the last Fiscal Quarter) of each Fiscal Year, the Consolidated unaudited balance
sheet of the Borrower and its Subsidiaries as of the close of such Fiscal
Quarter and related Consolidated statements of operations and cash flow for such
Fiscal Quarter and that portion of the Fiscal Year ending as of the close of
such Fiscal Quarter, setting forth in comparative form the figures for the
corresponding period in the prior Fiscal Year (the “Quarterly Report”), in each
case certified by a Responsible Officer of the Borrower as fairly presenting in
all material respects the Consolidated financial position, results of operations
and cash flow of the Borrower and its Subsidiaries as at the dates indicated and
for the periods indicated in accordance with the Accounting Principles (subject
to the absence of footnote disclosure and normal year-end audit adjustments).

 

(c)                                  Annual Reports.  As soon as available, and
in any event within 90 days after the end of each Fiscal Year, the Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such year
and related Consolidated statements of operations, stockholders’ equity and cash
flow for such Fiscal Year, each prepared in accordance with the Accounting
Principles, together with a certification by an independent registered
accounting firm reasonably acceptable to the Administrative Agent that (i) such
Consolidated financial statements fairly present in all material respects the
Consolidated financial position, results of operations and cash flow of the
Borrower and its Subsidiaries as at the dates indicated and for the periods
indicated therein in accordance with the Accounting Principles without
qualification as to the scope of the audit or as to going concern and without
any other similar qualification and (ii) in the course of the regular audit of
the businesses of the Borrower and its Subsidiaries, which audit was conducted
in accordance with the standards of the United States’ Public Company Accounting
Oversight Board, such accounting firm have obtained no knowledge that a Default
in respect of Section 5.1 is continuing or, if in the opinion of such accounting
firm such a Default is continuing, a statement as to the nature thereof.

 

(d)                                 Compliance Certificate.  Together with each
delivery of any financial statement pursuant to clause (b) or (c) above (with
the exception of the Quarterly Report for the last quarter of the Fiscal Year),
a Compliance Certificate duly executed by a Responsible Officer of the Borrower
that, among other things, (i) demonstrates the calculations used in determining
Excess Cash Flow if such Compliance Certificate is delivered with the financial
statements pursuant to clause (b) or (c) above, (ii) demonstrates compliance
with Section 5.1 as at the last day of the relevant Test Period and specifically
any adjustments made pursuant to Section 1.7 in the determination thereof,
(iii) demonstrates compliance with the U.S. Revolving Borrowing Base pursuant to
Section 2.3, (iv) states that no Default is continuing as of the date of
delivery of such Compliance Certificate or, if a Default is continuing, states
the nature thereof and the action that the Borrower proposes to take with
respect thereto, (v) attaches an updated Schedule 4.8B, current as of the date
of delivery of such Compliance Certificate, and (vi) attaches an updated
Schedule 4.16C, current as of the date of delivery of such Compliance
Certificate.

 

(e)                                  Corporate Chart and Other U.S. Collateral
Updates.  As part of the Compliance Certificate delivered pursuant to clause
(d) above, each in form and substance reasonably satisfactory to the
Administrative Agent, a certificate by a Responsible Officer of the Borrower (on
behalf of the Borrower) that (i) the Corporate Chart attached thereto (or the
last Corporate Chart delivered pursuant to this clause (e)) is correct and
complete as of the date of

 

83

--------------------------------------------------------------------------------


 

such Compliance Certificate, (ii) a list identifying in reasonable detail (which
shall in any event be consistent with the applicable information provided in
schedules to the U.S. Loan Documents for similar matters) all Equity Interests
in, deposit accounts of, securities accounts of, commodities accounts of, or
Receivables of any of the Borrower or its Subsidiaries created or acquired
during the period that is subject of such Compliance Certificate (it being
understood that in respect of the Receivables of the Borrower and its
Subsidiaries, the Borrower may provide an updated Accounts Detail Report), and
(iii) complete and correct copies of all documents modifying any term of any
Constituent Document of the Borrower or any of its Subsidiaries or joint venture
on or prior to the date of delivery of such Compliance Certificate have been
delivered to the Administrative Agent or are attached to such certificate.

 

(f)                                   U.S. Revolving Borrowing Base
Certificate.  On each Revolving Measurement Date (for or relating to the
immediately preceding calendar month), a U.S. Revolving Borrowing Base
Certificate of the president or chief financial officer of the Borrower (on
behalf of the Borrower) in substantially the form of Exhibit D (a “U.S.
Revolving Borrowing Base Certificate”), accompanied by the Accounts Detail
Report and Accounts Report supporting such certificate, which sets forth the
calculation of the U.S. Revolving Borrowing Base as of such Revolving
Measurement Date for or relating to the immediately preceding calendar month in
accordance with the definition thereof in Section 2.3 and that demonstrates
compliance with the U.S. Revolving Borrowing Base eligibility for such
immediately preceding calendar month.  No later than 10 days prior to the
delivery of the U.S. Revolving Borrowing Base Certificate for the next
succeeding Revolving Measurement Date, the Borrower may submit an updated U.S.
Revolving Borrowing Base Certificate current as of the date of delivery of such
certificate.

 

(g)                                  Collateral Audit.  (i) Commencing on
June 30, 2015, once per Fiscal Year, within 90 days of each June 30, a report by
an independent auditor or independent auditors reasonably acceptable to the
Administrative Agent (it being understood that Eisner Amper LLP and Protiviti
shall be deemed to be acceptable to the Administrative Agent) addressing whether
or not (A) all criteria in respect of determining Eligible Domestic Receivables
for the U.S. Revolving Borrowing Base have been correctly applied, (B) all
Receivables identified as Eligible Domestic Receivables satisfy the requirements
set forth in the definition thereof and are owned by the Borrower or any of the
other U.S. Loan Parties, and (C) the dilutive credits for the most recent period
are less than the Dilution Reserve or, if higher than the Dilution Reserve,
containing a computation of a revised Dilution Reserve; and (ii) once per Fiscal
Year, within 90 days of each December 31, a report by the Borrower’s auditor
addressing the quality of the applicable Receivables and the scope of work of
the relevant independent auditor under clause (g)(i) above.

 

(h)                                 Permitted Countries Report.  As soon as
available, and in any event within 30 days after the end of each Fiscal Quarter
of each Fiscal Year,  a certificate of a Responsible Officer of the Borrower (on
behalf of the Borrower) setting forth in reasonable detail the Receivables of
the Borrower or any of its Subsidiaries payable from Persons located in the
countries set  forth in Schedule 6.1(h), together with an updated Schedule
6.1(h) or a certification that the last Schedule 6.1(h) delivered pursuant to
this clause (h) is correct and complete as of the date of such certificate (it
being understood that Borrower may update such schedule from time to time in
form reasonably acceptable to the Administrative Agent).

 

84

--------------------------------------------------------------------------------


 

(i)                                     Annual Budget.  Within 60 days after the
end of each Fiscal Year, an annual budget of the Borrower and its Subsidiaries
in reasonable detail and form and substance reasonably acceptable to the
Administrative Agent for the current Fiscal Year.

 

Section 6.2                                    Other Events.  The Borrower shall
give the Administrative Agent notice of each of the following promptly (and in
any event within five Business Days) after any Responsible Officer of Borrower
or any of its Subsidiaries has knowledge of it:  (a)(i) any Default and (ii) any
event that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, specifying, in each case, the nature
and anticipated effect thereof and any action proposed to be taken in connection
therewith, (b) any event reasonably expected to result in a mandatory payment of
the U.S. Secured Obligations pursuant to Section 2.8 stating the material terms
and conditions of such transaction and estimating the Net Cash Proceeds thereof,
and (c) the commencement of, or any material development (in the reasonable
judgment of the Borrower) in, any action, investigation, suit, arbitration,
proceeding, audit, claim, demand, order or dispute with, by or before any
Governmental Authority affecting the Borrower or any of its Subsidiaries or any
Property of the Borrower or any of its Subsidiaries that (i) seeks injunctive or
similar relief, (ii) in the reasonable judgment of the Borrower, exposes it or
any of its Subsidiaries to liability in an aggregate amount in excess of
$500,000 or (iii) either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

Section 6.3                                    ERISA Matters.  The Borrower
shall give the Administrative Agent (a) on or prior to any filing by any U.S.
Loan Party of any notice of intent to terminate any Title IV Plan, or promptly
(and in any event within 10 days) upon becoming aware of any such filing by an
ERISA Affiliate, a copy of such notice, (b) promptly, and in any event within
ten days, after any Responsible Officer of any U.S. Loan Party knows that a
request for a minimum funding waiver under Section 412 of the Code has been
filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate has taken
or proposes to take with respect thereto, together with a copy of any notice
filed with the PBGC or the IRS pertaining thereto and (c) promptly, and in any
event within 15 days after any Responsible Officer of any U.S. Loan Party knows
or should have known that any ERISA Event has occurred, a certificate of the
chief financial officer of the Borrower (on behalf of the Borrower) describing
such ERISA Event and the action, if any, proposed to be taken with respect to
such ERISA Event and a copy of any notice filed with the PBGC or the IRS
pertaining to such ERISA Event and any notices received by the relevant U.S.
Loan Party from the PBGC or any other Governmental Authority with respect
thereto.

 

Section 6.4                                    Environmental Matters.

 

The Borrower shall provide to the Administrative Agent notice of each of the
following promptly (and in any event within five Business Days) after any
Responsible Officer of the Borrower obtains knowledge thereof (and, upon
reasonable request of the Administrative Agent, documents and information in
connection therewith): (i) that any U.S. Loan Party is or may be liable to any
Person as a result of a Release or threatened Release that, either individually
or in the aggregate, would  reasonably be expected to result in a Material
Adverse Effect; (ii) the receipt by any U.S. Loan Party of any notice of
violation of or potential liability under, or knowledge by such U.S. Loan Party
that there exists a condition that would reasonably be

 

85

--------------------------------------------------------------------------------


 

expected to result in a violation of or liability under, any Environmental Law,
except for violations and liabilities the consequence of which, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect; and (iii) the commencement of any judicial or
administrative proceeding or investigation alleging a violation of or liability
under any Environmental Law, that, either individually or in the aggregate,
would  reasonably be expected to result in a Material Adverse Effect.

 

Section 6.5                                    Other Information.  The Borrower
shall provide the Administrative Agent with such other documents and information
with respect to the business, Property, condition (financial or otherwise),
legal, financial or corporate or similar affairs or operations of the Borrower
or any of its Subsidiaries as the Administrative Agent or such Lender through
the Administrative Agent may from time to time reasonably request.

 

ARTICLE 7
 AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that, on and after the date hereof and so long
as any Commitment or the Loans are outstanding and until the U.S. Secured
Obligations are paid in full (other than contingent indemnification claims and
other than L/C Obligations and any related obligations hereunder or under any of
the other U.S. Loan Documents in respect in any Letters of Credit outstanding
after the U.S. Revolving Credit Termination Date provided that the Borrower is
in compliance with the provisions of Section 2.4(k) relating thereto):

 

Section 7.1                                    Maintenance of Corporate
Existence.  The Borrower will, and will cause each other U.S. Loan Party to, at
all times preserve and keep in full force and effect (a) its legal existence in
the jurisdiction of incorporation, organization or formation, and (b) all
material rights, qualifications, licenses, permits, Governmental Authorizations,
intellectual property rights and franchises necessary to conduct its business,
except in the consummation of a transaction expressly permitted by Section 8.4
or 8.7; provided, however, that in the case of the preceding clause (b), no
Person shall be required to preserve and keep in full force and effect any such
rights, qualifications, licenses, permits, Governmental Authorizations,
intellectual property rights or franchises, unless the lack of preservation and
the failure to keep in full force and effect thereof, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

Section 7.2                                    Compliance with Laws, Etc.  The
Borrower will, and will cause each of its Subsidiaries to, comply with all
applicable Requirements of Law and permits, except (unless such failure relates
to any Anti-Terrorism Laws, Anti-Money Laundering Laws, Anti-Corruption Laws or
Sanctions, in which case it shall be in compliance in all respects) for such
failures to comply that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

 

Section 7.3                                    Payment of Obligations.  The
Borrower will, and will cause each of its Subsidiaries to, pay all material
Taxes, assessments, levies and other governmental charges imposed upon it or any
of its Properties or in respect of any of its income, businesses or franchises
before any penalty or fine accrues thereon, and all other material claims,
liabilities and obligations (including claims for labor, services, materials and
supplies) for sums that have

 

86

--------------------------------------------------------------------------------


 

become due and payable and that by law have or may become a Lien upon any of its
Properties, except where the failure to pay (on a timely basis or otherwise) any
of the foregoing could not reasonably be expected to have a Material Adverse
Effect, prior to the time when any penalty or fine shall be incurred with
respect thereto; provided that no such Tax, assessment, levy, charge, claim,
liability or obligation need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(i) adequate reserves or other appropriate provision, if any, as shall be
required in conformity with the Accounting Principles shall have been made
therefor and (ii) in the case of a Tax, assessment, charge, claim, liability or
obligation that has or may become a Lien against any of the U.S. Collateral,
such Proceedings conclusively operate to stay the sale of any portion of the
U.S. Collateral to satisfy such charge or claim.

 

Section 7.4                                    Maintenance of Property.  The
Borrower will, and will cause each of its Subsidiaries to, maintain and preserve
in good working order and condition, ordinary wear and tear, and casualty and
condemnation excepted, all of its material Property necessary in the conduct of
its business, in each case except as permitted by Section 8.4 or 8.7 and in all
cases except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 7.5                                    Maintenance of Insurance.  The
Borrower will, and will cause each of its Subsidiaries to, maintain or cause to
be maintained, with financially sound and reputable insurers, such insurance
with respect to the Properties and businesses of the Borrower or any of its
Subsidiaries as may customarily be carried or maintained under similar
circumstances by corporations of established reputation engaged in similar
businesses or owning similar properties in the same general area and in any
event all insurance required by any of the U.S. Security Documents, in each case
in such amounts (giving effect to self-insurance), with such deductibles,
covering such risks and otherwise on such terms and conditions as shall be
customary for corporations similarly situated in the industry in the same
general area.

 

Section 7.6                                    Keeping of Books.  The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account, in which full, true and correct entries, in all material respects,
shall be made in accordance with the Accounting Principles and all other
applicable Requirements of Law of all financial transactions and the assets and
business of the Borrower or any of its Subsidiaries, including establishing a
system reasonably satisfactory to the Lenders that identifies each Receivable by
Client and accurately associates each payment in respect of any Receivable with
the respective invoice related thereto.

 

Section 7.7                                    Access to Books and Property;
Lender Meetings.  The Borrower will, and will cause each of its Subsidiaries to,
permit the Administrative Agent and the U.S. Collateral Agents, no more than two
times per calendar year in the aggregate between such Agents  (unless a Default
shall have occurred and is continuing, in which case, as often as requested and
at the expense of the Borrower), at any reasonable time during normal business
hours and with reasonable advance notice (except that, during the continuance of
a Default, no such notice shall be required) to (a) visit and inspect the
Property of the Borrower or any of its Subsidiaries and examine and make copies
of and abstracts from, the corporate (and similar), financial, operating and
other books and records of the Borrower or any of its Subsidiaries, (b) discuss
the affairs, finances and accounts of the Borrower or any of its Subsidiaries
with any officer or director of

 

87

--------------------------------------------------------------------------------


 

the Borrower or any of its Subsidiaries, and (c) hold a meeting (at a mutually
agreeable location and time or, at the option of Administrative Agent, by
conference call) with Lenders, the Borrower or any of its Subsidiaries regarding
the items in the foregoing clause (b).

 

Section 7.8                                    Environmental Compliance.  The
Borrower will, and will cause each of its Subsidiaries to, comply with, and
maintain its real Property, whether owned, leased, subleased or otherwise
operated or occupied, in compliance with, all applicable Environmental Laws
(including by implementing any Remedial Action necessary to achieve such
compliance or that is required by orders and directives of any Governmental
Authority), except for failures to comply that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

Section 7.9                                    Use of Proceeds.

 

(a)                                 The proceeds of the Term Loans made on the
Closing Date shall be used by the Borrower to consummate the Refinancing
Transactions and thereafter for general corporate purposes.

 

(b)                                 The proceeds of the U.S. Revolving Loans
made on the Closing Date shall be used by the Borrower solely (i) to fund any
original issue discount and upfront fees payable under the Fee Letter, and
(ii) for the replacement, backstopping of or cash collateralization of any
existing letters of credit of the Borrower set forth in Schedule 8.1.  The
proceeds of U.S. Revolving Loans made after the application of such proceeds as
set forth in the foregoing sentence or after the Closing Date shall be used by
the Borrower and its Subsidiaries for working capital and general corporate
purposes and for any other purpose not prohibited by the U.S. Loan Documents.

 

(c)                                  No U.S. Loan Party shall use all or any
portion of the proceeds of any Loan extended hereunder to purchase or carry
margin stock (within the meaning of Regulation U of the Federal Reserve Board)
in contravention of Regulation T, U or X of the Federal Reserve Board.

 

Section 7.10                             Additional Guaranties.

 

(a)                                 Execution of Guaranty Documents.  If at any
time the Borrower elects that a Subsidiary become a U.S. Loan Party or any
Person becomes a Subsidiary (other than an Excluded Subsidiary or Immaterial
Subsidiary) of a U.S. Loan Party after the date hereof, then the Borrower will
promptly (but in any event no later than 10 days after the occurrence of such
event) notify Administrative Agent of that fact and  cause such Subsidiary to
execute and deliver to Administrative Agent a counterpart of each of the U.S.
Guaranty and Security Agreement and the Intercreditor Agreement and to comply
with the following clause (b).

 

(b)                                 Subsidiary Constituent Documents, Legal
Opinions, Etc.  Promptly on request and at any time from time to time, to the
extent reasonably requested by Administrative Agent, the Borrower shall take all
such further actions and execute all such further documents and instruments that
are necessary or, in the reasonable opinion of Administrative Agent, desirable
to cause such relevant Subsidiary to become a Guarantor under the U.S. Guaranty
and Security Agreement or evidence the binding nature of such obligations,
including the delivery of

 

88

--------------------------------------------------------------------------------


 

the following together with any U.S. Loan Documents delivered pursuant to this
Section 7.10: (i) certified copies of the Constituent Documents of any new
Subsidiary referred to in Section 7.10(a), together with a good standing
certificate (to the extent such concept is applicable in the relevant
jurisdiction) from the Secretary of State or similar Governmental Authority of
the jurisdiction of its incorporation, organization or formation and, to the
extent generally available, a certificate or other evidence of good standing as
to payment of any applicable franchise or similar Taxes from the appropriate
taxing authority of such jurisdiction, each to be dated a recent date prior to
their delivery to Administrative Agent, (ii) a certificate executed by the
secretary or similar officer of such Subsidiary as to (A) the fact that the
attached resolutions of the governing body of such Subsidiary approving and
authorizing the execution, delivery and performance of such U.S. Loan Documents
are in full force and effect and have not been modified or amended and (B) the
incumbency and signatures of the officers of such Subsidiary executing such U.S.
Loan Documents and (iii) a favorable opinion of counsel to such Subsidiary, in
form and substance reasonably satisfactory to Administrative Agent and its
counsel, as to (A) the due organization and good standing of such Subsidiary,
(B) the due authorization, execution and delivery by such Subsidiary of such
U.S. Loan Documents, and (C) the enforceability of such U.S. Loan Documents
against such Subsidiary.

 

Section 7.11                             L/C Cash Collateral Account.

 

(a)                                 The Borrower will, and will cause each of
the U.S. Loan Parties to, ensure that such U.S. Loan Party owns each of the
Receivables purported to be owned by it, free and clear of all Liens (except, in
the case of any Receivables purported to constitute U.S. Collateral, such Liens
so specified in the U.S. Security Documents, and, in any other case, for
Permitted Liens), in its own name and not in the name of any nominee or other
Person.

 

(b)                                 The Administrative Agent shall not have any
responsibility for, or bear any risk of loss of, any investment or income of any
funds in any L/C Cash Collateral Account.  From time to time after funds are
deposited in any L/C Cash Collateral Account, the Administrative Agent may apply
funds then held in such L/C Cash Collateral Account to the payment of U.S.
Secured Obligations in accordance with Section 2.12.  Neither the Borrower nor
any of its Subsidiaries and no Person claiming on behalf of or through the
Borrower or any of its Subsidiaries shall have any right to demand payment of
any funds held in any L/C Cash Collateral Account at any time prior to the
termination of all Commitments and the payment in full of all U.S. Secured
Obligations (other than contingent indemnification obligations and obligations
under any Secured Hedging Agreement, in each case, for which no claim has been
made) and the termination of all outstanding Letters of Credit.

 

Section 7.12                             Further Assurances. Within 10 Business
Days from the Closing Date, the Borrower will cause MyLCM Solutions, Inc. to
deliver to the Administrative Agent a certificate (in form and substance
satisfactory to the Lenders) attesting to MyLCM Solutions, Inc.’s good standing
in the State of California.  Within 15 Business Days from the Closing Date, the
Borrower will, and will cause each of the U.S. Loan Parties (as applicable) to,
enter into the U.S. Borrower Dutch Deed of Share Pledge.  In addition, the
Borrower will, and will cause each of its Subsidiaries to, (a) upon the request
of the Administrative Agent, duly execute and deliver, or cause to be duly
executed and delivered, at the cost and expense of the Borrower, such further
instruments as may be necessary or desirable in the reasonable judgment of the
Administrative

 

89

--------------------------------------------------------------------------------


 

Agent to carry out the provisions and purposes of this Agreement and the other
U.S. Loan Documents, and (b) upon the request of the Administrative Agent,
promptly execute and deliver or cause to be executed and delivered, at the cost
and expense of the Borrower, such further instruments as may be appropriate in
the judgment of the Administrative Agent, to provide the U.S. Collateral Agents
a valid (x) first lien security interest for the benefit of the First Lien U.S.
Secured Parties and (y) second lien security interest for the benefit of the
Second Lien U.S. Secured Parties in the U.S. Collateral and any and all
documents (including the execution, amendment or supplementation of any
financing statement and continuation statement or other statement) for filing
under the provisions of the UCC and the rules and regulations thereunder, or any
other applicable Requirement of Law, and perform or cause to be performed such
other ministerial acts which are reasonably necessary or advisable, from time to
time as requested by the Administrative Agent, in order to grant and maintain in
favor of the U.S. Collateral Agents for the benefit of U.S. Secured Parties, the
Lien in the U.S. Collateral contemplated hereunder and under the other U.S. Loan
Documents with the priority required by the U.S. Security Documents.  The
Borrower will notify the Administrative Agent of any U.S. Collateral that
constitutes a claim against any Governmental Authority of the United States, the
assignment of which claim is restricted by federal law.  Without derogation of
the foregoing, the Borrower will, and will cause each of its Subsidiaries to,
take such steps as may be necessary or, in the reasonable opinion of
Administrative Agent, desirable to comply with any applicable federal assignment
of claims laws and other comparable laws, including obtaining or filing such
notices, consent, instruments or other documentation (which shall be in each
case in form and substance satisfactory to the Administrative Agent) to comply
with the Federal Assignment of Claims Act of 1940 that the Administrative Agent
may request; it being understood that in respect of any such request made by the
Administrative Agent on or before the date hereof, the Borrower shall have taken
such relevant steps to comply with any applicable federal assignment of claims
laws and other comparable laws within 10 Business Days of the Closing Date.

 

Section 7.13                             Performance of Obligations.  The
Borrower will, and will cause each of its Subsidiaries to, perform all of its
obligations under the terms of each mortgage, indenture, security agreement,
loan agreement and each other Contractual Obligation by which it or any of its
Properties is bound, except such non-performances as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.  The
Borrower will take all actions necessary to ensure that the U.S. Secured
Obligations will rank pari passu (or superior) in priority of payment with all
of its existing and future unsecured and unsubordinated obligations of each U.S.
Loan Party, except for obligations mandatorily preferred by applicable
Requirements of Law.

 

Section 7.14                             Other MattersAs soon as reasonably
practicable, and in any event within 90 days of the Closing Date (or such longer
period as may be agreed by the Administrative Agent in its sole discretion), the
Borrower will deliver evidence in form and substance reasonably satisfactory to
the Administrative Agent that either (a) the Borrower has replaced the
International Borrower as guarantor for the Marfin Bank Letter of Credit
Overdraft Facility (the “Marfin Facility”), between Marfin Bank of Romania and
the International Borrower, and no Subsidiary of the Borrower other than Hill
International (Bucharest) Srl shall remain an obligor under such facility; or
(b) the guarantee provided by the International Borrower to such facility shall
have been reduced to, or a replacement facility guaranteed by the International
Borrower shall have been entered into that replaces the Marfin Facility in its
entirety, in each case in an

 

90

--------------------------------------------------------------------------------


 

amount not exceeding €3,750,000 and no Subsidiary of the Borrower other than
Hill International (Bucharest) Srl shall be an obligor under such facility.

 

Section 7.15                             Material Subsidiaries.  The Compliance
Certificate required in Section 6.1(d)  delivered by the Borrower to the
Administrative Agent shall include a list of all Material Subsidiaries as of the
last day of the Fiscal Quarter most recently ended (and specifying the
percentage of Consolidated Total Assets and Consolidated gross revenues
represented by each such Material Subsidiary (calculated in accordance with the
definition of “Material Subsidiaries” and this Section 7.15)) so that as of the
last day of any Fiscal Quarter for the most recently ended Test Period, (a) the
revenues of all such designated Material Subsidiaries, in the aggregate with the
Borrower and all other Material Subsidiaries, account for or contribute at least
80% of Consolidated gross revenues of the Borrower and its Subsidiaries as of
such date and (b) such list includes each Subsidiary the assets of which were at
least 5% of the Consolidated gross revenues or at least 5% of the Consolidated
Total Assets of the Borrower and its Subsidiaries as of such date. In absence of
a different designation by the Borrower on any subsequent date, the designation
of Material Subsidiaries most recently made by the Borrower shall continue in
effect. Notwithstanding anything herein to the contrary, no Subsidiary of the
Borrower designated at any time as a Material Subsidiary may have its
designation removed, released, revoked or modified without the prior consent of
all the Lenders, other than (x) pursuant to a merger, consolidation or
amalgamation subject to Section 8.7 or (y) any Subsidiary not required to be
included as a Material Subsidiary pursuant to the first sentence of this
Section 7.15.

 

Notwithstanding anything contained herein to the contrary, for purposes of this
Article 7, all reference to Subsidiaries and U.S. Loan Parties shall exclude any
and all Immaterial Subsidiaries other than to the extent a particular provision
refers to such Persons on a Consolidated basis or on a “taken as a whole” basis.

 

ARTICLE 8
 NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, on and after the date hereof and so long
as any Commitment or the Loans are outstanding and until the U.S. Secured
Obligations are paid in full (other than contingent indemnification claims and
other than L/C Obligations and any related obligations hereunder or under any of
the other U.S. Loan Documents in respect in any Letters of Credit outstanding
after the U.S. Revolving Credit Termination Date provided that the Borrower is
in compliance with the provisions of Section 2.4(k) relating thereto):

 

Section 8.1                                    Indebtedness.  The Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
incur or otherwise remain liable with respect to or responsible for, any
Indebtedness except for any of the following:

 

(a)                                 the U.S. Secured Obligations;

 

(b)                                 Indebtedness set forth on Schedule 8.1,
together with any Permitted Refinancing of any Indebtedness permitted under this
Section 8.1 in reliance upon this clause (b);

 

91

--------------------------------------------------------------------------------


 

(c)                                  Indebtedness consisting of Capitalized
Lease Obligations and purchase money Indebtedness, in each case incurred by the
Borrower or any of its Subsidiaries to finance the acquisition, repair,
improvement or construction of fixed or capital assets of the Borrower or such
Subsidiary; provided, however, that the aggregate outstanding principal amount
of all such Indebtedness and Permitted Refinancings thereof does not exceed
$1,500,000 at any time (each measured at the time such acquisition, repair,
improvement or construction is made);

 

(d)                                 Indebtedness in the form of intercompany
loans or advances (including any amounts referenced in Section 8.3(j)(i)) owing
to the Borrower or any Subsidiary of the Borrower, but only to the extent the
same constitutes an Investment permitted under Section 8.3 in respect of the
lender thereof;

 

(e)                                  the International Obligations; provided
that at no time shall the aggregate outstanding principal amount and aggregate
commitments under the International Credit Agreement exceed the euro equivalent
of $30,000,000;

 

(f)                                   Indebtedness consisting of the endorsement
of negotiable instruments in the ordinary course of business;

 

(g)                                  Indebtedness expressly contemplated by
Section 7.14;

 

(h)                                 secured Indebtedness of the Foreign
Subsidiaries of the Borrower in an aggregate (as to all such Subsidiaries)
amount not to exceed $5,000,000 at any time in addition to any amounts under
clause (b) of this Section 8.1;

 

(i)                                     Indebtedness (i) of any Person assumed
by the Borrower or one or more of its Subsidiaries in connection with a
Permitted Acquisition, (ii) of any Person that becomes a Subsidiary of the
Borrower as a result of a Permitted Acquisition or Investment permitted under
Section 8.3 and in existence on the date of such Permitted Acquisition or
Investment, or (iii) comprised of earnout obligations, deferred compensation and
other similar arrangements in connection with Permitted Acquisitions; provided
that (A) in the case of subclauses (i) and (ii) above, (x) such Indebtedness is
not created in contemplation of such Permitted Acquisition or Investment, and
(y) such Indebtedness is secured only by assets acquired in such Permitted
Acquisition or Investment and the only obligors in respect of such Indebtedness
shall be those Persons who were obligors in respect thereof prior to such
Permitted Acquisition or Investment, (B) in the case of subclause (iii) above,
such Indebtedness is unsecured, and (C) the aggregate principal amount of
Indebtedness permitted under this clause (i), shall not exceed $5,000,000 at any
time outstanding, and any Permitted Refinancing of any such Indebtedness;

 

(j)                                    Indebtedness incurred in the ordinary
course of business consisting of cash management obligations and other
Indebtedness in respect of netting services, overdraft protection, payment card
and similar arrangements;

 

(k)                                 Indebtedness consisting of Interest Rate
Contracts and foreign exchange Hedging Agreements entered into for
non-speculative purposes;

 

(l)                                     Indebtedness consisting of Guaranty
Obligations of Indebtedness permitted under this Section 8.1; or

 

92

--------------------------------------------------------------------------------


 

(m)                             additional unsecured Indebtedness of the
Borrower or any of its Subsidiaries not permitted by any of the other clauses of
this Section 8.1 in the aggregate principal amount not to exceed $5,000,000 at
any time.

 

provided that the International Borrower will not incur or suffer to exist any
Indebtedness other than Indebtedness that is necessary to fund the maintenance
of its corporate existence and Indebtedness permitted pursuant to the foregoing
clause (g), or Indebtedness permitted under clauses (b) or (d) owing from time
to time to the Borrower or any other Subsidiary of the Borrower.

 

Section 8.2                                    Liens.  The Borrower will not,
and will not permit any of its Subsidiaries to, incur, maintain or suffer to
exist any Lien upon or with respect to any of its Property, whether now owned or
hereafter acquired, or assign any right to receive income or profits, except for
any of the following (each, a “Permitted Lien”):

 

(a)                                 Liens created pursuant to the U.S. Loan
Documents;

 

(b)                                 Liens on the International Collateral
securing the International Obligations pursuant to the terms of the
International Loan Documents;

 

(c)                                  Customary Permitted Liens;

 

(d)                                 Liens securing obligations under Interest
Rate Contracts and foreign exchange Hedging Agreements, in each case entered
into for non-speculative purposes;

 

(e)                                  Liens existing on the date hereof and set
forth on Schedule 8.2 or securing any Permitted Refinancing thereof; provided
that the principal amount of Indebtedness secured thereby (e.g., Indebtedness
existing on the date hereof or incurred subsequent to the date hereof under any
credit agreement or facility as in effect on the date hereof and set forth on
Schedule 8.1, together with any Permitted Refinancing) is not increased; and
provided, further, that such Liens do not attach to or cover any Property with a
cumulative fair market value greater than such Property secured by such Liens on
the date hereof (including after-acquired Property affixed or incorporated into
such Property to the extent such Liens would attach to or cover such Property
immediately prior to the date hereof);

 

(f)                                   Liens on the Property of the Borrower or
any of its Subsidiaries securing Indebtedness permitted hereunder in reliance
upon Section 8.1(c); provided, however, that (i) such Liens exist prior to the
acquisition of, or attach substantially simultaneously with, or within 90 days
after, the acquisition, repair, improvement or construction of, such Property
financed, whether directly or through a Permitted Refinancing, by such
Indebtedness and (ii) such Liens do not extend to any Property of the Borrower
or any of its Subsidiaries other than the Property acquired or built, or the
improvements or repairs, financed, whether directly or through a Permitted
Refinancing, by such Indebtedness;

 

(g)                                  Liens (a) assumed by Borrower and/or one or
more of its Subsidiaries in connection with a Permitted Acquisition or (b) on
assets of a Person that becomes a Subsidiary of Borrower after the date of this
Agreement in a Permitted Acquisition or as a result of an Investment otherwise
permitted under Section 8.3, provided, however, (x) that such Liens exist at

 

93

--------------------------------------------------------------------------------


 

the time such Person becomes a Subsidiary or such asset is acquired and are not
created in contemplation of such acquisition or Investment and, in any event, do
not secure Indebtedness other than that assumed pursuant to Section 8.1(i) at
the time of such Permitted Acquisition or Investment or attach to or encumber
the assets of any other U.S. Loan Party or its Subsidiaries and (y) the
aggregate amount of Indebtedness secured by all Liens pursuant to this
Section 8.2(g) shall not exceed the amount set forth in clause (iii) to the
proviso to Section 8.1(i);

 

(h)                                 Liens on any property of the Borrower or any
of its Subsidiaries not otherwise permitted by any of the other clauses of this
Section 8.2 securing any of their Indebtedness or their other liabilities;
provided, however, that the aggregate outstanding principal amount of all such
Indebtedness and other liabilities shall not exceed $1,000,000 at any time;

 

(i)                                     Liens arising from the filing of
precautionary uniform commercial code financing statements with respect to any
lease permitted by this Agreement;

 

(j)                                    Liens relating to pooled deposit or sweep
accounts of the Borrower or any of its Subsidiaries to permit satisfaction of
overdraft or similar obligations in each case in the ordinary course of business
and not prohibited under the U.S. Loan Documents;

 

(k)                                 pledges or deposits of cash and Cash
Equivalents securing deductibles, self-insurance, co-payment, co-insurance,
retentions and similar obligations to providers of insurance in the ordinary
course of business; provided, however the aggregate amount of such pledges or
deposits of cash and Cash Equivalents shall not exceed $1,000,000;

 

(l)                                     Liens securing Indebtedness permitted
under Section 8.1(h); or

 

(m)                             Liens securing performance bonds/letters of
credit, bid bonds, advance payment bonds and similar obligations, and Guaranty
Obligations in respect thereof, in each case entered into in the ordinary course
of business (including obligations under or relating to performance letters of
credit, letters of credit and advance payment guarantees issued in connection
with payments by a customer in advance of when such payments are due in an
amount not to exceed the remaining amount of payments by such customer that have
not yet been earned) but not at any time securing more than the sum, at any date
of determination, of (i) an amount, at such date, equal to the amount of
obligations of the Borrower or any of its Subsidiaries currently secured by such
Liens as of the date hereof, (ii) $5,000,000, (iii) an amount, at such date,
equal to 20% of any advance payments secured solely by the cash received in
connection with such advance payment on such date, and (iv) if (A) no Default
shall have occurred and be continuing or shall occur as a result thereof,
(B) after incurrence of such Lien on a pro forma basis, the Borrower shall be in
compliance with Section 5.1 and the Consolidated Net Leverage Ratio for the most
recently completed Test Period  shall not be greater than 2.50:1:00 and (C) the
Borrower delivers to Administrative Agent of a certificate of an Responsible
Officer (on behalf of the Borrower) demonstrating the calculation of the
Available Amount and compliance with the immediately preceding clauses (A) and
(B), the Available Amount as of the applicable date of the incurrence of such
Lien.

 

Notwithstanding the foregoing, the Borrower will not, and will not permit any of
its Subsidiaries to, enter into, or suffer to exist, any Lien (except such Liens
so specified in the U.S. Security

 

94

--------------------------------------------------------------------------------


 

Documents) upon any Receivable or any bank accounts of the U.S. Loan Parties in
which Receivables are deposited, or any Equity Interests, in each case pledged
pursuant to the U.S. Security Documents.

 

Section 8.3                                    Investments.  The Borrower will
not, and will not permit any of its Subsidiaries to, make or maintain, directly
or indirectly, any Investment except for any of the following:

 

(a)                                 Investments in the Borrower or any of its
Subsidiaries to the extent existing as of August 31, 2014 and all other
Investments to the extent existing as of the date immediately preceding the date
hereof, in each case as set forth on Schedule 8.3 and extensions and renewals
thereof (i) that do not require the Borrower or any of its Subsidiaries to make
additional Investments, (ii) where the terms of any such extension or renewal
are not less favorable to the Borrower or any of its Subsidiaries in any
material respect than the terms of the Investments existing as of the date
hereof are not materially adverse to the Lenders and (iii) so long as no Default
shall have occurred and be continuing or shall be caused thereby; provided that
net cash proceeds received from any such Investment may be reinvested by such
Person in the same Person or in any other Person from time to time so long as
the aggregate outstanding amount of Investments permitted under this clause
(a) after giving effect to any such reinvestment (net of such net cash proceeds)
does not increase in an amount exceeding $2,500,000;

 

(b)                                 the Permitted Reinvestments;

 

(c)                                  Use of Letters of Credit or letters of
credit issued under the International Credit Agreement for the benefit of any of
the Borrower or its Subsidiaries (and the corresponding Indebtedness resulting
therefrom);

 

(d)                                 Investments by Hill International Brasil
Participações Ltda. and Hill International (Spain) S.A. in Engineering S.A.
Serviços Técnicos and Engineering S.A. Serviços Técnicos SP for the purpose of
increasing the Hill International Brasil Participações Ltda.’s ownership
interest in such Persons in an amount due from time to time in accordance with
the acquisition documentation entered into by Hill International Brasil
Participações in respect of its acquisition of Ltda, Engineering S.A. Serviços
Técnicos and Engineering S.A. Serviços Técnicos SP, in each case as in effect as
of the date hereof;

 

(e)                                  Investments in cash and Cash Equivalents;

 

(f)                                   endorsements for collection or deposit in
the ordinary course of business consistent with past practice, extensions of
trade credit (other than to Affiliates of the Borrower or any of its
Subsidiaries) arising or acquired in the ordinary course of business, or
Investments received in settlements in the ordinary course of business of such
extensions of trade credit or in connection with the bankruptcy or
reorganization of suppliers or customers;

 

(g)                                  the acquisition (by way of acquisition,
merger, consolidation or otherwise) of any, or all or substantially all of the
Property (including Business Lines or divisions) or a majority of the Equity
Interests (including Equity Interests of Subsidiaries formed in connection with
any such acquisition) of any Person not previously owned by the Borrower or any
of its

 

95

--------------------------------------------------------------------------------


 

Subsidiaries; provided that (A)(I) in the case of any such acquisition subject
to customary “certain funds” provisions (x) no Default shall have occurred and
be continuing at the time the purchase agreement for such acquisition is entered
into or shall occur as a result thereof and (y) no Default, in each case, under
either Section 9.1(a) or 9.1(e) shall have occurred and be continuing at the
time such acquisition is consummated or immediately after giving effect thereto
and (II) in the case of any other such acquisition, no Default shall have
occurred and be continuing at the time of consummation of such acquisition and
immediately after giving effect thereto; (B) each of the Borrower and its
Subsidiaries shall comply with the requirements of Sections 7.10 and 7.11;
(C) the acquired Properties comprise or are in respect of a business permitted
by Section 8.8; (D) after giving effect to such acquisition (including any
incurrence of Indebtedness in connection therewith), the Borrower and its
Subsidiaries shall be in compliance for the most recently completed Test Period
with the ratio required pursuant to Section 5.1 for the applicable period except
that the “Maximum Consolidated Net Leverage Ratio” shall be 0.25 less than the
relevant figure set forth in the table in such Section, on a pro forma basis
after giving effect to such acquisition; (E) the Borrower shall have provided to
the Administrative Agent 10 Business Days before the date of such acquisition
(1) to the extent available, audited and unaudited financial statements (audited
or reviewed by an independent certified public accountant) in respect of such
acquired Person (or division or business line acquired in any such acquisition
for the last Fiscal Year of such Person), division or business line for the
period including at least the four consecutive Fiscal Quarters ended on or prior
to the date that the relevant acquisition is consummated, and (if the Borrower
so elects) such quality of earnings report  prepared by an independent
registered accounting firm reasonably satisfactory to the Administrative Agent
described in clause (A) of the proviso to the definition of Consolidated EBITDA,
and (2) a pro-forma Compliance Certificate certified by the chief financial
officer of the Borrower (on behalf of the Borrower) and demonstrating compliance
with the foregoing clause (D); and (F) with respect to any such acquisition by
the Borrower, the International Borrower or any of the other U.S. Loan Parties
involving Properties not located in the United States and all other Permitted
Acquisitions by the Borrower, the International Borrower or any of the other
U.S. Loan Parties involving Properties not located in the United States
consummated subsequent to the date hereof and on or prior to the date of such
acquisition, the aggregate amount of consideration (other than common stock)
paid in respect of such acquisitions with Investments permitted under this
Section 8.3(g) shall not exceed $7,500,000;

 

(h)                                 Investments by the Borrower and its
Subsidiaries in Interest Rate Contracts or foreign exchange Hedging Agreements
entered into for non-speculative purposes;

 

(i)                                     Investments in the form of Indebtedness
of any Foreign Subsidiary (1) where the amount and terms of the Indebtedness of
the International Borrower to a Foreign Subsidiary are at all times promptly
matched in all material respects by Indebtedness owing from such Foreign
Subsidiary to the International Borrower, provided that no such Investment may
be made during the pendency of any Default except in respect of Indebtedness the
proceeds of which are used to fund payrolls, benefits or associated taxes of
such Foreign Subsidiary (but only if such Indebtedness is repaid by such Foreign
Subsidiary within 60 days of the date incurred), or (2) owing to another Foreign
Subsidiary other than the International Borrower or any U.S. Loan Party;

 

96

--------------------------------------------------------------------------------


 

(j)                                    Investments in the form of Indebtedness
owing to or from the Borrower or any of its Subsidiaries arising in the ordinary
course of business from (i) payments for goods or services made by the Borrower
or the International Borrower on behalf of a Foreign Subsidiary or made by a
Foreign Subsidiary on behalf of another Foreign Subsidiary or the International
Borrower or (ii) transfer pricing obligations;

 

(k)                                 Investments in the form of Indebtedness
constituting intercompany loans or advances or Guaranty Obligations (i) owing to
(or in the case of Guaranty Obligations, where the principal obligor is) any
U.S. Loan Party, but only if the such loans or advances are at all times
evidenced by promissory notes that are negotiable instruments and are pledged
pursuant to the U.S. Security Documents, provided that no such Investment may be
made during the pendency of any Default and that Investments outstanding under
this clause (i) shall not at any time exceed, in addition to any other
Investments permitted under this Section 8.3, $10,000,000, or (ii) owing by any
U.S. Loan Party to any Foreign Subsidiary (or in the case of Guaranty
Obligations, where the guarantor is a Foreign Subsidiary and the principal
obligor is a U.S. Loan Party), but only if such loans or advances (or the
reimbursement obligations under such Guaranty Obligations) shall at all times be
subordinated in full to the payment of the U.S. Secured Obligations of such U.S.
Loan Party on terms and conditions reasonably satisfactory to the Administrative
Agent and shall be subject to Section 8.5;

 

(l)                                     in addition to any other Investments
permitted under this Section 8.3, Investments in Foreign Subsidiaries, whether
in the form of Indebtedness, Equity Securities or otherwise, provided that the
aggregate amount of Investments made pursuant to this clause (l) outstanding at
any time shall not exceed (at cost): (1) $5,000,000 for Investments made in a
direct Wholly-Owned Subsidiary that is a Foreign Subsidiary of the Borrower,
(2) $1,000,000 for Investments made in an indirect Wholly-Owned Subsidiary that
is a Foreign Subsidiary of the Borrower by any U.S. Loan Party, the
International Borrower or any other direct Wholly-Owned Subsidiary that is a
Foreign Subsidiary of the Borrower, and (3) $1,000,000 for Investments made in
any non-Wholly-Owned Subsidiary that is a Foreign Subsidiary of the Borrower;

 

(m)                             Investments outstanding (net of all returns in
respect of such Investments) at any time constituting non-cash consideration
received by the Borrower or any of its Subsidiaries in connection with
Dispositions of assets permitted hereby, to the extent such non-cash
consideration is permitted to be received hereunder;

 

(n)                                 Guaranty Obligations expressly permitted
under Section 8.1 or Guaranty Obligations in respect of performance
bonds/letters of credit, bid bonds, advance payment bonds and similar
obligations entered into in the ordinary course of business (including
obligations under or relating to performance letters of credit, letters of
credit and advance payment guarantees issued in connection with payments by a
client in advance of when such payments are due in an amount not to exceed the
remaining amount of payments by such client that have not yet been earned);

 

(o)                                 in addition to any other Investments
permitted under this Section 8.3, any Investment by the Borrower or any of its
Subsidiaries the aggregate amount (at cost) of which , at any time outstanding,
shall not exceed $10,000,000; or

 

97

--------------------------------------------------------------------------------


 

(p)                                 other Investments (including Permitted
Acquisitions and other Investments that are permitted under this Section 8.3
pursuant to any of the other clauses of this Section 8.3) by the Borrower or any
of its Subsidiaries in an aggregate amount not to exceed the Available Amount as
of the applicable date of such Investment; provided that (i) no Default shall
have occurred and be continuing or shall occur as a result thereof, (ii) after
giving effect to such Investment on a pro forma basis, the Borrower shall be in
compliance with Section 5.1 and the Consolidated Net Leverage Ratio for the most
recently completed Test Period  shall not be greater than 2.65:1:00 and
(iii) delivery by the Borrower to Administrative Agent of a certificate of an
Responsible Officer (on behalf of the Borrower) demonstrating the calculation of
the Available Amount and compliance with the immediately preceding clauses (i)
and (ii).

 

Section 8.4                                    Asset Sales.  The Borrower will
not, and will not permit any of its Subsidiaries to, Dispose of any of its
Property or enter into any Sale and Leaseback Transaction, except for any of the
following:

 

(a)                                 in each case to the extent entered into in
the ordinary course of business and made to a Person that is not an Affiliate of
the Borrower, sales, leases, assignments, conveyances, transfers or other
Dispositions (including exchanges or swaps) of Cash Equivalents, inventory, or
Property that is obsolete, damaged, worn out or surplus assets or no longer used
or useful in the ordinary course of business;

 

(b)                                 (i) any Disposition of any Property (other
than their own Equity Interests or Equity Equivalents) by the Borrower or any of
its Subsidiaries to the Borrower or any other Subsidiary to the extent any
resulting Investment is not prohibited by Section 8.3 or any other provision of
any U.S. Loan Document, (ii) any Restricted Payment by the Borrower or any of
its Subsidiaries permitted pursuant to Section 8.5 or (iii) the transactions
permitted pursuant to Section 8.7;

 

(c)                                  so long as no Default under
Section 9.1(a) or 9.1(e) shall have occurred and be continuing or shall result
therefrom, Dispositions of Property in an aggregate amount not to exceed
$5,000,000 (it being understood that the value of such Property shall be
measured by its fair market value), not permitted under any other clause of this
Section 8.4; provided that, at least 75% of the consideration for any such
Disposition received by the seller of such Property shall be in the form of cash
or Cash Equivalents and any remainder that is not cash consideration is an
Investment permitted pursuant to Section 8.3;

 

(d)                                 the sale or discount of overdue accounts
receivable arising in the ordinary course of business (but only in connection
with the compromise, write down or collection thereof and not in connection with
any financing) and collections on account of receivables;

 

(e)                                  Liens expressly permitted by Section 8.2;
Investments expressly permitted by Section 8.3 and Restricted Payments expressly
permitted under Section 8.5 in each case to the extent constituting a
Disposition;

 

(f)                                   Dispositions of Property as a result of a
Property Loss Event upon receipt of the Net Cash Proceeds from such Property
Loss Event; or

 

(g)                                  Dispositions of property permitted under
Section 8.7.

 

98

--------------------------------------------------------------------------------


 

provided that except as otherwise provided under the U.S. Loan Documents, the
Borrower will not, and will not permit any of its Subsidiaries to, in any event
consummate any of the foregoing transactions (other than pursuant to
Section 8.7) in respect of any certain Receivables of the U.S. Loan Parties,
such bank accounts of the U.S. Loan Parties in which Receivables are deposited,
or any Equity Interests, in each case which are pledged pursuant to the U.S.
Security Documents are deposited.

 

Section 8.5                                    Restricted Payments.

 

(a)                                 Unless mandatorily required by applicable
Requirements of Law, but subject to the exceptions set forth in this
Section 8.5, the Borrower will not, and will not permit any Subsidiary of it to,
declare or pay any dividends, or return any Equity Interest (including capital
contributions for future capitalization), to its stockholders or authorize or
make any other distribution, payment or delivery of Property or cash to its
stockholders as such, or redeem, retire, purchase or otherwise acquire, directly
or indirectly, for a consideration, any shares of any class of Equity Interest
now or hereafter outstanding (or any options or warrants issued by the Borrower
or such Subsidiary with respect to its Equity Interest), or set aside any funds
for any of the foregoing purposes, except that any Subsidiary of the Borrower
shall be all times permitted to declare or pay any of the foregoing amounts to
the Borrower or any Wholly-Owned Subsidiary thereof or to any minority
shareholder of such declaring or paying Subsidiary ratably in accordance with
its outstanding shareholdings (other than upon the occurrence and continuation
of an Event of Default, in which case such amounts may be declared and paid only
if the International Borrower (if such Subsidiary is  a Subsidiary of the
International Borrower) or if the Borrower (if such Subsidiary is not a
Subsidiary of the International Borrower) receives, within two Business Days of
such payment, a cash amount corresponding to such declared amounts (other than
the ratable portion thereof allocable to any such minority shareholder in
accordance with its outstanding shareholdings, which amount may be paid to such
minority shareholder)).

 

(b)                                 Notwithstanding the foregoing, the following
Restricted Payments shall be permitted: (i) dividends and distributions declared
and paid on the common Equity Interests of any the Borrower or any Subsidiary
thereof ratably to the holders of such common Equity Interests (including, in
the case of any non-Wholly-Owned Subsidiaries, to any minority shareholders) and
payable only in common Equity Interests of such Person and Restricted Payments
by the Borrower solely in the form of its Equity Equivalents; (ii) the
redemption, purchase or other acquisition or retirement for value by the
Borrower of its common Equity Interests (or Equity Equivalents with respect to
its common Equity Interests) from any present or former employee, director or
officer (or the assigns, estate, heirs or current or former spouses thereof) of
any of the Borrower or any of its Subsidiaries upon the death, disability or
termination of employment of such employee, director or officer; provided,
however, that the amount of all such cash dividends shall not exceed $1,000,000
in any Fiscal Year of the Borrower or $3,000,000 in the aggregate; and
(iii) Restricted Payments by the Borrower in cash consisting of dividends or
distributions not permitted to be made by this Section 8.5 in an aggregate
amount not to exceed the sum of $3,000,000 and the Available Amount as of the
applicable date of such Restricted Payment shall be permitted so long as (A) no
Default shall have occurred and be continuing or shall occur as a result
thereof, (B) after giving effect to such Restricted Payment on a Pro Forma
Basis, the Borrower shall be in compliance with Section 5.1

 

99

--------------------------------------------------------------------------------


 

and the Consolidated Net Leverage Ratio for the most recently completed Test
Period  shall not be greater than 2.00 to 1:00 and (C) delivery by the Borrower
to Administrative Agent of a certificate of an Responsible Officer (on behalf of
the Borrower) demonstrating the calculation of the Available Amount and
compliance with the immediately preceding clauses (A) and (B).

 

Section 8.6                                    Prepayment of Indebtedness.  The
Borrower will not, and will not permit any of its Subsidiaries to, prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof any Indebtedness that is subordinated to, or secured on a junior Lien
basis with, the U.S. Secured Obligations or Indebtedness incurred under
Section 8.1(m); provided, however, that the Borrower and each of its
Subsidiaries may prepay, redeem, repurchase, defease or otherwise satisfy any
subordinated intercompany Indebtedness referred to in Section 8.1(d) to the
extent such prepayment, redemption, defeasance or satisfaction is made to a U.S.
Loan Party when owing by any Subsidiary thereof or to an International Loan
Party (as defined in the International Credit Agreement) when owing by any
Foreign Subsidiary thereof.

 

Section 8.7                                    Fundamental Changes.  The
Borrower will not, and will not permit any of its Subsidiaries to, (a) merge,
consolidate, amalgamate with or liquidate into any Person, (b) acquire all or
substantially all of the Equity Interests or Equity Equivalents of any Person or
(c) acquire any brand or all or substantially all of the assets of any Person or
all or substantially all of the assets constituting any line of business,
division, branch, operating division or other unit operation of any Person, in
each case except for the following: (i) to consummate any Permitted Acquisition
or any other Investment permitted under Section 8.3; (ii) the merger,
consolidation, amalgamation or liquidation of any Subsidiary of the Borrower
into any U.S. Loan Party, (iii) the merger, consolidation, amalgamation or
liquidation of any Subsidiary of the Borrower that is not a U.S. Loan Party with
or into any other Subsidiary that is not a U.S. Loan Party, (iv) the dissolution
of any Immaterial Subsidiary to the extent its assets were previously liquidated
into another U.S. Loan Party or the dissolution of any Immaterial Subsidiary
that is a Foreign Subsidiary to the extent its assets were previously liquidated
into another Foreign Subsidiary; provided, however, that (A) in the case of any
merger, consolidation or amalgamation involving the Borrower, the Borrower shall
be the surviving Person and (B) in the case of any merger, consolidation or
amalgamation involving any other U.S. Loan Party, a U.S. Loan Party shall be the
surviving corporation and all actions required to maintain the perfection of the
Lien of the Administrative Agent on the Equity Interests or property of such
U.S. Loan Party shall have been made.

 

Section 8.8                                    Change in Nature of Business;
Limited Activities of the International Borrower.  (a) The Borrower will not,
and will not permit any of its Subsidiaries to, carry on any business,
operations or activities (whether directly, through a joint venture, in
connection with a Permitted Acquisition or otherwise) substantially different
from those carried on by the Borrower and its Subsidiaries at the date hereof
and business, operations and activities, incidental, ancillary or related
thereto; and (b) the International Borrower will not engage in any business
operations or activities other than the ownership of its Subsidiaries’ Equity
Interests, the making of Investments and the incurrence of Indebtedness as shall
be necessary solely to maintain its corporate existence, and the incurrence of
Indebtedness in respect of the Marfin Facility as permitted pursuant to
Section 7.14.

 

100

--------------------------------------------------------------------------------


 

Section 8.9                                    Transactions with Affiliates. 
The Borrower will not, and will not permit any of its Subsidiaries to enter into
any other transaction directly or indirectly with, or for the benefit of, any
Affiliate of the Borrower (including Guaranty Obligations with respect to any
obligation of any such Affiliate), except for transactions (a) on a basis no
less favorable to the Borrower or such Subsidiary as would be obtained at the
time in a comparable arm’s length transaction with a Person not an Affiliate of
the Borrower, (b) in respect of such transactions described in Section 8.1(b),
(d), (h) or (l), Section 8.2(e), (k) or (m), Section 8.3(a), (b), (c), (d), or
(i) through (n), Section 8.6 or Section 8.7, such transactions directly or
directly with, or for the benefit of, the Borrower or any Subsidiary of the
Borrower, (c) services provided to the Borrower in the ordinary course of
business, or (d) such transactions effected pursuant to Section 8.1(m),
Section 8.2(h), or Section 8.3(o) that would otherwise be permitted pursuant to
the sections referred to in clause (b) but for such applicable monetary
limitation set forth therein.

 

Section 8.10                             Third-Party Restrictions on
Indebtedness, Liens, Investments or Restricted Payments.    Except as otherwise
permitted or provided in any U.S. Loan Document:

 

(a)                                 The Borrower will not, and will not permit
any of its Subsidiaries to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind, whether,
direct or indirect, on the ability of any Subsidiary of the Borrower to pay
dividends or make any other distributions on any of such Subsidiary’s Equity
Interests.

 

(b)                                 Neither the Borrower nor any of its
Subsidiaries will enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its Properties, whether now owned or
hereafter acquired (including any “equal and ratable” clause and any similar
contractual obligation requiring, when a Lien is granted on any Property,
another Lien to be granted on such Property or any other Property), other than
(i) the U.S. Loan Documents and the International Loan Documents, (ii) any
agreement evidencing Indebtedness secured by Permitted Liens permitted by
Sections 8.2(b), (e) or (f) as to the assets securing or required to secure such
Indebtedness, (iii) customary restrictions and conditions contained in
agreements relating to the Disposition of a Subsidiary of Borrower or any asset
pending such Disposition; provided that such restrictions and conditions apply
only to the Subsidiary or assets that are to be Disposed of and such Disposition
is permitted hereunder, (iv) customary anti-assignment and anti-licensing
provisions in contracts or licenses restricting the assignment or licensing
thereof, (v) any agreements governing any leasehold interest (including any
rights of way, allocation agreements and other similar such interests in real
estate) or building entry agreements that limit the ability to grant a Lien in
such leasehold interest or building entry agreements, (vi) any instrument
governing Indebtedness assumed in connection with any Permitted Acquisition,
which encumbrance or restriction is not applicable to any Person, or the
Properties of any Person, other than the Person or the Properties of the Person
so acquired, and (vii) pursuant to any agreement in effect at the time any
Person becomes a Subsidiary of Borrower, so long as such agreement was not
entered into solely in contemplation of such Person becoming a Subsidiary of
Borrower.

 

Section 8.11                             Modification of Certain Documents. 
(a) The Borrower will not, and will not permit any of its Subsidiaries to, waive
or otherwise modify any term of any Constituent Document of, or otherwise change
the capital structure of, the Borrower or any of its Subsidiaries (including the
terms of any of their outstanding Equity Interests or Equity

 

101

--------------------------------------------------------------------------------


 

Equivalents) in a manner that could reasonably be expected to be adverse to any
U.S. Secured Party;

 

(b) waive or otherwise modify any term of any International Loan Documents
except in accordance with the Intercreditor Agreement; or

 

(c) waive or otherwise modify any term of any Contractual Obligation in any
manner that could reasonably be expected to be materially adverse to any U.S.
Secured Party.

 

Section 8.12                             Accounting Changes; Fiscal Year.  The
Borrower will not, and will not permit any of its Subsidiaries to, change its
(a) accounting treatment or reporting practices, except as required by the
Accounting Principles or any Requirement of Law, or (b) its Fiscal Year or its
method for determining fiscal years, fiscal quarters or fiscal months.

 

Section 8.13                             Compliance with ERISA and Foreign
Plans.  The Borrower will not, and will not permit any other U.S. Loan Party to
shall cause or suffer to exist (a) any event that could result in the imposition
of a Lien with respect to any Title IV Plan or Multiemployer Plan or (b) any
other ERISA Event or similar event under a Foreign Plan.

 

Section 8.14                             OFAC.

 

(a)                                 The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, use the proceeds of the U.S.
Facilities (or lend, contribute or otherwise make available such proceeds to any
person) in any manner that would result in a violation of Sanctions by any
Lender Party (including as a result of the proceeds of the U.S. Facilities being
used to fund or facilitate any activities or business of, with or related to (or
otherwise to make funds available to or for the benefit of) any person who is a
Sanctioned Person.

 

(b)                                 The Borrower will, and will cause each of
its Subsidiaries to, ensure that (i) no person that is a Sanctioned Person will
have any legal or beneficial interest in any funds repaid or remitted by the
U.S. Loan Parties to any Lender Party in connection with the U.S. Facilities,
and (ii) it shall not use any revenue or benefit derived from any activity or
dealing with a Sanctioned Person for the purpose of discharging amounts owing to
any Lender Party in respect of the U.S. Facilities.

 

(c)                                  The Borrower will, and will cause each of
its Subsidiaries to, implement and maintain appropriate safeguards designed to
prevent any action that would be contrary to clauses (a) or (b) above.

 

(d)                                 The Borrower will, and will cause each of
its Subsidiaries to, promptly upon becoming aware of the same, supply to the
Administrative Agent details of any claim, action, suit, proceedings or
investigation against it with respect to Sanctions.

 

102

--------------------------------------------------------------------------------


 

ARTICLE 9
 EVENTS OF DEFAULT

 

Section 9.1                                    Definition.  Each of the
following shall be an “Event of Default”:

 

(a)                                 the Borrower shall fail to pay (i) any
principal of any Loan or any L/C Reimbursement Obligation when the same becomes
due and payable (whether at stated maturity, upon prepayment or otherwise) or
(ii) any interest on any Loan, any fee under any U.S. Loan Document or any other
U.S. Secured Obligation (other than those set forth in clause (i) above) and, in
the case of this clause (ii), such non-payment continues for a period of three
Business Days after the due date therefor; or

 

(b)                                 any representation, warranty or
certification made or deemed made by or on behalf of any U.S. Loan Party in any
U.S. Loan Document or by any U.S. Loan Party (or any Responsible Officer
thereof) in connection with any U.S. Loan Document shall prove to have been
incorrect in any material respect (or, if such representation or warranty is
qualified by “material” or “Material Adverse Effect” in any respect) when made
or deemed made; or

 

(c)                                  any U.S. Loan Party shall fail to comply
with (i) any provision of Article 5, Article 6, Sections 7.1, 7.2, 7.5, 7.9
through 7.12, the second sentence of Section 7.13, Section 7.14, Section 7.15 or
Article 8 or (ii) any other provision of any U.S. Loan Document if, in the case
of this clause (ii), such failure (if capable of remedy within such period)
shall remain unremedied for a period of 30 days; or

 

(d)                                 (i) the Borrower or any of its Subsidiaries
shall fail to make any payment when due (whether due because of scheduled
maturity, required prepayment provisions, acceleration, demand or otherwise) on
any amount under the International Obligations and such failure continues after
the applicable grace or notice period, if any, specified in the document
relating thereto on the date of such failure, (ii) the Borrower or any of its
Subsidiaries shall fail to make any payment when due (whether due because of
scheduled maturity, required prepayment provisions, acceleration, demand or
otherwise) on any Indebtedness of the Borrower or any of such Subsidiaries
(other than the U.S. Secured Obligations or the International Obligations) and
such failure continues after the applicable grace or notice period, if any,
specified in the document relating thereto on the date of such failure; in each
case, such failure relates to Indebtedness having a principal amount of
$5,000,000 or more, (iii) any other event shall occur or condition shall exist
under any Contractual Obligation relating to any such Indebtedness, if the
effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness unless such holder or holders
of such Indebtedness shall have (or through its or their trustee or agent on its
or their behalf) waived such default in a writing to the Borrower or (iv) any
such Indebtedness shall become or be declared to be due and payable, or be
required to be prepaid, redeemed, defeased or repurchased other than by a
regularly scheduled required prepayment or as a mandatory prepayment (and, with
respect to Indebtedness consisting of any Hedging Agreements, other than due to
a termination event or equivalent event pursuant to the terms of such Hedging
Agreements), prior to the stated maturity thereof; or

 

(e)                                  (i) any of the U.S. Loan Parties shall
generally not pay its debts as such debts become due, shall admit in writing its
inability to pay its debts generally or shall make a

 

103

--------------------------------------------------------------------------------


 

general assignment for the benefit of creditors, (ii) any proceeding shall be
instituted by or against any U.S. Loan Party seeking to adjudicate it a bankrupt
or insolvent or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, composition of it or its debts or any similar
order, in each case under any Requirement of Law relating to bankruptcy,
insolvency or reorganization or relief of debtors or seeking the entry of an
order for relief or the appointment of a custodian, receiver, trustee,
conservator, liquidating agent, liquidator, other similar official or other
official with similar powers, in each case for it or for any substantial part of
its Property and, in the case of any such proceedings instituted against (but
not by or with the consent of) any U.S. Loan Party, either such proceedings
shall remain undismissed, unvacated, or unstayed, in each case for a period of
30 days or more or any action sought in such proceedings shall occur or
(iii) any U.S. Loan Party shall take any corporate or similar action or any
other action to authorize any action described in clause (i) or (ii) above; or

 

(f)                                   one or more judgments, orders or decrees
(or other similar process) shall be rendered against any U.S. Loan Party (i)
requiring payment of an aggregate amount (excluding amounts adequately covered
by insurance payable to any U.S. Loan Party, to the extent the relevant insurer
(which shall be solvent and unaffiliated) has not denied coverage therefor) in
excess of $5,000,000 and (ii) either (A) enforcement proceedings shall have been
commenced by any creditor upon any such judgment, order or decree or (B) any
such judgment shall remain unsatisfied, unstayed, unvacated or undischarged for
a period of at least 30 days; or

 

(g)                                  at any time after the execution and
delivery thereof, (i) any material provision of any U.S. Loan Document, for any
reason other than the payment in full of all U.S. Secured Obligations, shall
cease to be in full force and effect (other than in accordance with its terms)
or shall be declared to be null and void, (ii) any U.S. Collateral Agent shall
not have or shall cease to have a valid and perfected (subject to the
qualifications with respect to perfection contained in the U.S. Loan Documents)
Lien in any U.S. Collateral purported to be covered by the U.S. Security
Documents with the priority set forth in the U.S. Security Documents, to the
extent required by the U.S. Security Documents, having a fair market value,
individually or in the aggregate, exceeding $250,000 or (iii) any U.S. Loan
Party (or any agent or representative acting on behalf of a U.S. Loan Party)
shall contest the validity or enforceability of any U.S. Loan Document or any
provision thereof in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any U.S.
Loan Document or any provision thereof to which it is a party; or

 

(h)                                 there shall occur any Change of Control; or

 

(i)                                     an ERISA Event described in
clause (b) of the definition thereof shall have occurred or any other ERISA
Event or a similar event with respect to any Foreign Plan shall have occurred
that, when taken together with all other such ERISA Events or events under any
Foreign Plans, has resulted in liability of the Borrower, of any other U.S. Loan
Party or of any of their respective ERISA Affiliates in an aggregate amount
exceeding $1,000,000.

 

Notwithstanding anything contained herein to the contrary, for purposes of this
Article 9, all reference to Subsidiaries and U.S. Loan Parties (other than with
respect to any Event of Default that would result from a failure of such
applicable Subsidiary or U.S. Loan Party to comply in any or all respects with
Section 8.14) shall exclude any and all Immaterial Subsidiaries other

 

104

--------------------------------------------------------------------------------


 

than to the extent a particular provision refers to such Persons on a
Consolidated basis or on a “taken as a whole” basis.

 

Section 9.2                                    Remedies.  During the continuance
of any Event of Default, the Administrative Agent may, and, at the request of
the Required Lenders, shall, in each case by notice to the Borrower and in
addition to any other right or remedy provided under any U.S. Loan Document or
by any applicable Requirement of Law, do each of the following:  (a) declare all
or any portion of the Commitments terminated, whereupon the Commitments shall
immediately be reduced by such portion or, in the case of a termination in
whole, shall terminate together with any obligation any Lender may have
hereunder to make any Loan and any L/C Issuer may have hereunder to Issue any
Letter of Credit or (b) declare immediately due and payable all or part of any
U.S. Secured Obligation (including any accrued but unpaid interest thereon),
whereupon the same shall become immediately due and payable, without
presentment, demand, protest or further notice or other requirements of any
kind, all of which are hereby expressly waived by the Borrower; provided,
however, that, effective immediately upon the occurrence of any Event of Default
specified in Section 9.1(e), (x) the Commitments of each Lender to make Loans
and the commitment of each L/C Issuer to Issue Letters of Credit shall each
automatically be terminated and (y) each U.S. Secured Obligation (including in
each case any accrued all accrued but unpaid interest thereon) shall
automatically become and be due and payable, without presentment, demand,
protest or further notice or other requirement of any kind, all of which are
hereby expressly waived by the Borrower.

 

Section 9.3                                    Actions in Respect of Letters of
Credit.  At any time, in each case, (i) upon the U.S. Revolving Credit
Termination Date, (ii) after the U.S. Revolving Credit Termination Date when the
aggregate funds on deposit in L/C Cash Collateral Accounts shall be less than
105% of the L/C Obligations for all Letters of Credit at such time and (iii) as
required by Section 2.12, the Borrower shall pay to the Administrative Agent in
immediately available funds at the Administrative Agent’s office referred to in
Section 11.11, for deposit in a L/C Cash Collateral Account, the amount required
so that, after such payment, the aggregate funds on deposit in the L/C Cash
Collateral Accounts equals or exceeds 105% of the difference between (A) the L/C
Obligations for all Letters of Credit at such time and (B) the amount of L/C
Obligations that are otherwise secured to the reasonable satisfaction of the
relevant L/C Issuer and for which the Borrower shall in any event provide the
Administrative Agent prompt notice if such other arrangements expire, are
replaced or are extended (not to exceed, in the case of clause (iii) above, the
payment to be applied pursuant to Section 2.12 to provide cash collateral for
Letters of Credit).

 

ARTICLE 10
 THE AGENTS

 

Section 10.1                             Appointment and Duties; Appointment of
Administrative Agent and U.S. Collateral Agents.

 

(a)                                 Appointment.  Each Lender and each L/C
Issuer hereby irrevocably appoints Société Générale (together with any successor
Administrative Agent, Term Collateral

 

105

--------------------------------------------------------------------------------


 

Agent or U.S. Revolver Collateral Agent pursuant to Section 10.9) as the
Administrative Agent, Term Collateral Agent and U.S. Revolver Collateral Agent
hereunder and authorizes the Administrative Agent , the Term Collateral Agent
and the U.S. Revolver Collateral Agent, as applicable, to (i) execute and
deliver the U.S. Loan Documents and accept delivery thereof on its behalf from
the Borrower or any of its Subsidiaries, (ii) take such action on its behalf and
to exercise all rights, powers and remedies and perform the duties as are
expressly delegated to the Administrative Agent or any U.S. Collateral Agent, as
applicable, under such U.S. Loan Documents and (iii) exercise such powers as are
reasonably incidental thereto.

 

(b)                                 Duties as Collateral and Disbursing Agent. 
Without limiting the generality of clause (a) above, the Administrative Agent
and the U.S. Collateral Agents, as applicable, shall have the sole and exclusive
right and authority (to the exclusion of the Lenders and L/C Issuers), and is
hereby authorized, to (i) act as the disbursing and collecting agent for the
Lenders and the L/C Issuers with respect to all payments and collections arising
in connection with the U.S. Loan Documents (including in any proceeding
described in Section 9.1(e)(ii) or any other bankruptcy, insolvency or similar
proceeding), and each Person making any payment in connection with any U.S. Loan
Document to any U.S. Secured Party is hereby authorized to make such payment to
the Administrative Agent, (ii) file and prove claims and file other documents
necessary or desirable to allow the claims of the U.S. Secured Parties with
respect to any U.S. Secured Obligation in any proceeding described in
Section 9.1(e)(ii) or any other bankruptcy, insolvency or similar proceeding
(but not to vote, consent or otherwise act on behalf of such U.S. Secured
Party), (iii) act as collateral agent for each U.S. Secured Party for purposes
of the perfection of all Liens created by such agreements and all other purposes
stated therein, (iv) manage, supervise and otherwise deal with the U.S.
Collateral, (v) take such other action as is necessary or desirable to maintain
the perfection and priority of the Liens created or purported to be created by
the U.S. Loan Documents, (vi) exercise all remedies given to the U.S. Collateral
Agents and the other U.S. Secured Parties with respect to the U.S. Collateral,
whether under the U.S. Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the U.S. Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that each U.S. Collateral Agent
hereby appoints, authorizes and directs each Lender and L/C Issuer to act as
collateral sub-agent for such U.S. Collateral Agent, the Lenders and the L/C
Issuers for purposes of the perfection of all Liens with respect to the U.S.
Collateral, including any deposit account maintained by a U.S. Loan Party with,
and cash and Cash Equivalents held by, such Lender or L/C Issuer, and may
further authorize and direct the Lenders and the L/C Issuers to take further
actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the U.S. Collateral subject thereto to such U.S.
Collateral Agent, and each Lender and L/C Issuer hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.

 

(c)                                  Limited Duties.  Under the U.S. Loan
Documents, each of the Administrative Agent and the U.S. Collateral Agents
(i) is acting solely on behalf of the Lenders and the L/C Issuers (except to the
limited extent provided in Section 2.14(b) with respect to the Register and in
Section 10.11), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, “U.S.
Revolver Collateral Agent”, “Term Collateral Agent” and “U.S. Collateral Agent”,
the terms “agent”, “administrative agent”, “U.S. Revolver Collateral agent”,
“term collateral agent” and “U.S. collateral agent” and

 

106

--------------------------------------------------------------------------------


 

similar terms in any U.S. Loan Document to refer to the Administrative Agent,
the U.S. Revolver Collateral Agent, the Term Collateral Agent or the U.S.
Collateral Agents, as applicable, which terms are used for title purposes only,
(ii) is not assuming any obligation under any U.S. Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender, L/C Issuer or any other U.S. Secured Party and (iii) shall have no
implied functions, responsibilities, duties, obligations or other liabilities
under any U.S. Loan Document, and each Lender and L/C Issuer hereby waives and
agrees not to assert any claim against the Administrative Agent or the U.S.
Collateral Agents based on the roles, duties and legal relationships expressly
disclaimed in clauses (i) through (iii) above.

 

Section 10.2                             Binding Effect.  Each Lender and each
L/C Issuer agrees that (i) any action taken by the Administrative Agent, the
U.S. Collateral Agents or the Required Lenders (or, if expressly required
hereby, a greater proportion of the Lenders) in accordance with the provisions
of the U.S. Loan Documents, (ii) any action taken by the Administrative Agent or
the U.S. Collateral Agents in reliance upon the instructions of Required Lenders
(or, where so required, such greater proportion) and (iii) the exercise by the
Administrative Agent, the U.S. Collateral Agents or the Required Lenders (or,
where so required, such greater proportion) of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the U.S. Secured Parties.

 

Section 10.3                             Use of Discretion.  (a)  No Action
without Instructions.  The Administrative Agent and the U.S. Collateral Agents
shall not be required to exercise any discretion or take, or to omit to take,
any action, including with respect to enforcement or collection, except any
action it is required to take or omit to take (i) under any U.S. Loan Document
or (ii) pursuant to instructions from the Required Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders).

 

(b)                                 Right Not to Follow Certain Instructions. 
Notwithstanding clause (a) above, the Administrative Agent and the U.S.
Collateral Agents shall not be required to take, or to omit to take, any action
(i) unless, upon demand, any of the Administrative Agent or the U.S. Collateral
Agents, as applicable, receives an indemnification satisfactory to it from the
Lenders (or, to the extent applicable and acceptable to the Administrative Agent
or the U.S. Collateral Agents, as applicable, any other U.S. Secured Party)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent, the U.S.
Collateral Agents or any Related Person thereof or (ii) that is, in the opinion
of the Administrative Agent, the U.S. Collateral Agents or its counsel, contrary
to any U.S. Loan Document or applicable Requirement of Law.

 

Section 10.4                             Delegation of Rights and Duties.  The
Administrative Agent and the U.S. Collateral Agents may, upon any term or
condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any U.S. Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any U.S. Secured
Party).  Any such Person shall benefit from this Article 10 to the extent
provided by the Administrative Agent and the U.S. Collateral Agents.

 

107

--------------------------------------------------------------------------------


 

Section 10.5                             Reliance and Liability.  (a) The
Administrative Agent and the U.S. Collateral Agents may, without incurring any
liability hereunder, (i) treat the payee of any Note as its holder until such
Note has been assigned in accordance with Section 11.2(e), (ii) rely on the
Register to the extent set forth in Section 2.14, (iii) consult with any of its
Related Persons and, whether or not selected by it, any other advisors,
accountants and other experts (including advisors to, and accountants and
experts engaged by, any U.S. Loan Party) and (iv) rely and act upon any document
and information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.

 

(b)                                 None of the Administrative Agent, the U.S.
Collateral Agents and its respective Related Persons shall be liable to any U.S.
Secured Party for any action taken or omitted to be taken by any of them under
or in connection with any U.S. Loan Document, and each Lender and L/C Issuer
hereby waive and shall not assert any right, claim or cause of action based
thereon, except to the extent of liabilities resulting primarily from the gross
negligence or willful misconduct of the Administrative Agent, the U.S.
Collateral Agents or, as the case may be, such Related Person (each as
determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein.  Without
limiting the foregoing, the Administrative Agent and the U.S. Collateral Agents,
as applicable:

 

(i)                                     shall not be responsible or otherwise
incur liability for any action or omission taken in reliance upon the
instructions of the Required Lenders or for the actions or omissions of any of
its Related Persons selected with reasonable care (other than employees,
officers and directors of the Administrative Agent or the U.S. Collateral
Agents, when acting on behalf of it);

 

(ii)                                  shall not be responsible to any U.S.
Secured Party for the due execution, legality, validity, enforceability,
effectiveness, genuineness, sufficiency or value of, or the attachment,
perfection or priority of any Lien created or purported to be created under or
in connection with, any U.S. Loan Document;

 

(iii)                               makes no warranty or representation, and
shall not be responsible, to any U.S. Secured Party for any statement, document,
information, representation or warranty made or furnished by or on behalf of any
Related Person or any U.S. Loan Party in connection with any U.S. Loan Document
or any transaction contemplated therein or any other document or information
with respect to any U.S. Loan Party, whether or not transmitted or (except for
documents expressly required under any U.S. Loan Document to be transmitted to
the Lenders) omitted to be transmitted by it, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by it in connection with the U.S. Loan Documents; and

 

(iv)                              shall not have any duty to ascertain or to
inquire as to the performance or observance of any provision of any U.S. Loan
Document, whether any condition set forth in any U.S. Loan Document is satisfied
or waived, as to the financial condition of any U.S. Loan Party or as to the
existence or continuation or possible occurrence or continuation of any Default
and shall not be deemed to have notice or knowledge of such occurrence or
continuation unless it has received a notice from the Borrower, any Lender or
L/C Issuer

 

108

--------------------------------------------------------------------------------


 

describing such Default clearly labeled “notice of default” (in which case it
shall promptly give notice of such receipt to all Lenders);

 

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and L/C Issuer any right, claim or cause of action it might have against
any of the Administrative Agent or the U.S. Collateral Agents based thereon.

 

Section 10.6                             The Agents Individually.  The
Administrative Agent, the U.S. Collateral Agents and its respective Affiliates
may make loans and other extensions of credit to, acquire Equity Interests and
Equity Equivalents of, engage in any kind of business with, any U.S. Loan Party
or Affiliate thereof as though it were not acting as Administrative Agent or
U.S. Collateral Agent and may receive separate fees and other payments
therefor.  To the extent that any of the Administrative Agent, the U.S.
Collateral Agents or any of its respective Affiliates makes any Loan or
otherwise becomes a Lender hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms “Lender”, “U.S. Revolving Credit
Lender”, “Term Loan Lender”, “Required Lender”, “Required U.S. Revolving Credit
Lender” and “Required Term Loan Lender” and any similar terms shall, except
where otherwise expressly provided in any U.S. Loan Document, include the
Administrative Agent, the U.S. Collateral Agents or such Affiliate, as the case
may be, in its individual capacity as Lender, U.S. Revolving Credit Lender, Term
Loan Lender or as one of the Required Lenders, Required U.S. Revolving Credit
Lenders or Required Term Loan Lenders respectively.

 

Section 10.7                             Lender Credit Decision.  Each Lender
and each L/C Issuer acknowledges that it shall, independently and without
reliance upon any of the Administrative Agent or the U.S. Collateral Agents, any
Lender or L/C Issuer or any of their Related Persons or upon any document
(including the Disclosure Documents) solely or in part because such document was
transmitted by any of the Administrative Agent, the U.S. Collateral Agents or
any of its respective Related Persons, conduct its own independent investigation
of the financial condition and affairs of each U.S. Loan Party and make and
continue to make its own credit decisions in connection with entering into, and
taking or not taking any action under, any U.S. Loan Document or with respect to
any transaction contemplated in any U.S. Loan Document, in each case based on
such documents and information as it shall deem appropriate.  Except for
documents expressly required by any U.S. Loan Document to be transmitted by any
of the Administrative Agent or the U.S. Collateral Agents to the Lenders or L/C
Issuers, the Administrative Agent and the U.S. Collateral Agents shall not have
any duty or responsibility to provide any Lender or L/C Issuer with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any U.S. Loan Party or any
Affiliate of any U.S. Loan Party that may come in to the possession of any of
the Administrative Agent, the U.S. Collateral Agents or any of its respective
Related Persons.

 

Section 10.8                             Expenses; Indemnities.

 

(a)                                 Each Lender agrees to reimburse the
Administrative Agent, the U.S. Collateral Agents, the L/C Issuer and each of its
respective Related Persons (to the extent not reimbursed by any U.S. Loan Party)
promptly upon demand for such Lender’s Pro Rata Share with respect to the U.S.
Facilities of any costs and expenses (including fees, charges and

 

109

--------------------------------------------------------------------------------


 

disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any U.S. Loan Party) that may be incurred by the
Administrative Agent, the U.S. Collateral Agents, the L/C Issuer or any of its
respective Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any U.S. Loan
Document.

 

(b)                                 Each Lender further agrees to indemnify the
Administrative Agent, the U.S. Collateral Agents, the L/C Issuer and each of its
respective Related Persons (to the extent not reimbursed by any U.S. Loan
Party), from and against such Lender’s aggregate Pro Rata Share with respect to
the U.S. Facilities of the Liabilities that may be imposed on, incurred by or
asserted against any of the Administrative Agent, the U.S. Collateral Agents,
the L/C Issuer or any of its respective Related Persons in any matter relating
to or arising out of, in connection with or as a result of any U.S. Loan
Document or any other act, event or transaction related, contemplated in or
attendant to any such document, or, in each case, any action taken or omitted to
be taken by any of the Administrative Agent, the U.S. Collateral Agents, the L/C
Issuer or any of its respective Related Persons under or with respect to any of
the foregoing; provided, however, that no Lender shall be liable to any of the
Administrative Agent, the U.S. Collateral Agents, the L/C Issuer or any of its
respective Related Persons to the extent such liability has resulted primarily
from the gross negligence or willful misconduct of any of the Administrative
Agent, the U.S. Collateral Agents, the L/C Issuer or, as the case may be, such
Related Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.  This Section 10.8(b) shall not apply with
respect to Taxes.

 

(c)                                  To the extent required by any Requirement
of Law, the Administrative Agent and the U.S. Collateral Agents may withhold
from any payment to any Lender under a U.S. Loan Document an amount equal to any
applicable withholding Tax (including withholding Taxes imposed under Chapters 3
and 4 of Subtitle A of the Code).  If the IRS or any other Governmental
Authority asserts a claim that the Administrative Agent or the U.S. Collateral
Agents did not properly withhold Tax from amounts paid to or for the account of
any Lender (because the appropriate certification was not delivered, was not
properly executed, or fails to establish an exemption from, or reduction of,
withholding Tax with respect to a particular type of payment, or because such
Lender failed to notify the Administrative Agent, the U.S. Collateral Agents or
any other Person of a change in circumstances which rendered the exemption from,
or reduction of, withholding Tax ineffective, failed to maintain a Participant
Register or for any other reason), or the Administrative Agent or any U.S.
Collateral Agent reasonably determines that it was required to withhold Taxes
from a prior payment but failed to do so, such Lender shall promptly indemnify
the Administrative Agent or the U.S. Collateral Agents, as applicable, fully for
all amounts paid, directly or indirectly, by the Administrative Agent or the
U.S. Collateral Agents as Tax or otherwise, including any penalties and
interest, and together with all reasonable expenses incurred by the
Administrative Agent or the U.S. Collateral Agents, as applicable, including
legal expenses and out-of-pocket expenses (but only to the extent that the U.S.
Loan Parties have not already indemnified the Administrative Agent for such
Taxes and without limiting the obligation of the U.S. Loan Parties to do so). 
The Administrative Agent and the U.S. Collateral Agents may offset against any
payment to any Lender under a U.S. Loan Document, any applicable withholding Tax
that was required to be withheld from any prior payment to such

 

110

--------------------------------------------------------------------------------


 

Lender but which was not so withheld, as well as any other amounts for which it
is entitled to indemnification from such Lender under this.

 

Section 10.9                             Resignation of Agent or L/C Issuer.

 

(a)                                 The Administrative Agent and each U.S.
Collateral Agent may resign at any time by delivering notice of such resignation
to the Lenders and the Borrower, effective on the date set forth in such notice
or, if no such date is set forth therein, upon the date such notice shall be
effective.  If the Administrative Agent or any U.S. Collateral Agent delivers
any such notice, the Required Lenders shall have the right to appoint a
successor agent.  If, within 30 days after the retiring agent having given
notice of resignation, no successor agent has been appointed by the Required
Lenders that has accepted such appointment, then the retiring agent may, on
behalf of the Lenders, appoint a successor agent.  Each appointment under this
clause (a) shall be subject to the prior consent of the Borrower, which may not
be unreasonably withheld but shall not be required during the continuance of a
Default.

 

(b)                                 Effective immediately upon its resignation,
(i) the retiring agent shall be discharged from its duties and obligations under
the U.S. Loan Documents, (ii) the Lenders shall assume and perform all of the
duties of such agent until a successor agent shall have accepted a valid
appointment hereunder, (iii) the retiring agent and its Related Persons shall no
longer have the benefit of any provision of any U.S. Loan Document other than
with respect to any actions taken or omitted to be taken while such retiring
Agent was, or because such agent had been, validly acting as agent under the
U.S. Loan Documents and (iv) subject to its rights under Section 10.3, the
retiring agent shall take such action as may be reasonably necessary to assign
to the successor agent its rights as the relevant Agent under the U.S. Loan
Documents.  Effective immediately upon its acceptance of a valid appointment as
the relevant Agent, a successor agent shall succeed to, and become vested with,
all the rights, powers, privileges and duties of the retiring agent under the
U.S. Loan Documents.

 

(c)                                  Any L/C Issuer may resign at any time by
delivering notice of such resignation to the Administrative Agent and the
Borrower, effective on the date set forth in such notice or, if no such date is
set forth therein, on the date such notice shall be effective.  Upon such
resignation, the L/C Issuer shall remain an L/C Issuer and shall retain its
rights and obligations in its capacity as such (other than any obligation to
Issue Letters of Credit but including the right to receive fees or to have
Lenders participate in any L/C Reimbursement Obligation thereof) with respect to
Letters of Credit issued by such L/C Issuer prior to the date of such
resignation and shall otherwise be discharged from all other duties and
obligations under the U.S. Loan Documents.

 

Section 10.10                      Release of U.S. Collateral.  Each Lender and
L/C Issuer hereby consents to the automatic release and hereby directs the
Administrative Agent and the U.S. Collateral Agents, as applicable, to release
or subordinate any Lien held by the U.S. Collateral Agents for the benefit of
the U.S. Secured Parties in accordance with the U.S. Security Documents.

 

Each Lender and L/C Issuer hereby directs the Administrative Agent and the U.S.
Collateral Agents, as applicable, and the Administrative Agent and U.S.
Collateral Agents (as applicable) hereby agree, upon receipt of reasonable
advance notice from the Borrower, to execute and

 

111

--------------------------------------------------------------------------------


 

deliver or file such documents and to perform other actions reasonably necessary
to release such Liens when and as directed in this Section 10.10.

 

Section 10.11                      Lead Arranger.  Notwithstanding any provision
to the contrary contained elsewhere in this Agreement or in any other U.S. Loan
Document, the Lead Arranger shall not have any duties or responsibilities, nor
shall the Lead Arranger have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other U.S.
Loan Document or otherwise exist against the Lead Arranger.

 

ARTICLE 11
 MISCELLANEOUS

 

Section 11.1                             Amendments, Waivers, Etc.

 

(a)                                 No amendment or waiver of any provision of
any U.S. Loan Document and no consent to any departure by any U.S. Loan Party
therefrom shall be effective unless the same shall be in writing and signed
(1) as provided in Section 2.18, (2) in the case of an amendment, consent or
waiver (A) to cure any technical error, ambiguity, omission, defect or
inconsistency or (B) granting a new Lien for the benefit of the U.S. Secured
Parties or extending an existing Lien over additional Property, in each case by
the U.S. Collateral Agents, the Borrower and any other U.S. Loan Party which is
a party to the U.S. Loan Document in question, (3) in the case of any other
waiver or consent (other than to effect the intent of clauses (ii), (iii) and
(iv) below which, for the avoidance of doubt, shall require consent of each
Lender directly affected thereby (or by the Administrative Agent with consent of
such Lender) and which shall not require consent of the Required Lenders), by
the Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and (4) in the case of any other amendment (other than to
effect the intent of clauses (ii), (iii) and (iv) below which, for the avoidance
of doubt, shall also require consent of each Lender directly affected thereby
(or by the Administrative Agent with consent of such Lender) and which shall not
require consent of the Required Lenders), by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders) and the Borrower;

 

provided, however, that no amendment, consent or waiver described in
clause (3) or (4) above shall, unless in writing and signed by each Lender
directly affected thereby (or by the Administrative Agent with the consent of
such Lender), in addition to any other Person the signature of which is
otherwise required pursuant to any U.S. Loan Document, do any of the following:

 

(i)                                     waive any condition specified in
Article 3, except any condition referring to any other provision of any U.S.
Loan Document;

 

(ii)                                  increase the Commitment of such Lender or
subject such Lender to any additional obligation;

 

(iii)                               reduce (including through release,
forgiveness, assignment or otherwise) (A) the principal amount of, the interest
rate on, or any obligation of the Borrower to repay (whether or not on a fixed
date), any outstanding Loan owing to such Lender, (B) any fee

 

112

--------------------------------------------------------------------------------


 

or accrued interest payable to such Lender or (C) if such Lender is a U.S.
Revolving Credit Lender, any L/C Reimbursement Obligation or any obligation of
the Borrower to repay (whether or not on a fixed date) any L/C Reimbursement
Obligation; provided, however, that this clause (iii) does not apply to (x) any
change to any provision increasing any interest rate or fee during the
continuance of an Event of Default or to any payment of any such increase or
(y) any modification to any financial covenant set forth in Article 5 or in any
definition set forth therein or principally used therein;

 

(iv)                              waive or postpone any scheduled maturity date
or other scheduled date fixed for the payment, in whole or in part, of principal
of or interest on any Loan or fee owing to such Lender or for the reduction of
such Lender’s Commitment; provided, however, that this clause (iv) does not
apply to any change to mandatory prepayments, including those required under
Section 2.8, or to the application of any payment, including as set forth in
Section 2.12;

 

(v)                                 except as provided in Section 10.10, release
all or substantially all of the U.S. Collateral or any Guarantor from its
guaranty of any U.S. Secured Obligation of the Borrower;

 

(vi)                              reduce or increase the proportion of Lenders
required for the Lenders (or any subset thereof) to take any action hereunder or
change the definition of the terms “Pro Rata Share” or “Pro Rata Outstandings”;
or

 

(vii)                           alter Section 2.3 or U.S. Revolving Borrowing
Base in a manner that is less favorable to the Lenders or affects the amount of
U.S. Revolving Loans to be made thereunder;

 

and provided, further, that no amendment, consent or waiver described in
clause (3) or (4) above shall, unless in writing and signed by each Lender (or
by the Administrative Agent with the consent of each Lender), in addition to any
other Person the signature of which is otherwise required pursuant to any U.S.
Loan Document, (i) change the definition of the terms “Required Lenders” or
(ii) amend Section 2.8(a) (or any related definition), Section 2.12(c) or (d),
Section 10.10, Section 10.11, Section 11.9 or this Section 11.1;

 

and provided, further, that (x)(A) any modification of the application of any
such payment to, (1) the Term Loans shall require the consent of the Required
Term Loan Lenders without also requiring the consent of the Required Lenders and
(2) the U.S. Revolving Loans shall require the consent of the Required U.S.
Revolving Credit Lenders without also requiring the consent of the Required
Lenders, (B) any change to the definition of the term “Required Term Loan
Lender” shall require the consent of the Required Term Loan Lenders without
requiring the consent of the Required Lenders, and (C) any change to the
definition of the term “Required U.S. Revolving Credit Lender” shall require the
consent of the Required U.S. Revolving Credit Lenders without also requiring the
consent of the Required Lenders, (y) no amendment, waiver or consent shall
affect the rights or duties under any U.S. Loan Document of, or any payment to,
the Administrative Agent or the U.S. Collateral Agents (or otherwise modify any
provision of Article 10 or the application thereof) or any L/C Issuer or any SPV
that has been granted an option pursuant to Section 11.2(f) unless in writing
and signed by the relevant Agent, or such

 

113

--------------------------------------------------------------------------------


 

L/C Issuer, or as the case may be, such SPV, in addition to any signature
otherwise required and (z) the consent of the Borrower shall not be required to
change any order of priority set forth in Section 2.12.  No amendment,
modification or waiver of this Agreement or any U.S. Loan Document altering the
ratable treatment of U.S. Secured Obligations arising under Secured Hedging
Agreement resulting in such U.S. Secured Obligations being junior in right of
payment to principal of the Loans or resulting in U.S. Secured Obligations owing
to any Secured Hedging Counterparty being unsecured (other than releases of
Liens applicable to all Lenders in accordance with the terms hereof), in each
case in a manner adverse to any Secured Hedging Counterparty, shall be effective
without the consent of such Secured Hedging Counterparty.

 

(b)                                 Each waiver or consent under any U.S. Loan
Document shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any U.S. Loan Party
shall entitle any U.S. Loan Party to any notice or demand in the same, similar
or other circumstances.  No failure on the part of any U.S. Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.

 

Section 11.2                             Assignments and Participations; Binding
Effect.

 

(a)                                 Binding Effect.  This Agreement shall become
effective when it shall have been executed by the Borrower, the U.S. Loan
Parties, the Lenders, the Administrative Agent and the U.S. Collateral Agents. 
Thereafter, it shall be binding upon and inure to the benefit of, but only to
the benefit of the Borrower (in each case except for Article 10), the
Administrative Agent, the U.S. Collateral Agents, each Lender and L/C Issuer
and, to the extent provided in Section 10.11, each other Indemnitee.  Except as
expressly provided in any U.S. Loan Document (including in Section 10.9), none
of the L/C Issuer, the U.S. Collateral Agents or the Administrative Agent shall
have the right to assign any rights or obligations hereunder or any interest
herein.  None of the U.S. Loan Parties shall have the right to assign any rights
or obligations hereunder or any interest herein.

 

(b)                                 Right to Assign.  Each Lender may only sell,
transfer, negotiate or assign all or a portion of its rights and obligations
hereunder (including all or a portion of its Commitments and its rights and
obligations with respect to Loans and Letters of Credit) to:

 

(i)                                     any existing Lender (other than a
Non-Funding Lender or Impacted Lender);

 

(ii)                                  any Affiliate (other than an individual)
or Approved Fund of any existing Lender (other than a Non-Funding Lender or
Impacted Lender); or

 

(iii)                               any other Person (other than a Non-Funding
Lender, an Impacted Lender, or an individual);

 

with the consent of, (A) in the case of the any assignment under clause (i) or
(iii), (1) the Administrative Agent (which consent shall not be unreasonably
withheld or delayed), (2) with respect to assignments of U.S. Revolving Credit
Commitments, each L/C Issuer that is a Lender, and (3) as long as no Default has
occurred and is continuing, the Borrower (which consent shall

 

114

--------------------------------------------------------------------------------


 

not be unreasonably withheld or delayed; provided that the Borrower shall be
deemed to have consented to a proposed assignment unless the Borrower objects
thereto by notice to Administrative Agent within five Business Days after having
received notice thereof); and (B) in the case of any assignment under clause
(ii) of U.S. Revolving Credit Commitments, each L/C Issuer that is a Lender.

 

Assignments do not have to be ratable between the U.S. Facilities but must be
ratable among the obligations owing to and owed by such Lender with respect to a
U.S. Facility.

 

For each U.S. Facility, the aggregate outstanding principal amount (determined
as of the effective date of the applicable Assignment) of the Loans, Commitments
and L/C Obligations subject to any such assignments shall be in a minimum amount
of $500,000 with respect to Term Loans and $1,000,000 with respect to U.S.
Revolving Credit Commitments, and in each case, in multiples of $500,000 in
excess thereof, unless such assignment is made to an existing Lender or an
Affiliate or Approved Fund of any existing Lender, is of the assignor’s
(together with its Affiliates and Approved Funds) entire interest in such U.S.
Facility or is made with the prior consent of the Borrower (to the extent the
Borrower’s consent is otherwise required) and the Administrative Agent.

 

Assignments by Lenders who are Non-Funding Lenders due to clause (a) of the
definition of Non-Funding Lender shall be subject to the Administrative Agent’s
prior consent in all instances, unless in connection with such sale, such
Non-Funding Lender cures, or causes the cure of, its Non-Funding Lender status
as contemplated in Section 2.2(c)(v).  The Administrative Agent’s refusal to
accept an assignment to a U.S. Loan Party, an Affiliate of a U.S. Loan Party or
to a Person that would be (or could reasonably be expected to become) a
Non-Funding Lender or an Impacted Lender, or the imposition of conditions or
limitations (including limitations on voting) upon assignments to such Persons,
shall not be deemed to be unreasonable.

 

(c)                                  Procedure.  The parties to each assignment
made in reliance on clause (b) above (other than those described in clause
(e) or (f) below) shall execute and deliver to the Administrative Agent an
Assignment via an electronic settlement system designated by the Administrative
Agent (or if previously agreed with the Administrative Agent, via a manual
execution and delivery of the assignment) evidencing such assignment, together
with any existing Note subject to such assignment (or any affidavit of loss
therefor reasonably acceptable to the Administrative Agent), any Tax forms
required to be delivered pursuant to Section 2.17(f) and payment of an
assignment fee in the amount of $3,500 (unless waived or reduced by the
Administrative Agent), provided that (1) if an assignment by a Lender is made to
an Affiliate or an Approved Fund of such assigning Lender, then no assignment
fee shall be due in connection with such assignment, and (2) if an assignment by
a Lender is made to an assignee that is not an Affiliate or Approved Fund of
such assignor Lender, and concurrently to one or more Affiliates or Approved
Funds of such assignee, then only one assignment fee of $3,500 shall be due in
connection with such assignment (unless waived or reduced by the Administrative
Agent).  Upon receipt of all the foregoing, and conditioned upon such receipt
and, if such assignment is made in accordance with Section 11.2(b)(iii), upon
the Administrative Agent (and the Borrower, if applicable) consenting to such
Assignment, from and after the effective date specified in such Assignment, the
Administrative Agent shall record or cause to be recorded in the Register the
information contained in such Assignment.

 

115

--------------------------------------------------------------------------------


 

(d)                                 Effectiveness.  Subject to the
acknowledgment and recording of an Assignment by the Administrative Agent in the
Register pursuant to Section 2.14(b), (i) the assignee thereunder shall become a
party hereto and, to the extent that rights and obligations under the U.S. Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender (provided that no assignee
(including an assignee that is already a Lender hereunder at the time of the
assignment) shall be entitled to receive any greater amount pursuant to
Section 2.17 than that to which the assignor would have been entitled to receive
had no such assignment occurred), (ii) any applicable Note shall be transferred
to such assignee through such entry and (iii) the assignor thereunder shall, to
the extent that rights and obligations under this Agreement have been assigned
by it pursuant to such Assignment, relinquish its rights (except for those
surviving the termination of the Commitments and the payment in full of the U.S.
Secured Obligations) and be released from its obligations under the U.S. Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the U.S.
Loan Documents, such Lender shall cease to be a party hereto, except that each
Lender agrees to remain bound by Article 10, Section 11.8 and Section 11.9 to
the extent provided in Section 11.20 and Section 10.11).

 

(e)                                  Grant of Security Interests.  In addition
to the other rights provided in this Section 11.2, each Lender may grant a
security interest in, or otherwise assign as collateral, any of its rights under
this Agreement, whether now owned or hereafter acquired (including rights to
payments of principal or interest on the Loans), to (i) secure any obligations
of the Lenders, including any federal reserve bank (pursuant to Regulation A of
the Federal Reserve Board) or other central bank, without notice to the
Administrative Agent or (ii) any holder of, or trustee for the benefit of the
holders of, such Lender’s Securities by notice to the Administrative Agent;
provided, however, that no such grantee, assignee, holder or trustee, whether
because of such grant or assignment or any foreclosure thereon (unless such
foreclosure is made through an assignment in accordance with clause (b) above),
shall be entitled to any rights of such Lender hereunder and no such Lender
shall be relieved of any of its obligations hereunder.

 

(f)                                   Participants and SPVs.  In addition to the
other rights provided in this Section 11.2, each Lender may (x) with notice to
the Administrative Agent, grant to an SPV the option to make all or any part of
any Loan that such Lender would otherwise be required to make hereunder (and the
exercise of such option by such SPV and the making of Loans pursuant thereto
shall satisfy the obligation of such Lender to make such Loans hereunder) and
such SPV may assign to such Lender the right to receive payment with respect to
any U.S. Secured Obligation and (y) without notice to or consent from the
Administrative Agent or the Borrower, sell participations to one or more Persons
(other than (x) a Person that is a U.S. Loan Party or an Affiliate of a U.S.
Loan Party) in or to all or a portion of its rights and obligations under the
U.S. Loan Documents (including all its rights and obligations with respect to
the Term Loans, U.S. Revolving Loans and Letters of Credit); provided, however,
that, whether as a result of any term of any U.S. Loan Document or of such grant
or participation, (i) no such SPV or participant shall have a commitment, or be
deemed to have made an offer to commit, to make Loans hereunder, and, except as
provided in the applicable option agreement, none shall be liable for any
obligation of such Lender hereunder, (ii) such Lender’s rights and obligations,
and the rights and obligations of the U.S. Loan Parties and the U.S. Secured
Parties towards such Lender, under any

 

116

--------------------------------------------------------------------------------


 

U.S. Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
U.S. Secured Obligations in the Register, except that (A) each such participant
and SPV shall be entitled to the benefit of Sections 2.16 and 2.17, but only to
the extent such participant or SPV delivers the Tax forms such Lender is
required to collect pursuant to Section 2.17(f) and then only to the extent of
any amount to which such Lender would be entitled in the absence of any such
grant or participation and (B) each such SPV may receive other payments that
would otherwise be made to such Lender with respect to Loans funded by such SPV
to the extent provided in the applicable option agreement and set forth in a
notice provided to the Administrative Agent by such SPV and such Lender, except
to the extent such entitlement to receive a greater payment results from a
change in a Requirement of Law that occurs after such grant or participation,
provided, however, that in no case (including pursuant to clause (A) or
(B) above) shall an SPV or a participant have the right to enforce any of the
terms of any U.S. Loan Document, and (iii) the consent of such SPV or
participant shall not be required (either directly, as a restraint on such
Lender’s ability to consent hereunder or otherwise) for any amendments, waivers
or consents with respect to any U.S. Loan Document or to exercise or refrain
from exercising any powers or rights such Lender may have under or in respect of
the U.S. Loan Documents (including the right to enforce or direct enforcement of
the U.S. Secured Obligations), except for those described in clauses (iii) and
(iv) of Section 11.1(a) with respect to amounts, or dates fixed for payment of
amounts, to which such participant or SPV would otherwise be entitled and, in
the case of participants, except for those described in Section 11.1(a)(v) (or
amendments, consents and waivers with respect to Section 10.10 to release all or
substantially all of the U.S. Collateral).  No party hereto shall institute
against any SPV grantee of an option pursuant to this clause (f) any bankruptcy,
reorganization, insolvency, liquidation or similar proceeding, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper of such SPV; provided, however, that each Lender having
designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to get
reimbursed by such SPV for any such Liability).

 

Section 11.3                             Costs and Expenses.  The Borrower
agrees to pay or reimburse, on demand, (a) the Agents, the L/C Issuer and the
Lead Arranger for all reasonable and documented out-of-pocket costs and expenses
incurred by it in connection with the preparation, negotiation, execution,
delivery or administration of, any modification of any term of or termination
of, any U.S. Loan Document (including reasonable and documented foreign exchange
conversion costs and the reasonable and documented fees, charges and
disbursements of legal counsel), reasonable and documented fees, costs and
expenses  incurred in connection with Intralinks® or any other E-System and
allocated to the U.S. Facilities by the Administrative Agent in its sole
discretion and reasonable fees, charges and disbursements of the auditors,
appraisers and printers and (b) each of the Agents, each Lender and each L/C
Issuer for all out-of-pocket costs and expenses (including the fees, charges and
disbursements of legal counsel) incurred in connection with (i) the enforcement
or preservation of any right or remedy under any U.S. Loan Document, any U.S.
Secured Obligation, with respect to the U.S. Collateral or any other related
right or remedy or (ii) the commencement, defense, conduct of, intervention in,
or the taking of any other action with respect to, any bankruptcy or insolvency
proceeding related to any U.S. Loan Party, any of its Subsidiaries, any U.S.
Loan Document or U.S. Secured Obligation (or the response to and preparation for
any subpoena or request for document production relating thereto).

 

117

--------------------------------------------------------------------------------


 

Section 11.4                             Indemnities.  The Borrower agrees
(a) to indemnify and hold harmless the Agents, the Lead Arranger, the Lenders,
the L/C Issuers, and each of their respective Related Persons (each such Person
being an “Indemnitee”) from and against any and all out-of-pocket losses,
claims, damages and liabilities (including the reasonable and documented fees,
charges and disbursements of legal counsel) incurred by or imposed against any
Indemnitee arising out of or in connection with this Agreement, the other U.S.
Loan Documents, the financing contemplated hereby or the use or the proposed use
of proceeds hereof or any claim, litigation, arbitration, investigation or
proceeding relating to any of the foregoing, and (b) to reimburse each
Indemnitee for the reasonable and documented out-of-pocket expenses (including
the reasonable and documented fees, charges and disbursements of legal counsel)
incurred by it in connection with investigating, preparing to defend or
defending or providing evidence in or preparing to serve or serving as a witness
with respect to any lawsuit, investigation, arbitration, claim or other
proceeding relating to any of the foregoing (including in connection with the
enforcement of those indemnification obligations), except, in the case of each
of clauses (a) and (b) above, to the extent that such loss, claim, damage,
liability or expense resulted from the willful misconduct, bad faith or gross
negligence of the Indemnitee or any of its Related Persons (as found by a final
non-appealable judgment of a court of competent jurisdiction).

 

Section 11.5                             Survival.  Any indemnification or other
protection provided to any Indemnitee pursuant to any U.S. Loan Document
(including pursuant to Section 2.16, Section 2.17, Article 10, Section 11.3,
Section 11.4 or this Section 11.5) shall (A) survive the termination of the
Commitments and the payment in full of other U.S. Secured Obligations and
(B) inure to the benefit of any Person that at any time held a right thereunder
(as an Indemnitee or otherwise) and, thereafter, its successors and permitted
assigns.

 

Section 11.6                             Limitation of Liability for Certain
Damages.  In no event shall any Agent, L/C Issuer or Lender hereto be liable on
any theory of liability for any special, indirect, consequential or punitive
damages (including any loss of profits, business or anticipated savings).  Each
U.S. Loan Party hereby waives, releases and agrees not to sue upon any such
claim for any special, indirect, consequential or punitive damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

 

Section 11.7                             Lender-Creditor Relationship.  The
relationship between the Lenders, the L/C Issuers and the Agents, on the one
hand, and the U.S. Loan Parties, on the other hand, is solely that of lender and
creditor.  No U.S. Secured Party has any fiduciary relationship or duty to any
U.S. Loan Party arising out of or in connection with, and there is no agency,
tenancy or joint venture relationship between the U.S. Secured Parties and the
U.S. Loan Parties by virtue of, any U.S. Loan Document or any transaction
contemplated therein.

 

Section 11.8                             Right of Setoff.  Each of the
Administrative Agent and the U.S. Collateral Agents, each Lender, each L/C
Issuer and each Affiliate (including each branch office thereof) of any of them
is hereby authorized, without notice or demand (each of which is hereby waived
by each U.S. Loan Party), at any time and from time to time during the
continuance of any Event of Default and to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(whether general or special, time or demand, provisional or final), but
excluding payroll accounts, at any time held and other Indebtedness, claims or
other obligations at any time owing by such Agent, such Lender, such L/C Issuer
or any of their respective

 

118

--------------------------------------------------------------------------------


 

Affiliates to or for the credit or the account of such U.S. Loan Party against
any U.S. Secured Obligation of any U.S. Loan Party now or hereafter existing,
whether or not any demand was made under any U.S. Loan Document with respect to
such U.S. Secured Obligation and even though such U.S. Secured Obligation may be
unmatured.  Each of the Administrative Agent, the U.S. Collateral Agents, each
Lender and each L/C Issuer agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made; provided,
however, that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights under this Section 11.8 are in addition
to any other rights and remedies (including other rights of setoff) that the
Administrative Agent, the U.S. Collateral Agents, the Lenders and the L/C
Issuers and their Affiliates and other U.S. Secured Parties may have.

 

Section 11.9                             Sharing of Payments, Etc.  If any
Lender, directly or through an Affiliate or branch office thereof, obtains any
payment of any U.S. Secured Obligation of any U.S. Loan Party (whether
voluntary, involuntary or through the exercise of any right of setoff or the
receipt of any U.S. Collateral or “proceeds” (as defined under the applicable
UCC) of U.S. Collateral) other than pursuant to Sections 2.16, 2.17, 2.18 and
11.2  and such payment exceeds the amount such Lender would have been entitled
to receive if all payments had gone to, and been distributed by, the
Administrative Agent in accordance with the provisions of the U.S. Loan
Documents, such Lender shall purchase for cash from other U.S. Secured Parties
such participations in their U.S. Secured Obligations as necessary for such
Lender to share such excess payment with such U.S. Secured Parties to ensure
such payment is applied as though it had been received by the Administrative
Agent and applied in accordance with this Agreement; provided, however, that
(a) if such payment is rescinded or otherwise recovered from such Lender or L/C
Issuer in whole or in part, such purchase shall be rescinded and the purchase
price therefor shall be returned to such Lender or L/C Issuer without interest
and (b) such Lender shall, to the fullest extent permitted by applicable
Requirements of Law, be able to exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if such
Lender were the direct creditor of such U.S. Loan Party in the amount of such
participation.  If a Non-Funding Lender receives any such payment as described
in the previous sentence, such Lender shall turn over such payments to the
Administrative Agent in an amount that would satisfy the cash collateral
requirements set forth in Section 2.2(c).

 

Section 11.10                      Marshaling; Payments Set Aside.  No U.S.
Secured Party shall be under any obligation to marshal any Property in favor of
any U.S. Loan Party or any other party or against or in payment of any U.S.
Secured Obligation.  To the extent that any U.S. Secured Party receives a
payment from a U.S. Loan Party, from the proceeds of the U.S. Collateral, from
the exercise of its rights of setoff, any enforcement action or otherwise, and
such payment is subsequently, in whole or in part, invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not occurred.

 

Section 11.11                      Notices.

 

(a)                                 Addresses.  All notices, demands, requests,
directions and other communications required or expressly authorized to be made
by this Agreement shall, whether or

 

119

--------------------------------------------------------------------------------


 

not specified to be in writing but unless otherwise expressly specified to be
given by any other means, be given in writing and (i) addressed to, with respect
to any party, the Persons and addresses specified under such party’s name on
Annex IV or on the signature page of any applicable Assignment, (ii) posted to
Intralinks® (to the extent such system is available and set up by or at the
direction of the Administrative Agent prior to posting) in an appropriate
location by uploading such notice, demand, request, direction or other
communication to www.intralinks.com, (iii) posted to any other E-System set up
by or at the direction of the Administrative Agent in an appropriate location or
(iv) addressed to such other address as shall be notified, in the case of all
parties, to the Borrower and the Administrative Agent.  Transmission by
electronic mail shall not be sufficient or effective to transmit any such notice
under this clause (a) unless such transmission is an available means to post to
any E-System.

 

(b)                                 Effectiveness.  All communications described
in clause (a) above and all other notices, demands, requests and other
communications made in connection with this Agreement shall be effective upon
receipt.

 

Section 11.12                      Electronic Transmissions.

 

(a)                                 Authorization.  Subject to the provisions of
Section 11.11(a), each of the Administrative Agent, the U.S. Collateral Agents,
the U.S. Loan Parties, the Lenders, the L/C Issuers and each of their Related
Persons is authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any U.S. Loan Document and the transactions contemplated therein.  Each U.S.
Loan Party and each U.S. Secured Party hereby acknowledges and agrees that the
use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions.

 

(b)                                 Signatures.  Subject to the provisions of
Section 11.11(a), (i)(A) no posting to any E-System shall be denied legal effect
merely because it is made electronically, (B) each E-Signature on any such
posting shall be deemed sufficient to satisfy any requirement for a “signature”
and (C) each such posting shall be deemed sufficient to satisfy any requirement
for a “writing”, in each case including pursuant to any U.S. Loan Document, any
applicable provision of any UCC, the federal Uniform Electronic Transactions
Act, the Electronic Signatures in Global and National Commerce Act and any
substantive or procedural Requirement of Law governing such subject matter,
(ii) each such posting that is not readily capable of bearing either a signature
or a reproduction of a signature may be signed, and shall be deemed signed, by
attaching to, or logically associating with such posting, an E-Signature, upon
which each U.S. Secured Party and U.S. Loan Party may rely and assume the
authenticity thereof, (iii) each such posting containing a signature, a
reproduction of a signature or an E-Signature shall, for all intents and
purposes, have the same effect and weight as a signed paper original and
(iv) each party hereto or beneficiary hereto agrees not to contest the validity
or enforceability of any posting on any E-System or E-Signature on any such
posting under the provisions of any applicable Requirement of Law requiring
certain documents to be in writing or signed; provided, however, that nothing
herein shall limit such party’s or beneficiary’s right to contest whether any
posting to any E-System or E-Signature has been altered after transmission.

 

120

--------------------------------------------------------------------------------


 

(c)                                  Separate Agreements.  All uses of an
E-System shall be governed by and subject to, in addition to Section 11.11 and
this Section 11.12, separate terms and conditions posted or referenced in such
E-System and related Contractual Obligations executed by U.S. Secured Parties
and the U.S. Loan Parties in connection with the use of such E-System.

 

(d)                                 Limitation of Liability.  All E-Systems and
Electronic Transmissions shall be provided “as is” and “as available”.  None of
Administrative Agent or any of its Related Persons warrants the accuracy,
adequacy or completeness of any E-Systems or Electronic Transmission, and each
disclaims all liability for errors or omissions therein.  No warranty of any
kind is made by the Administrative Agent or any of its Related Persons in
connection with any E-Systems or Electronic Transmission, including any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects.  Each U.S.
Loan Party and each U.S. Secured Party agrees that the Administrative Agent has
no responsibility for maintaining or providing any equipment, software, services
or any testing required in connection with any Electronic Transmission or
otherwise required for any E-System.

 

Section 11.13                      Governing Law.  This Agreement and the rights
and obligations of the parties hereto and thereto shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York,
without reference to principles of conflicts of laws other than Sections 5-1401
and 5-1402 of the New York General Obligations Law if such provisions would lead
to the application of law other than the State of New York.

 

Section 11.14                      Jurisdiction.

 

(a)                                 Submission to Jurisdiction.  Any legal
action or proceeding with respect to this Agreement shall be brought exclusively
in the courts of the State of New York located in the City of New York, Borough
of Manhattan, or of the United States of America for the Southern District of
New York and, by execution and delivery of this Agreement, each of the parties
hereto hereby accepts for itself and in respect of its Property, generally and
unconditionally, the jurisdiction of the aforesaid courts; provided that nothing
in this Agreement shall limit the right of the Administrative Agent or the U.S.
Collateral Agents to commence any proceeding in the federal or state courts of
any other jurisdiction to the extent the Administrative Agent or the U.S.
Collateral Agents determines that such action is necessary or appropriate to
exercise its rights or remedies under the U.S. Loan Documents.  Each of the
parties hereto hereby irrevocably waives, to the extent permitted by law, any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such jurisdictions.

 

(b)                                 Service of Process.  Each of the parties
hereto hereby irrevocably waives, to the extent permitted by law, personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
arising out of or in connection with this Agreement by any means permitted by
applicable Requirements of Law, including by the mailing thereof (by registered
or certified mail, postage prepaid) to the address such party specified in Annex
IV (and shall be effective when such mailing shall be effective, as provided
therein).  Each party hereto agrees that a final judgment in any such action

 

121

--------------------------------------------------------------------------------


 

or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

(c)                                  Non-Exclusive Jurisdiction.  Nothing
contained in this Section 11.14 shall affect the right of the Administrative
Agent, the U.S. Collateral Agents or any Lender to serve process in any other
manner permitted by applicable Requirements of Law or commence legal proceedings
or proceed against any U.S. Loan Party in any other jurisdiction.

 

Section 11.15                      WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH
RESPECT TO, OR DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR RELATED HERETO
(WHETHER FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY).  Each party hereto
(A) certifies that no other party and no Related Person of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (B) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by the mutual waivers and certifications in this Section 11.15.

 

Section 11.16                      Severability.  Any provision of any U.S. Loan
Document being held illegal, invalid or unenforceable in any jurisdiction shall
not affect any part of such provision not held illegal, invalid or
unenforceable, any other provision of any U.S. Loan Document or any part of such
provision in any other jurisdiction.

 

Section 11.17                      Execution in Counterparts.  This Agreement
may be executed in any number of counterparts and by different parties in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.  Delivery of an executed signature page of
this Agreement by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 

Section 11.18                      Entire Agreement.  This Agreement embodies
the entire agreement of the parties and supersede all prior agreements and
understandings relating to the subject matter hereof and any prior letter of
interest, commitment letter, fee letter, confidentiality and similar agreements
involving any U.S. Loan Party and any of the Administrative Agent, the U.S.
Collateral Agents, any Lender or any L/C Issuer or any of their respective
Affiliates relating to a financing of substantially similar form, purpose or
effect (other than the Fee Letter).

 

Section 11.19                      Use of Name.  No U.S. Loan Party nor any of
the Administrative Agent, the U.S. Collateral Agents, any L/C Issuer or any
Lender or any other U.S. Secured Party shall, and no U.S. Loan Party or any of
the Administrative Agent or the U.S. Collateral Agents or any Lender shall
permit any of its Affiliates to, issue any press release or other public
disclosure (other than any document filed with any Governmental Authority or
stock exchange relating to a public offering of securities of any U.S. Loan
Party or relating to the compliance by any such U.S. Loan Party with any
applicable Requirements of Laws (including United States federal and state
securities laws and regulations)) using the name, logo or otherwise referring to
any other

 

122

--------------------------------------------------------------------------------


 

party or of any of its Affiliates, the U.S. Loan Documents or any transaction
contemplated herein or therein without the prior consent of the other parties
hereto or such Affiliates except to the extent required to do so under
applicable Requirements of Law and then, only after consulting with the other
parties hereto.

 

Section 11.20                      Non-Public Information; Confidentiality.

 

(a)                                 Each Lender and L/C Issuer acknowledges and
agrees that it may receive material non-public information hereunder concerning
the U.S. Loan Parties and their Affiliates and Securities and agrees to use such
information in compliance with all relevant policies, procedures and Contractual
Obligations and applicable Requirements of Laws (including United States federal
and state securities laws and regulations).

 

(b)                                 Each Lender, L/C Issuer and the
Administrative Agent and each U.S. Collateral Agent agrees to use all reasonable
efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to this Agreement and
designated by the Borrower as confidential, except that such information may be
disclosed (i) with the Borrower’s consent, (ii) to Related Persons of such
Lender or Agent or L/C Issuer, as the case may be, or to any Person that any L/C
Issuer causes to Issue Letters of Credit hereunder, that are advised of the
confidential nature of such information and are instructed to keep such
information confidential in accordance with the terms hereof, (iii) to the
extent such information presently is or hereafter becomes (A) publicly available
other than as a result of a breach of this Section 11.20 or any other
confidentiality obligations owing to any U.S. Loan Party or any of its
Affiliates or (B) available to such Lender, L/C Issuer or such Agent or any of
their Related Persons, as the case may be, from a source (other than any U.S.
Loan Party) not known to them to be subject to disclosure restrictions, (iv) to
the extent disclosure is required by applicable Requirements of Law or other
legal process or requested or demanded by any Governmental Authority (in which
case (except with respect to any routine or ordinary course audit or examination
conducted by bank accountants or any governmental or bank regulatory authority
having jurisdiction over such Person or its Affiliates exercising examination or
regulatory authority or any regulatory reporting requirements of any Lender)
such person shall promptly notify the Borrower if and to the extent permitted by
law), (v) to the National Association of Insurance Commissioners or any similar
organization, any examiner or any nationally recognized rating agency or
otherwise to the extent consisting of general portfolio information that does
not identify the U.S. Loan Parties, (vi) to current or prospective assignees,
SPVs, grantees of any option described in Section 11.2(f) or participants,
direct or contractual counterparties to any Hedging Agreement permitted
hereunder and to their respective Related Persons, in each case to the extent
such assignees, participants, counterparties or Related Persons agree to be
bound by provisions substantially similar to the provisions of this
Section 11.20 (and such Person may disclose information to their respective
Related Persons in accordance with clause (ii) above), (vii) to any other party
hereto and (viii) in connection with the exercise or enforcement of any right or
remedy under any U.S. Loan Document, in connection with any litigation or other
proceeding to which such Lender, L/C Issuer or such Agent or any of their
Related Persons is a party or bound, to the extent necessary to respond to
public statements or disclosures by the U.S. Loan Parties or their Related
Persons referring to a Lender, L/C Issuer or such Agent or any of their Related
Persons.  In the event of any conflict between the terms of this Section 11.20
and those of any other Contractual Obligation entered into with any U.S. Loan
Party (whether or not

 

123

--------------------------------------------------------------------------------


 

a U.S. Loan Document), the terms of this Section 11.20 shall govern. Any Person
required to maintain the confidentiality of information as provided in this
Section 11.20 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.  In addition, each U.S. Loan Party consents to the
publication by the Administrative Agent or any Lender of any tombstones,
advertising or other promotional materials relating to the financing
transactions contemplated by this Agreement using such U.S. Loan Party’s name,
product photographs, logo or trademark, in each case to the extent necessary or
customary for inclusion in league table measurements or in any tombstone or
other advertising materials; provided that the Administrative Agent or such
Lender shall provide a draft of any such advertising or other material to the
Borrower for review and comment prior to the publication thereof.

 

Section 11.21                      PATRIOT Act Notice.The Administrative Agent,
the U.S. Collateral Agents, the Lead Arranger, each L/C Issuer and each Lender
subject to the PATRIOT Act hereby notifies each U.S. Loan Party that, pursuant
to Section 326 thereof, it is required to obtain, verify and record information
that identifies such U.S. Loan Party, including the name and address of such
U.S. Loan Party and other information allowing such Lender to identify such U.S.
Loan Party in accordance with such act.  Promptly upon the request of any
Lender, the Lead Arranger, any L/C Issuer or the Administrative Agent, each U.S.
Loan Party shall supply, or procure the supply of, such documentation and other
evidence as is requested by such Lender, the Lead Arranger, any L/C Issuer or
the Administrative Agent (for itself or on behalf of the L/C Issuer, the Lead
Arranger, any Lender or any prospective Lender) in order for such Lender, the
Lead Arranger, such L/C Issuer, the Administrative Agent or any prospective
Lender to carry out and be reasonably satisfied with the results of all
necessary “know your customer” or other checks in relation to such U.S. Loan
Party under all applicable laws and regulations pursuant to the transactions
contemplated under the U.S. Loan Documents.

 

Section 11.22                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.

 

Notwithstanding anything to the contrary in any U.S. Loan Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any U.S. Loan Document may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution (i.e. a Bail-In
Action); and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or

 

124

--------------------------------------------------------------------------------


 

other instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 11.23                      2017 Sale and
Restructuring.                                    Notwithstanding anything
herein to the contrary, (i) no provision of this Agreement shall be deemed to
prohibit the consummation of the 2017 Sale and Restructuring and (ii) any
Default or Event of Default that arises solely as a result of the consummation
of the 2017 Sale and Restructuring is hereby waived in full by the Lenders.

 

[SIGNATURE PAGES FOLLOW]

 

125

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

U.S. LOAN PARTIES

 

 

 

HILL INTERNATIONAL, INC.,

 

 

 

as Borrower and U.S. Loan Party

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

MYLCM SOLUTIONS, INC.,

 

 

 

as U.S. Loan Party

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

HILL INTERNATIONAL (NEW ENGLAND), INC.,

 

 

 

as U.S. Loan Party

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO HILL INTERNATIONAL, INC. CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

AGENTS

 

 

 

SOCIÉTÉ GÉNÉRALE,

 

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SOCIÉTÉ GÉNÉRALE,

 

 

 

as Term Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SOCIÉTÉ GÉNÉRALE,

 

 

 

as U.S. Revolver Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO HILL INTERNATIONAL, INC. CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

SOCIÉTÉ GÉNÉRALE,

 

 

 

as U.S. Revolving Credit Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO HILL INTERNATIONAL, INC. CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.

 

 

 

 

 

 

as U.S. Revolving Credit Lender

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO HILL INTERNATIONAL, INC. CREDIT AGREEMENT

 

--------------------------------------------------------------------------------